GOBIERNO NACI

Ministerio de
Recursos Naturales
No Renovables

JONAL DE

LA REPÚBLICA DEL ECUADOR

a

MEMORANDO No. 465-SH-SH-AL.2010

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO,D.M., a1.5 DIC. 2

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.SIGEST- 2010-28026

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Paraiso, Biguno, Huachito e Intracampos (PBHI) de la Región
Amazónica Ecuatoriana, suscrito el 23 de noviembre del 2010 entre el Estado
ecuatoriano a través de la Secretaría de Hidrocarburos y la Compañía ENAP
SIPETROL S.A., a fin de que sea legalizada con su firma en la última foja del
referido instrumento, con el objeto de inscribirlo en el Registro de Hidrocarburos
a folios 1417 al 1764 y cumplir con lo dispuesto en el Art. 12 de la Ley de
Hidrocarburos

Atentamente,

E GUS PT Lerdo

Dr. Víctor M-Zurita V.

LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARIA DE HIDROCARBUROS

enap sipec

enap sipetrol s.a.
Sucursal Ecuador

í r ES NO RENOVABLES
Ñ ODE RECURSOS NATURAL
ce > ú SECRETARÍA DE HIDROCARBUROS A

Ingeniero

Ramiro Cazar

Secretario de Hidrocarburos
SECRETARIA DE HIDROCARBUROS
Juan León Mera y Orellana

Edificio Ministerio de Obras Públicas
Ciudad.-

De mi consideración:

Eduardo Tapia, en mi calidad de Apoderado General y Representante Legal de ENAP SIPETROL S.A.
ante usted respetuosamente comparezco y solicito que a la brevedad posible y con anterioridad al
23 de diciembre de 2010, se realice la inscripción en el Registro de Hidrocarburos del Contrato
Modificatorio a Contrato de Servicios para la Exploración y Explotación de Hidrocarburos
(Petróleo Crudo), en el Bloque Paraíso, Biguno, Huachito e Intracampos (PBHI) de la Región
Amazónica Ecuatoriana, suscrito entre la Secretaría de Hidrocarburos y mi representada ENAP
SIPETROL S.A. (SIPEC) con fecha 23 de noviembre de 2010.

Para el efecto acompaño 12 copias certificadas de la escritura pública que contiene el referido
contrato y sus anexos, las mismas que fueron conferidas por el Notario Décimo Séptimo de Quito,
Dr. Remigio Poveda Vargas.

Una vez realizada la inscripción, solicito proceda según lo dispuesto en la Cláusula 35.4 del
Contrato Modificatorio antes referido, esto es se remita copias certificadas a la instituciones
descritas en dicha Cláusula.

Solicito que, inmediatamente después de realizarse la inscripción se me devuelvan las 2 copias
certificadas extra, con la razón de inscripción, que se acompañan en adición a las 10 requeridas
por la Cláusula 35.4 del Contrato.

No. SAD

Minist
pay Y
E] ,

'ADÍ DOCUMENTACIÓN

20 Ae

Apoderado General

- BP 159 lo Colas COXTPADOSS

Dirigido a: IG. Caráe

Sumilla:

Fecha: 03-19 .2010

150 14001

Quito Ecuador Av. República de El Salvador N34-229 y Moscú, Edif. San Salvador, Piso 10 EOS

Telfs.: (593- 2) 396 8400 Fax: 227 1026
NOTARIA DECIMO SEPTIMA
QUITO, DISTRITO METROPOLITANO

Dr. Remigio Poveda Vargas

E E PRIMERA

Opla:
. CONTRATO  MODIFICATORIO A CONTRATO DE
PRESTACIÓN DE SERVICIOS PARA LA EXPLORACIÓN Y
De: EXPLOPACIÓN DE HIDROCARBUROS (PETRÓLEO
CRUDO), EN EL BLOQUE  PARAíSO,  BIGUNO,
HUACHITO E INTRACAMPOS (PBHI) DE LA REGIÓN
Otorgado pokMAZÓNICA ECUATORIANA

SUSCRITO ENTRE:
A favor d8ECRETARíA DE HIDROCARBUROS Y ENAP SIPETROL S.A.

El:

23 DE NOVIEMBRE DE 2010
Parroquia:
Cuantía: INDETERMINADA

uito D.M., a

E

03 DE DICIEMBRE DE 2010

Av. de los Shyris y Suecia (esquina), Edf. Renazzo Plaza, Piso 7, Ofc. 707
telf: 2460.375 - 2460.376 fax: 2463.800

000000000000000000000 POCO

B
W 14617
Dr. Remigio Poveda Vargas
CONTRATO MODIFICATORIO A CONTRATO DE PRESTACIÓN DE SERVICIOS PARA
LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS (PETRÓLEO CRUDO),
EN EL BLOQUE PARAÍSO, BIGUNO, HUACHITO E INTRACAMPOS (PBHI) DE LA

REGIÓN AMAZÓNICA ECUATORIANA

SUSCRITO ENTRE:

SECRETARÍA DE HIDROCARBUROS Y ENAP SIPETROL S.A.

CUANTÍA: INDETERMINADA Di: Rec.
En la ciudad de San Francisco de Quito, capital de la República
del Ecuador, hoy día MARTES VEINTE Y TRES DE NOVIEMBRE DEL DOS
MIL DIEZ, ante mi DOCTOR REMIGIO POVEDA VARGAS, Notario Décimo
Séptimo del Cantón Quito, comparecen por una parte el Estado
ecuatoriano por intermedio de la Secretaría de Hidrocarburos, en
adelante la “Secretaría”, representada por el Ingeniero Ramiro
Cazar Ayala, de nacionalidad ecuatoriana, de conformidad con el
nombramiento constante en el Acuerdo Ministerial Número
doscientos siete publicado en el Registro Oficial doscientos
cincuenta y ocho de diecisiete de agosto de dos mil diez, y, por
otra la compañía estatal chilena ENAP SIPETROL S.A., conocida en
el Ecuador por su nombre comercial SIPEC, en adelante “SIPEC” o
la “Contratista”, representada por el señor Eduardo Tapia
Alvayay, de nacionalidad chilena, en .su Calidad de Apoderado
General en el Ecuador, de dicha compañía,

Contratista del Bloque Paraíso, Biguno, Huachito

(PBHI), de conformidad con el poder que se li O: moz
habilitante.- Los comparecientes son legalmente Capages
Ley para contratar y obligarse, cuya identidad me ha Mar probada
por “sus respectivos documentos de identificación que me

Notaria Décimo Septima
Quito,D.M.

1418

presentan; y, me solicitan elevar a escritura pública la minuta
que se me entrega cuyo tenor literal es como sigue: SEÑOR
NOTARIO: Sírvase ¡incorporar en el protocolo de escrituras

públicas a su cargo, una que contenga el siguiente Contrato

Modificatorio a Contrato de Prestación de Servicios para la
exploración y explotación de hidrocarburos (Petróleo Crudo), en

el Bloque Paraíso, Biguno, Huachito e Intracampos (PBHI) de la

Región Amazónica ecuatoriana, contenido en las siguientes
cláusulas: COMPARECIENTES.- Para la suscripción de este Contrato
Modificatorio comparecen: por una parte el Estado ecuatoriano por
intermedio de la Secretaría de Hidrocarburos, en adelante la
“Secretaría”, representada por el Ingeniero Ramiro Cazar Ayala,
de conformidad con el nombramiento constante en el Acuerdo
Ministerial Número doscientos siete publicado en el Registro
Oficial doscientos cincuenta y ocho de diecisiete de agosto de
dos mil diez, y, por otra la compañía estatal chilena ENAP
SIPETROL S.A., conocida en el Ecuador por su nombre comercial
SIPEC, en adelante “SIPEC” o la “Contratista”, representada por
el señor Eduardo Tapia Alvayay, de nacionalidad chilena en su
calidad de Apoderado General en el Ecuador, de dicha compañía,
que será la Contratista del Bloque Paraíso, Biguno, Huachito e
Intracampos (PBHI), de conformidad con el poder que se incorpora
como habilitante.- CLÁUSULA PRIMERA.- ANTECEDENTES.- 1.1 Mediante
escritura pública celebrada ante el Notario Tercero del Cantón
Quito, el siete de octubre de dos mil dos e inscrita en el

Registro de Hidrocarburos de la Dirección Nacional de

Hidrocarburos el treinta de octubre de dos mil dos se suscribió

el Contrato de Servicios Específicos en Alianza Estratégica par,
000000000000000000000090VCOCOOCIOLICLLLLICICICLAIAS

B 1419

Y

Dr. Remigio Poveda Vargas

la Confirmación de Reservas, Desarrollo y Producción de Petróleo
Crudo, en los campos Paraíso, Biguno y Huachito (PBH) de la
Región Amazónica Ecuatoriana.- 1.2 Mediante Protocolización de
Documentos de veinte y ocho de octubre de dos mil ocho, aprobada
por Resolución de la Superintendencia de Compañías No.
08.0.1J.4756 de doce de Noviembre de dos mil ocho, inscrita en el
Registro Mercantil del Cantón Quito el veinte y seis de noviembre
de dos mil ocho e inscrita en el Registro de Hidrocarburos de la
Dirección Nacional de Hidrocarburos a folios del cero cero cero
cuatro seis uno cero al cero cero cero cuatro seis cuatro cero
(0004610 al 0004640) se cambió la denominación de Sociedad
Internacional Petrolera S.A., a ENAP SIPETROL S.A.- 1.3 De
conformidad con lo dispuesto en la Disposición Transitoria
Primera de la Ley Reformatoria a la Ley de Hidrocarburos y Ley de
Régimen Tributario Interno, publicada en el Registro Oficial
Suplemento Número doscientos cuarenta y cuatro de veinte y siete
de julio de dos mil diez, los contratos para la exploración y
explotación de hidrocarburos suscritos bajo distintas modalidades
contractuales deben modificarse para adoptar el modelo reformado
de contrato de prestación de servicios para exploración y
explotación de hidrocarburos contemplado en el artículo dieciséis
de la Ley de Hidrocarburos.- 1.4 Durante la Visita de Estado de

la Presidenta de la República de Chile, Señora Michelle Bachelet

dos mil seis,
Constitucional de
suscribieron una
aspectos, en el

Notaria Décimo Septima
Quito,D.M.

1420

acordaron estrechar los vínculos de las dos empresas estatales

con miras a desarrollar entre otras una iniciativa para iniciar
los estudios geológicos en las zonas intra - Campos con el objeto

de identificar nuevas áreas exploratorias, como también estudios

geológicos regionales en los niveles ubicados a mayor
profundidad.- 1.5 De conformidad con lo dispuesto en el Artículo
diecinueve de la Ley Reformatoria a la Ley de Hidrocarburos y Ley
de Régimen Tributario Interno, publicada en el Registro Oficial
Suplemento Número doscientos cuarenta y cuatro de veinte y siete
de julio de dos mil diez, y los artículos siete, ocho y nueve de

su Reglamento y por ser ENAP SIPETROL S.A. y su matriz la Empresa

Nacional de Petróleo “ENAP” empresas estatales de la República de

Chile es procedente que en este Contrato se considere un Plan de

Actividades Adicionales para un área exploratoria nueva en la que

la Contratista se obligue a realizar inversiones exploratorias de
riesgo.- 1.6 Las Partes han acordado modificar el contrato
referido en la cláusula uno punto uno que antecede para adoptar
el modelo de prestación de servicios para exploración y
explotación de hidrocarburos previsto en el artículo dieciséis de
la Ley de Hidrocarburos, reformado por el artículo siete de la
Ley Reformatoria a la Ley de Hidrocarburos de veinte y siete de
julio de dos mil diez.- 1.7 De conformidad.con el segundo inciso
de la Disposición Transitoria Primera del Reglamento de
Aplicación a la Ley Reformatoria a la Ley de Hidrocarburos
contenido en el Decreto Ejecutivo quinientos cuarenta y seis de
quince de noviembre de dos mil diez, “Los contratos que se
suscriban en el año dos mil diez para adoptar el modelo reformado

de prestación de servicios para exploración y explotación di

g

0000000000000000000000000000000OIOIIEAIAAAAAAAAAA
00000000000000000000OOLOCIOIOIOCIOLICLACICIAIAAAAA

D 14721

Y

Dr. Remigio Poveda Vargas
hidrocarburos, contemplado en el artículo dieciséis de la Ley de
Hidrocarburos, podrán establecer al uno de enero de dos mil once
como fecha efectiva para el inicio de las respectivas operaciones
bajo la nueva modalidad contractual. Hasta que se cumpla la
referida fecha efectiva se podrán mantener las operaciones de las
contratistas bajo las condiciones contractuales previas a las de
la nueva modalidad contractual”.- 1.8 De conformidad con el
artículo nueve del Reglamento a la Ley Reformatoria a Ley de
Hidrocarburos y a la Ley de Régimen Tributario Interno, la
Secretaría calificó a ENAP SIPETROL S.A. como empresa estatal.-
1.9 El Grupo Negociador designado por el Secretario de
Hidrocarburos, mediante Oficio cero cero uno - GN - SH - dos mil
diez, de diecisiete de noviembre de dos mil diez, remitió el
informe final y el Acta Resumida de Negociación respectiva, para
conocimiento del Comité de Licitaciones.- 1.10 El Comité de
Licitaciones en sesión de dieciocho de noviembre de dos mil diez
mediante Resolución Número cero cero cinco COLH - dos mil diez -
once - dieciocho, sobre la base del informe final del Grupo de
Negociación aprobó dicho informe y recomendó al Ministro de
Recursos Naturales No Renovables la celebración de este Contrato
Modificatorio.- 1.11 El Ministro «de Recursos Naturales No
Renovables, mediante Resolución número cuatro tres seis de
diecinueve de noviembre de dos mil diez, autorizó al Secretario
de Hidrocarburos la suscripción de este Contrato Modifiga
que modifica el Contrato Original, los Contratos podi
Anteriores y cualquier modificación que se hubies
anterioridad a la suscripción de este Contrato.- CrÁUSU
DOCUMENTOS DE ESTE CONTRATO MODIFICATORIO.- 2.1 Dof

Notaria Décimo Septima
Quito,D.M.

1422

Habilitantes.- Son documentos habilitantes de este Contrato
Modificatorio y se protocolizan como tales, los siguientes:
2.1.1 El Acuerdo Ministerial doscientos siete publicado en el
Registro Oficial doscientos cincuenta y ocho de diecisiete de
agosto de dos mil diez que contiene el nombramiento del
Secretario de Hidrocarburos; 2.1.2 Copia certificada del los
poder que acredita la representación legal de la compañía
Contratista; 2.1.3 Certificados que acreditan la existencia legal
de la compañía Contratista y su domiciliación en el Ecuador;
2.1.4 Acta Resumida de Negociación suscrita entre los
representantes de la Contratista y el Grupo Negociador designado
por el Secretario de Hidrocarburos; 2.1.5 Acta de la sesión
Número cero cero cinco - COLH - dos mil diez - once - dieciocho,
del Comité de Licitaciones; 2.1.6 Resolución cuatro tres seis de
diecinueve de noviembre del dos mil diez que autoriza al
Secretario de Hidrocarburos la suscripción de este Contrato
Modificatorio.- 2.1.7 El oficio número uno siete cinco seis de
diecinueve de noviembre del dos mil diez con el cual el
Procurador General del Estado autoriza a la Secretaría de
Hidrocarburos a pactar arbitraje internacional en el Contrato
Modificatorio a Contrato de Prestación de Servicios para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo)
de la Región Amazónica ecuatoriana, a celebrarse con ENAP

SIPETROL S.A. 2.2 Documentos Anexos.- Forman parte integrante

de este Contrato Modificatorio los siguientes anexos: Anexo
A.- Especificaciones y delimitaciones del Área del Contrato.
Anexo B Plan de Actividades. Anexo Cc Plan de

Actividades Adicionales. Anexo D Fórmula para corrección de

00000000000000000000000OIIOCIOIIEIAIEBAAAEDEAAEAIAAAAAIDAA
4

¿2

otaria (Y

0000000000000000000000Y90VCOOCOIOCHLLEILLILILICICAAAIAAIAA

B
W 1473

Dr. Remigio Poveda Vargas

la Calidad del Petróleo Crudo del Área del Contrato. Anexo
E Reglamento de Contabilidad. Anexo F.- Copia de la
Garantía Solidaria de la Casa Matriz. Anexo G.- Normas
para el funcionamiento del Comité de Supervisión.- Anexo
H.- Copias de las pólizas de seguros previstas en este
Contrato. - Anexo 1.- Plan de Capacitación.- Anexo J.-
Acta  Resumida de Negociación.- Anexo K.- Procedimiento de
Levantes.- Anexo L.- Metodología de cálculo para la Tarifa
para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada.- Anexo M.- Lista de posibles
Consultores.- CLÁUSULA TERCERA.- MARCO LEGAL DE LA
CONTRATACIÓN (LEGISLACIÓN APLICABLE) .- 3.1 La Ley Aplicable a
este Contrato Modificatorio es la Constitución de la
República del Ecuador, cualquier tratado internacional,
ley, reglamento, decreto, ordenanza, así como cualquier otra
norma emitida o que se emita de conformidad con la ley (en
adelante, la “Ley  Aplicable”).- 32 Los derechos y
obligaciones de las Partes según este Contrato
Modificatorio, incluyendo cualquier anexo, se ejecutarán de
acuerdo con la Ley Aplicable.- 3.3 La Contratista declara

expresamente que tiene pleno conocimiento de la legislación

ecuatoriana aplicable a la contratación petrolera, vigente
al momento de la celebración de este Contrato
Modificatorio.- CLÁUSULA CUARTA.- INTERPRETACIÓN DE ESTE

CONTRATO MODIFICATORIO.- 4.1 Interpretación.- Este Contrató

Modificatorio es un contrato administrativo,

1
la Ley Aplicable. Las Partes convienen (en
interpretarán este Contrato Modificatorio de acuerdo CH oye
la Ley Aplicable, incluyendo las disposiciones del Título

Notaria Décimo Septima
Quito,D.M.

1474

90090

Décimo Tercero (XIII), Libro Cuarto (IV), del Código Civil,

dejando establecido que los títulos y el orden de las

cláusulas y subcláusulas sólo tienen propósitos de

identificación y referencia.- 4.1.1 Cualquier tolerancia de
las Partes referida a la falta de cumplimiento de las
obligaciones establecidas en este Contrato Modificatorio, en
ningún caso implicará cambio o alteración de sus
estipulaciones, y tal hecho no constituirá precedente para la
interpretación de este Contrato Modificatorio, ni fuente de
derechos en favor de la Parte que incumplió las obligaciones.-
4.1.2 Las estipulaciones contenidas en este Contrato

Modificatorio prevalecerán, en caso de discrepancia, frente a

las contenidas en cualesquiera otros documentos o convenios

anteriores suscritos por o celebrados entre las Partes.- 4.1.3

En caso de que existan contradicciones o conflictos entre las
disposiciones de este Contrato Modificatorio y sus anexos O
entre cada uno de ellos, las Partes acuerdan el siguiente
orden de prelación, siendo el primero de ellos el que
prevalecerá sobre los demás y así sucesivamente: (i) los
términos y condiciones de este Contrato Modificatorio; (ii) el
Acta Resumida de Negociación de este Contrato Modificatorio
que se acompaña Como anexo; y (iii) los demás anexos
mencionados en la cláusula 2.2 de este Cóntrato.- 4.1.4 Las
Partes aceptan expresamente que en caso que las estipulaciones
contenidas en este Contrato Modificatorio contravengan las
disposiciones legales o reglamentarias, serán estas últimas
las que prevalecerán sobre este Contrato Modificatorio.- 4.2
Idioma.- 4.2.1 Este Contrato Modificatorio ha sido redactado y

suscrito por las Partes en idioma castellano y dicha versión
000000000000000000000000000000000OOIOOIOACIAIAIAAAA

OS

Notaria (Y

e

B 1425

Y

Dr. Remigio Poveda Vargas

será considerada para todos sus efectos como la única válida.-
4.2.2 Las comunicaciones que se cursaren las Partes, así como
la información requerida por la Ley Aplicable serán redactadas
en idioma castellano, excepto aquellos reportes de naturaleza
técnica que, por su índole altamente especializada, deban ser
presentados en Otro idioma, en cuyo Caso, de considerarse
indispensable por la Secretaría, deberán ser acompañados con
una traducción al castellano, preparada de conformidad con la
Ley Aplicable, a costo de la Contratista.- 4.3 Definiciones.-
Salvo que se estipule lo contrario en este Contrato
Modificatorio, los siguientes términos en mayúscula inicial
tendrán el significado que se indica a continuación. El
singular incluirá el plural y viceversa, en la medida que el
contexto de este Contrato Modificatorio lo requiera.- 4.3.1

Actividades de Exploración Adicional: Son aquellas actividades

de exploración propuestas por la Contratista y acordadas con
la Secretaría en el Plan de Actividades Adicionales, para ser
desarrolladas dentro del Área del Contrato.- 4.3.2 Actividades

de Recuperación Mejorada: Son el conjunto de actividades

(técnicas y planes piloto) propuestas por la Contratista y
acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de

Recobro Primario en los  Yacimientos' de Hidrocarburos

Comercialmente Explotables del Área del Contrato.- «303

Contratista, para las actividades previstas en este Contrato
Modificatorio, con una vida útil que exceda de un año. y [mayor

a un mil Dólares, conforme lo establecido en el Reglamento de

Notaria Décimo Septima
Quito,D.M.

|
1
1
1
1
1
1476
Contabilidad.- 4.3.4 Agencia de Regulación y Control
Hidrocarburífero (ARCH) : Es el organismo técnico-

administrativo, encargado de regular, controlar y fiscalizar
las actividades técnicas y operacionales en las diferentes
fases de la industria hidrocarburífera, que realicen las
empresas públicas O privadas, nacionales, extranjeras,
empresas mixtas, consorcios, asociaciones, u otras formas
contractuales y demás personas naturales Oo jurídicas,
nacionales (o) extranjeras que ejecuten actividades
hidrocarburíferas en el Ecuador.- 4.3.5 Año Fiscal: Es el
período de doce (12) meses comprendido entre el primero (1) de
enero al treinta y uno (31) de diciembre del mismo año,
conforme lo establecido en la Codificación de la Ley de
Régimen Tributario Interno.- 4.3.6 Área del Contrato: Es la
superficie terrestre y su proyección en el subsuelo, ubicada
dentro del Bloque, en la cual la Contratista se compromete a
prestar los servicios objeto de este Contrato Modificatorio,

conforme el Anexo A.- 4.3.7 Auditoría Socio - Ambiental:

Conjunto de métodos y procedimientos que tiene como objetivo
la determinación de  cumplimientos o conformidades e
incumplimientos o no conformidades de elementos de la
normativa ambiental aplicable y la respectiva licencia
ambiental, en base de términos de referencia definidos y
aprobados previamente, realizada en el marco de la legislación
ambiental aplicable.- 4.3.8 Autoridad Ambiental: Es el
Ministerio del Ambiente o su dependencia técnico  -
administrativa que controlará, fiscalizará y auditará la
gestión socio ambiental; realizará la evaluación, aprobación

de los estudios ambientales, licenciamiento y el seguimient

.

AAA AAA AAA XAAAAMKAXMXAXNXXKXAXXANKXKXXXXXXXMXMXMEXMNIMX!

0000000

O

) 1427

Y

Dr. Remigio Poveda Vargas

de las actividades hidrocarburíferas en todo el territorio
ecuatoriano de conformidad con la Ley Aplicable.- 4.3.9
Barril: Es la unidad de producción de Petróleo Crudo,
equivalente en volumen a cuarenta y dos (42) galones de los
Estados Unidos de América, medido a Condiciones Estándar.-
4.3.10 Bloque/Área: Es el Bloque/Área Paraíso,  Biguno,
Huachito e Intracampos (PBHI) del Mapa Catastral Petrolero
Ecuatoriano elaborado por el Instituto Geográfico Militar,
cuyas delimitaciones y coordenadas se detallan en el Anexo A.-
4.3.11 Cambio de Control: Es cualquier cambio directo oO
indirecto en el Control de la Contratista, en el entendido de
que luego de que opere dicho Cambio de Control, (i) no
controle a la Contratista y/o (ii) directa o indirectamente no
posea al menos cincuenta por ciento (50%) de sus acciones que
conforman su capital u otro tipo de participación
patrimonial.- 4.3.12 Casa Matriz: La Casa Matriz de la
compañía Contratista es la Empresa Nacional del Petróleo
WYENAP” de propiedad del Estado de Chile.- 4.3.13 Centro de

Fiscalización y Entrega: Es el o los sitios convenidos por las

Partes y aprobados por la Agencia de Regulación y Control
Hidrocarburífero, donde se mide y entrega la Producción
Fiscalizada de Petróleo Crudo, del Área del Contrato y hasta
donde llega la responsabilidad de la prestación de servicios
por la Contratista según este Contrato Modificatorio. El

Centro de Fiscalización y Entrega de la Producción Fiscali

del Área del Contrato estará ubicado en la Estación: P
si como resultado de actividades adicionales se'req
construcción de otro Centro de Fiscalización y Entreg apol3a
Contratista someterá a consideración de la sSecretaríl la

Notaria Décimo Septima
Quito,D.M.

1478

ubicación del mismo a costo exclusivo de la Contratista. La
aprobación del nuevo Centro de Fiscalización y Entrega
corresponderá a la Agencia de Regulación y Control
Hidrocarburífero, así como la fiscalización de la producción.-

4.3.14 Compañías Relacionadas: Para efectos de este Contrato,

se consideran como Compañías Relacionadas a: Matriz: Es la
compañía o entidad que directa o indirectamente Controla a la
Filial o a la Subsidiaria; Filial: Es una compañía o entidad
que directamente es Controlada por su Matriz; y, Subsidiaria:
Es una compañía o entidad que es directamente controlada por
la Filial e indirectamente por la Matriz. Esta definición en
nada limitará la aplicación de la legislación tributaria en lo
relacionado a partes relacionadas y precios de transferencia.-
4.3.15 Condensado de Gas: Es la mezcla de hidrocarburos
provenientes de Yacimientos de Gas Natural Libre o de
Yacimientos de Condensado de Gas que a condiciones de presión
y temperatura de superficie, pasan al estado líquido.- 4.3.16
Condiciones Estándar: Corresponden a una presión absoluta de
catorce punto siete libras por pulgadas cuadradas y a una
temperatura de sesenta grados Fahrenheit.- 4.3.17 Consultor:
Son las personas naturales o jurídicas, nacionales O
extranjeras, independientes y de reconocido prestigio respecto
al asunto materia de la consulta, para los fines previstos en
este Contrato Modificatorio, de conformidad con la cláusula
treinta y tres punto tres.- 4.3.18 Consumer Price Index: Es el
índice de precios al consumidor previsto en el “Consumer Price
Index” (CPI) del Bureau of Labor Statistics of the United
States Department of Labor.- 4.3.19 Contratista: Es la

. compañía ENAP SIPETROL S.A., anteriormente denominada Socieda

O0000LOOPIOOIEIAAAAAAAAAIAA

0000000000000000000000000080000060000000000OIOBIIAAS

03

Notaria (Y)

V 0003

Dr. Remigio Poveda Vargas

Internacional Petrolera S.A., también conocida en el Ecuador
por “su nombre comercial  SIPEC, compañía organizada y
constituida de acuerdo con las leyes de la República de Chile,
con sede principal en Avenida Vitacura dos siete tres seis
Piso catorce, Santiago de Chile, y domiciliada en el Ecuador.-

4.3.20 Contrato / Contrato Modificatorio: Es este Contrato

Modificatorio, incluido sus documentos habilitantes y anexos.-

4.3.21 Contratos Modificatorios Anteriores: En este Contrato

no existen Contratos Modificatorios Anteriores.-  4.3.22
Contrato Original: Es el contrato al que se hace referencia en
la cláusula uno punto uno de este Contrato Modificatorio, en
el entendido que ha quedado previamente modificado por los
Contratos Modificatorios Anteriores y se modifica conforme a
lo estipulado en este Contrato Modificatorio.- 4.3.23 Control:
Significa, cuando es utilizado en relación con una persona
jurídica, la facultad de dirigir la administración o las
políticas de dicha persona jurídica, directa o indirectamente,
bien sea a través de la propiedad de acciones u otros títulos
valores. A efectos de este Contrato Modificatorio, cuando una
persona jurídica posee directa o indirectamente más del 50% de
los poderes de voto de otra persona jurídica, se considera que
aquella tiene el Control de esa persona jurídica. “Que
Controla” y “Controlado” tienen significados

correspondientes.- 4.3.24 Costos de Comercialización: Son los

costos razonables, sustentados, directamente imputable
efectivamente incurridos por el Estado
comercialización del Petróleo Crudo, tanto en
interno como en el externo, incluyendo los egresos ¡qu

originen por el almacenamiento necesario para

Notaria Décimo Septima
Quito,D.M.

¿430

operaciones de comercialización y otros imprescindibles para
el perfeccionamiento de dichas operaciones de

comercialización.- 4.3.25 Costos de Transporte del Estado: Son

los costos razonables, sustentados, directamente imputables en
los que efectivamente incurre el Estado para el transporte por
Ductos Principales del Petróleo Crudo producido en el Área del
Contrato, desde los Centros de Fiscalización y Entrega hasta
los terminales de exportación o centros de industrialización

en el Ecuador.- 4.3.26 Costos y Gastos de la Contratista: Son

los costos no  Capitalizables, razonables y necesarios,
incurridos directamente por la Contratista o indirectamente a
través de sus Compañías Relacionadas, dentro o fuera del

Ecuador, durante la Fase de Producción, incluyendo los

señalados en los Programas y Presupuestos Anuales, y

contabilizados de acuerdo al Reglamento de Contabilidad; e

incluirán los operacionales de transporte por ductos
secundarios y los realizados en la ejecución de los programas
de capacitación técnica y administrativa efectuados por la
Contratista, durante la Fase de Producción.- 4.3.27 Daño
Ambiental: Es toda pérdida, disminución, detrimento O
menoscabo significativo de las condiciones preexistentes en el
medio ambiente oO uno de sus componentes. Afecta al
funcionamiento del ecosistema o a la renovabilidad de sus
recursos.- 4.3.28 Daños Sociales: Son los ocasionados a la
salud humana, al paisaje, al sosiego público y a los bienes
públicos o privados, directamente afectados por actividad
contaminante.- 4.3.29 Dólar: Es la moneda de los Estados
Unidos de América.- 4.3.30 Ductos Principales: Son el

Oleoducto Transecuatoriano, SOTE, el Oleoducto de Crudos

*

000000000000000000000000OCIOCOIOAICEIIIIAAACEAIEAIAAADA

000000000990

0000000000000000000LOOPLALLCICIALILILILAIAO

B,
V 1431
Dr. Remigio Poveda Vargas
Pesados, OCP, y otros ductos y facilidades de almacenamiento
concomitantes que sean necesarios para evacuar el Petróleo
Crudo desde los Centros de Fiscalización y Entrega hasta los
terminales de exportación o centros de industrialización en el
Ecuador.- 4.3.31 Ductos Secundarios: Son los ductos necesarios
para transportar el Petróleo Crudo desde los campos en
producción, dentro del Área del Contrato, hasta los Centros de
Fiscalización y Entrega.- 4.3.32 Ecuador / Estado: Es la
República del Ecuador.- 4.3.33 EP _PETROECUADOR: Es la Empresa
Pública de Hidrocarburos del Ecuador, PETROECUADOR, con
personalidad jurídica, patrimonio propio, autonomía
administrativa, económica, financiera y Operativa; con
domicilio principal en la ciudad de Quito, que tiene por
objeto el desarrollo de las actividades que le asigna la Ley
Orgánica de Empresas Públicas y el Decreto Ejecutivo
trescientos quince de dos mil diez, publicado en el Registro
Oficial Suplemento Número ciento setenta y uno de catorce de

abril de dos mil diez.- 4.3.34 Estándares de la Industria

Petrolera Internacional : Son aquellas prácticas y

procedimientos generalmente utilizados en la industria
petrolera, por operadores a nivel mundial, respaldados en
criterios técnicos, en condiciones y circunstancias similares

a aquellas experimentadas en relación con el o los aspectos

relevantes del Proyecto.- 4.3.35 Estudios Ambientales:

con el fin de establecer las medidas preventiyas,

NN
actividades de mitigación y las medidas de rehabilitación Soy. )
So, j

ito,

impactos ambientales producidos por la ejecución de

Notaria Décimo Septima
Quito,D.M.

1432
servicios objeto de este Contrato Modificatorio.- 4.3.36
Evento de Insolvencia: Significa cuando: (a) una Persona

comience en forma voluntaria un estado de quiebra,
insolvencia, disolución, liquidación “O un procedimiento
similar; (b) se haya iniciado contra ella uno de esos
procedimientos, y tal procedimiento haya dado lugar a una
orden o medida que no haya sido revocada, resuelta, suspendida
o apelada dentro de los sesenta (60) días siguientes a su
declaración; o (c) una Persona efectúe una cesión en beneficio
de sus acreedores o admita por escrito su insolvencia O

incapacidad general para cumplir con sus obligaciones a medida

que se venzan.- 4.3.37 Factor de Recobro Primario: Es la
fracción de reservas extraídas de un Yacimiento por
recuperación primaria y que será aprobada por la Secretaría.-
4.3.38 Fase de Desarrollo: Es el lapso durante el Período de
Explotación en el cual se efectuarán las Inversiones de
Desarrollo Adicionales y las actividades necesarias para
desarrollar y poner en producción los Yacimientos descubiertos
por Actividades de Exploración Adicional y/o los Yacimientos
existentes por Actividades de Recuperación Mejorada. Estas
Inversiones y actividades se realizarán de acuerdo al Plan de
Desarrollo y se registrarán con relación al campo
correspondiente. Esta Fase de Desarrollo "terminará cuando se
complete la ejecución del respectivo Plan de Desarrollo.-
4.3.39 Fase de Producción: Es el lapso durante el Período de
Explotación comprendido desde la Fecha de Vigencia hasta la
fecha de terminación de este Contrato Modificatorio. La Fase

de Producción podrá coexistir con las Fases de Desarrollo de

los Campos descubiertos por Actividades de Exploración

*

0000000000000000000000000000000OEDEIEIIAAIADAAAAAA

Notaria (Y)

0000000000000000000000000000000L0OOIOIIIAIADIAIA

5 1433

W

Dr. Remigio Poveda Vargas

Adicional.- 4.3.40 Fecha de Vigencia: Es la fecha de la
inscripción de este Contrato Modificatorio en el Registro de
Hidrocarburos de la Secretaría de Hidrocarburos, desde la cual
se inicia la vigencia de este Contrato Modificatorio y empieza
a transcurrir el plazo del mismo.- 4.3.41 Fecha Efectiva: Es
la fecha desde la cual surtirán efecto todos los derechos y
obligaciones de este Contrato Modificatorio y será el uno de

enero de dos mil once.- 4.3.42 Fuerza Mayor o Caso Fortuito:

Para efectos de este Contrato Modificatorio, un evento de
Fuerza Mayor o Caso Fortuito significará cualquier evento o
circunstancia, que (i) sea imposible de resistir, o de ser
controlado por la Parte obligada a cumplir la obligación de
que se trate, (ii) sea imprevisible por dicha Parte o que aún
siendo previsible por ésta, no pueda ser evitada, en todo o en
parte, mediante el ejercicio de la debida diligencia de dicha
Parte, (iii) que ocurra después de la Fecha Efectiva de este
Contrato Modificatorio, y (iv) que ocasione la obstrucción o
demora, total o parcial del cumplimiento de las obligaciones
de alguna Parte, según las estipulaciones de este Contrato
Modificatorio. Esta definición abarca, pero no se limita a,
lo establecido en el Código Civil ecuatoriano, e incluyendo
terremotos,  maremotos, inundaciones, deslaves, tormentas,
incendios, explosiones, paros, huelgas, disturbios sociales,

actos de guerra (declarada o no), actos de sabotaje, actos de

terrorismo, acciones u omisiones por parte de cC
Y Qe

autoridad, dependencia o entidad estatal. Queda ef.

convenido, sin embargo, que la Secretaría podrá invocar

MOS : Ñ OR REM
actos constitutivos de Fuerza Mayor, cualquier acto a omg

JQPOVEDA Y /
PA

se

ao
a " ? Ñ o eno
de cualquier agencia, organismo (o) autoridad estatal

Notaria Décimo Septima
Quito,D.M.

1434

ecuatoriana, cuando dichos actos u omisiones sean causados por
otros hechos o circunstancias que, a su vez, constituyan
Fuerza Mayor. Para efectos de este Contrato Modificatorio el
término Caso Fortuito tendrá el mismo significado que Fuerza

Mayor.- 4.3.43 Gas Natural Asociado: Es la mezcla de

hidrocarburos provenientes de Yacimientos de Petróleo Crudo
que a condiciones de presión y temperatura de superficie pasan
al estado gaseoso.- 4.3.44 Gas Natural Libre: Es la mezcla de
hidrocarburos provenientes de Yacimientos de Gas que en
condiciones de presión y temperatura de superficie se mantiene

en estado gaseoso.- 4.3.45 Hidrocarburos Líquidos Condensados

del Gas Natural Asociado: Significa etano y cualesquiera otros

hidrocarburos de más alto peso molecular que el etano,
separados del Gas Natural Asociado mediante compresión,

extracción u otros procesos.- 4.3.46 Incremento de Reservas

Comercialmente Explotables: Es el aumento del volumen de

reservas (recuperables) proveniente de Actividades de
Recuperación Mejorada o nuevos descubrimientos por Actividades
de Exploración Adicional realizados por la Contratista y
aprobados por la Secretaría.- 4.3.47 Ingreso Bruto del
Contrato (YB): Es el valor en Dólares que resulta de
multiplicar la Producción Fiscalizada entregada por la
Contratista por el Precio Promedio Mensual, corregido de
acuerdo a la calidad equivalente a la producida por la
Contratista en el Área del Contrato. La corrección de la
calidad del Petróleo Crudo se realizará de conformidad con el
Anexo D. El Petróleo Crudo del Área del Contrato destinado

para consumo interno del Estado u otros fines será valorado

con el Precio Promedio Mensual.- 4.3.48 Ingreso Bruto de l2!

.

0000000000000000000000000000OOIIIIDBIIDADAIAAADIAA

0000000000000000000000000000000000000OIOIIIBIIAAA

Notaria (Y

B 1435

Y

Dr. Remigio Poveda Vargas

Contratista: Es el valor en Dólares que recibirá la
Contratista por la prestación de sus servicios, sobre la base
de la tarifa correspondiente acordada en este Contrato
Modificatorio por cada Barril neto producido y entregado al
Estado, conforme la fórmula establecida en la cláusula décima

quinta.- 4.3.49 Ingreso Disponible (YD): Es el valor en

Dólares resultante de la diferencia entre el Ingreso Bruto del
Contrato y la suma de los siguientes conceptos: (i) Margen de
Soberanía; (ii) Costos de Transporte del Estado; (iii) Costos
de Comercialización; y (iv) los Tributos establecidos en la
Codificación de la Ley del Fondo para el Ecodesarrollo
Regional Amazónico y la Ley de Creación de Rentas Sustitutivas
para las Provincias de Napo, Esmeraldas y Sucumbíos, si los
mismos resultasen aplicables.- 4.3.50 Inversiones: Son los
costos efectuados directamente por la Contratista 0
indirectamente, a través de sus Compañías Relacionadas, dentro
o fuera del Ecuador, acordados con la Secretaría, incluyendo
los señalados en los Planes, Programas y Presupuestos Anuales
y sus reformas, y contabilizados de acuerdo al Reglamento de
Contabilidad, que son: (i) susceptibles de capitalización; y
(11) razonables y necesarios para explorar, descubrir,
desarrollar, producir, obtener, transportar, mantener €e
incrementar la producción de Petróleo Crudo en el Área del

Contrato.- 4.3.51 Inversiones de Exploración Adicional: Son

todos los costos incurridos directamente por la Contratista o

indirectamente, a través de sus Compañías

contabilizados de acuerdo al Reglamento de

. 3 163 A DR REM
durante la ejecución de este Contrato Modificatorio, c

Notaria Décimo Septima
Quito,D.M.

explorar, descubrir y evaluar nuevos Yacimientos en el Área

del Contrato.- 4.3.52 Inversiones de Desarrollo Adicional: Son

todos los costos incurridos directamente por la Contratista O
indirectamente, a través de sus Compañías Relacionadas, y
llevados a cabo por la Contratista conforme a lo establecido
en el Plan de Desarrollo y sus reformas correspondientes,
incluyendo los señalados en los Programas y Presupuestos
Anuales, y contabilizados de acuerdo al Reglamento de

Contabilidad.- 4.3.53 Inversiones de Recuperación Mejorada:

Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías
Relacionadas, conforme el Plan de Actividades Adicionales y
sus reformas, y contabilizados de acuerdo al Reglamento de
Contabilidad, durante la ejecución de este Contrato
Modificatorio, para desarrollar planes piloto y demás
actividades que permitan aumentar el Factor de  Recobro
Primario en los Yacimientos de Hidrocarburos Comercialmente
Explotables del Área del Contrato. La producción adicional
obtenida como resultado de estas Inversiones, será considerada
Producciones Incrementales Adicionales.-  4.3.54 Licencia
Ambiental: Es la autorización que otorga la Autoridad
Ambiental a una persona natural o jurídica para la ejecución
de un proyecto, obra o actividad de conformidad con la Ley
Aplicable, en la que se establecen los requisitos,
obligaciones y condiciones que el beneficiario debe cumplir
para prevenir, mitigar o corregir los efectos imprevistos que
el proyecto, obra o actividad autorizada pueda causar en el
ambiente.- 4.3.55 Margen de Soberanía: Es el veinte y cinco

por ciento de los ingresos brutos provenientes de 1

a

0000000000 00000000000OICIOIIAEAAIIEAEBAIAAAAIAA

0.000.

Notaria (Y)

000000000000000000000000000000OIOCIIIADIIIAAAAA

V

Dr. Remigio Poveda Vargas

1427

producción correspondiente al Área del Contrato, que el Estado

ecuatoriano se reserva de conformidad con el artículo 16 de la

Ley de Hidrocarburos.- 4..3.56 Ministerio Sectorial /
Ministerio: Es el Ministerio de Recursos Naturales No
Renovables del Ecuador o aquel que lo sustituya.- 4.3.57

Ministro Sectorial: Es el titular del Ministerio Sectorial.-
4.3.58 Modelo Económico: Formulación matemática de variables,
que se aplica para la estimación del Pago a la Contratista.-
4.3.59 0OCP: Es el Oleoducto de Crudos Pesados.- 4.3.60

Operadora: Es la Contratista.- 4.3.61 Pago a la Contratista:

Es el valor que recibe la Contratista, en Dólares o en
Petróleo Crudo, por sus servicios prestados en el Área del
Contrato, conforme a la cláusula décimo quinta.- 4.3.62 Parte
o Partes: Se refiere al Estado ecuatoriano representado por la
Secretaría o a la Contratista individualmente, según fuere el
caso, oO se refiere conjuntamente al Estado ecuatoriano
representado por la Secretaría y a la Contratista.- 4.3.63
Pasivo Ambiental: Constituye el resultado de la combinación
entre un impacto ambiental y el tiempo en que éste permanece
en el ambiente o en la sociedad sin reparación integral. Los
impactos ambientales se convertirán en Pasivos Ambientales en
la medida en que permanezcan como impactos no reparados.-

4.3.64 Período de Explotación: Es el que sé inicia en la Fecha

de Vigencia y concluye cuando termine este Contrato

Modificatorio. El Período de Explotación comprende 1
de Desarrollo y Producción.- 4.3.65 Persona: Sigñ:

persona natural, corporación, sociedad, consorcio,

o cualquier otra entidad jurídica, Matriz, Filial, Subsidi

o cualquier agencia, autoridad o subdivisión política: aX.

Notaria Décimo Septima
Quito,D.M.

1438

misma o cualquier organización internacional.- 4.3.66 Petróleo
Crudo: Es la mezcla de hidrocarburos en estado líquido a
condiciones de presión y temperatura de superficie.- 4.3.67
Plan: Se refiere al Plan de Actividades, Plan de Actividades
Adicionales, Plan de Desarrollo o al Plan Quinquenal.- 4.3.68

Plan _ de Actividades: Es el conjunto de actividades

comprometidas, de cumplimiento obligatorio, e Inversiones
estimadas de exploración y/o explotación, a ser ejecutadas por
parte de la Contratista, por su cuenta y riesgo aportando la
tecnología, los capitales, y los equipos, bienes y maquinarias
necesarios, en el Área del Contrato y durante todo el Plazo de
Vigencia, detalladas en el Anexo B de este Contrato

Modificatorio.- 4.3.69 Plan de Actividades Adicionales: Es el

conjunto de actividades e Inversiones previstas en el Anexo C
y otras adicionales de Exploración Adicional y/o de
Recuperación Mejorada que podría realizar la Contratista por
su cuenta y riesgo. Las actividades e Inversiones del Plan de
Actividades Adicionales se podrán realizar de forma secuencial
y dependiente de los resultados obtenidos, con excepción del
programa mínimo de actividades adicionales que será de
cumplimiento obligatorio.- 4.3.70 Plan de Desarrollo: Es el
conjunto de actividades que la Contratista se obliga a
realizar e Inversiones estimadas, para desarrollar y poner en
producción Yacimientos de Petróleo Crudo descubiertos en
virtud de las Actividades de Exploración Adicional, así como
también para aumentar el factor de recobro de las reservas
mediante las Actividades de Recuperación Mejorada, incluyendo
sus reformas. Estos Planes de Desarrollo serán sometidos por

la Contratista y aprobados por la Secretaría.- 4.3.71 Pla

00000000000000000000000IOCIOCIIIIAIEAEAAIAIADAACAAAIAIAA

A

Notaria (Y

» 1439

Y

Dr. Remigio Poveda Vargas

Quinquenal: Es el conjunto de actividades proyectadas y de
Inversiones estimadas, incluyendo sus reformas, propuestas por
la Contratista durante el Periodo de Explotación para los
cinco (5) Años Fiscales siguientes al año de presentación de
dicho Plan, para cumplir con el objeto contractual. Este Plan
Quinquenal será actualizado anualmente.- 4.3.72 Plazo: Cuando
este Contrato Modificatorio se refiera a “plazo”, éstos se
computarán en forma continua y en días calendario; y, cuando
se refiera a “término”, se computarán únicamente los días
laborables, excluyendo los días feriados con ámbito nacional o
local, y de descanso obligatorio. En todos los casos en los
que los plazos vencieran en días no laborables, éstos se
entenderán  prorrogados hasta el primer día laborable
siguiente.- 4.3.73 Plazo de Vigencia: Es el que se estipula en
la cláusula sexta de este Contrato Modificatorio.- 4.3.74 PPI:
Es el índice de precios al productor previsto en el
“Producer's Price Index (PPI) for Industrial Commodities” del
“Bureau of Labor Statistics of the United States Department of
Labor” (Código PCU213112213112 “support activities for oil and

gas operations”).- 4.3.75 Precio Promedio Mensual: Se refiere

al precio promedio ponderado de un determinado mes de ventas
externas de Petróleo Crudo durante ese mismo periodo,
realizadas por EP PETROECUADOR. Estos precios se expresarán

en términos FOB, puerto ecuatoriano (terminal principal de

exportación y en Dólares) por Barril.

PETROECUADOR no haya realizado ventas externas en gd

el Precio Promedio Mensual se establecerá confpíme
NES

estipulado en la cláusula quince punto nueve punto, eS

4.3.76 Producción Fiscalizada: Es el volumen de “Petróleo..:

Notaria Décimo Septima
Quito,D.M.

1440

Crudo neto producido en el Área del Contrato fiscalizado por

la Agencia de Regulación y Control Hidrocarburífero en el

Centro de Fiscalización y Entrega.- 4.3.77 Producciones

Incrementales Adicionales: Es la producción de Petróleo Crudo

del Área del Contrato, proveniente de Actividades de
Exploración Adicional y/o Actividades de Recuperación
Mejorada, contempladas en el Plan de Desarrollo respectivo y
registradas contablemente de forma separada.- 4.3.78 Programa

y Presupuesto Ambiental Anual: Se refiere al programa anual de

actividades ambientales derivado del respectivo plan de manejo
ambiental y el presupuesto ambiental del año siguiente para su

evaluación y aprobación por parte de la Autoridad Ambiental,

que formará parte integrante de los Programas y Presupuestos

Anuales, que deberá incluir los aspectos de operaciones, de
Inversiones en sus diferentes desagregados conforme a la Ley
Aplicable, y, gastos administrativos, rubros que a su vez
deberán estar claramente identificados.- 4.3.79 Programas y
Presupuestos Anuales: Son el conjunto de actividades que la
Contratista se compromete a realizar en el Año Fiscal
respectivo, y los Presupuestos de las Inversiones, Costos y
Gastos estimados para la ejecución de dichas actividades,
incluidas sus reformas. Los Programas y Presupuestos Anuales
guardarán relación directa con el Plan de Actividades, Plan
Quinquenal y demás Planes acordados para el período
respectivo. La aprobación de estos Programas y Presupuestos
Anuales se realizará de conformidad con la cláusula décimo

tercera.- 4.3.80 Propiedad Intelectual: Significa la

referencia conjunta a todos los derechos, prioridades y

privilegios relacionados con la propiedad intelectual, bien

IXKAXAXAXXIMAXMAKXKXXXMKXAXKXXXXKXXXXxMAXMXXXXXAXAXXMAHXMXMXX
1
e

Notaria (Y)

B
V 144;
Dr. Remigio Poveda Vargas
que surjan de cualquier Ley Aplicable, ley comunitaria O
extranjera o de cualquier otra manera, incluyendo derechos de
autor, licencias de autor, patentes, licencias de patentes,
marcas, licencias sobre marcas, tecnología, know-how y
procedimientos, y todos los derechos para intentar alguna
acción bajo derecho o equidad por cualquier violación oO
impedimento de los mismos, incluyendo el derecho a recibir
cualquier beneficio, indemnización por daños o similar de
ellos.- 4.3.81 Proyecto: Se referirá a la ejecución de las
actividades y prestación de servicios a Cargo de la
Contratista que constituyen el objeto de este Contrato

Modificatorio.- 4.3.82 Reglamento de Contabilidad: Es el

reglamento aplicable a los Contratos de Prestación de
Servicios para Exploración y Explotación de Hidrocarburos, que
regula la contabilidad de los costos, gastos e Inversiones
efectuadas por la Contratista para la ejecución de las
actividades objeto de este Contrato Modificatorio, el cual se
incorpora como Anexo E.- 4.3.83 Reparación Ambiental: Es el
conjunto de acciones y técnicas con el objetivo de restaurar
condiciones ambientales originales o mejoradas sustancialmente
en sitios contaminados y/o degradados como consecuencia de las
actividades a cargo de la Contratista.- 4.3.84 Reservas
Probadas Remanentes: Es el volumen de hidrocarburos que de
acuerdo al análisis de la información geológica y de
reservorios, presenta una razonable certeza de ser recuperado,
durante la vigencia del Contrato, bajo las Co; o ;

económicas y operativas actuales. Las cifras oficial.

reservas serán las establecidas por la Secretaría 4.3:85

Situaciones de Emergencia: Para efectos de este *Contratg .

0 - Egual*

Notaria Décimo Septima
Quito,D.M.

Pande

REMIGIO POVEDA Y.

168?

000090

Modificatorio un evento que constituye una situación de
emergencia, es aquel que por razones técnicas, mecánicas o de
seguridad, debidamente justificadas por la Contratista y
aceptadas por la Secretaría, Causa que las Partes se vean
obligadas a interrumpir total o parcialmente el cumplimiento

de sus actividades u obligaciones estipuladas en este Contrato

0000006.

Modificatorio, en el entendido de que dicho evento: (i) no
constituye un evento de Fuerza Mayor; (ii) no fue causado por

culpa o dolo de las Partes; y (iii) obliga a las Partes a

adoptar acciones inmediatas necesarias para evitar perjuicios
que afecten o puedan afectar a las operaciones de la
Contratista según el Contrato Modificatorio o a las Personas
que presten servicios a cualquiera de las Partes o a bienes de
cualquiera de las Partes o a terceros o a sus bienes.- 4.3.86
Subcontratista: Se refiere a cualquier Persona que ejecute
para la Contratista alguna parte de las actividades o le
provea bienes para el cumplimiento del objeto del Contrato

Modificatorio.- 4.3.87 Tarifa para Campos en Producción: Es el

valor que se paga a la Contratista en Dólares, por cada Barril
de Petróleo Crudo neto, o unidad de hidrocarburo
correspondiente, producido y entregado por la Contratista en
el Centro de Fiscalización y Entrega y se paga a la
Contratista de acuerdo a lo establecido eri la cláusula décimo

quinta.- 4.3.88 Tarifa para Campos Nuevos o por Producción

Incremental fruto de Recuperación Mejorada: Es el valor que se

pagará a la Contratista en Dólares, por Cada Barril de
Petróleo Crudo neto, o unidad de hidrocarburo correspondiente,
acordada por las Partes para la ejecución de un Plan de

Desarrollo, a fin de impulsar el descubrimiento de nueva
4

Notaria (Y

B
V 1443
Dr. Remigio Poveda Vargas
reservas o la implementación de nuevas técnicas para la
recuperación mejorada de las reservas existentes y se paga a
la Contratista de acuerdo a lo establecido en la cláusula

décima quinta.- 4.3.89 Tasa Máxima de Producción: Es el máximo

volumen de Petróleo Crudo producido por unidad de tiempo, por
Yacimiento, campo o pozo, de conformidad con la Ley Aplicable,
los Estándares de la Industria Internacional y lo previsto en
este Contrato Modificatorio.- 4.3.90 Tasa Prime: Es la tasa de
interés denominada Prime, publicada por el Banco Central del
Ecuador en los medios impresos o electrónicos pertinentes,
vigente para cada jornada de valoración. En Caso de que el
Banco Central del Ecuador deje de publicar dicha Tasa Prime,
será la tasa anual de interés, en fracción decimal,
determinada sobre la base del promedio del prime rate fijado
por los siguientes bancos de los Estados Unidos de América:
Citibank N.A. y Morgan Guaranty Trust Company of New York,
vigente para cada jornada de valoración.- 4.3.91 Transferencia
o Cesión: Es cualquier traspaso, delegación u otra forma de
disposición, incluyendo la constitución de una prenda,
hipoteca u otro gravamen similar, que se realice por cualquier
medio, bien sea de manera directa o indirecta, (i) de todo o
parte de este Contrato Modificatorio o de cualquiera de los
derechos uu obligaciones establecidas 'en este Contrato
Modificatorio, o los intereses en el mismo o (ii) como

consecuencia de un Cambio de Control, bien por operación de.

ley, o de otro tipo.- 4.3.92 Tributos: Son los Ámpue:

tasas, contribuciones, derechos arancelarios y demás d
y yravámenes que deban ser pagados a las  autorida: EDA Y.

nacionales, estatales o cantonales en virtud de la legislación"

Notaria Décimo Septima
Quito,D.M.

'
l
|
|
4
j
Í
|
i
¿

1444

tributaria aplicable.- 4.3.93 Trimestre: Es el período de tres
(3) meses consecutivos que comienza el primero de enero,
primero de abril, primero de julio y primero de octubre, de
Cada Año Fiscal.- 4.3.94 Yacimiento: Es todo cuerpo de roca,
en el cual se ha acumulado Petróleo Crudo, gas natural o
ambos, y que se comportan como una unidad independiente en
cuanto a mecanismo de producción se  refiere.- 4.3.95

Yacimientos de Condensado de Gas: Son aquellos Yacimientos de

Gas que de ser explotados, producirían gas y líquidos en una
relación que exceda cien mil pies cúbicos estándar de gas por
cada barril de hidrocarburos líquidos, según mediciones hechas
en superficie bajo Condiciones Estándar de presión y
temperatura.- 4.3.96 Yacimientos de Gas: Son aquellos
Yacimientos de hidrocarburos que, a condiciones de presión y
temperatura de reservorio contienen hidrocarburos en estado

gaseoso.- 4.3.97 Yacimientos de Hidrocarburos Comercialmente

Explotables: Son Yacimientos que contienen hidrocarburos
(Petróleo Crudo), que sobre la base de estudios técnico -
económicos realizados por la Contratista y aprobados por la
Secretaría, se demuestre que su explotación resulte
conveniente para las Partes.- 4.4 Otras 7 Definiciones .-
Cualquier otra definición necesaria para la aplicación de este
Contrato Modificatorio serán las establecidas en el Reglamento
de Operaciones Hidrocarburíferas.- 4.5 No Discriminación.- La
Secretaría en la interpretación y ejecución de este Contrato
Modificatorio, considerando las particularidades de cada caso,
garantizará un tratamiento no discriminatorio a todos los
contratistas de prestación de servicios para la exploración y

explotación de hidrocarburos que hubieren suscrito sus

o
e
e
e
o

DADA DADA ADA DADA DADA

0)

B,
VW L445
Dr. Remigio Poveda Vargas
respectivos contratos de conformidad con el artículo dieciséis
de la Ley de Hidrocarburos y al amparo de la Disposición
Transitoria Primera de la Ley Reformatoria a la Ley de
Hidrocarburos y ley de Régimen Tributario Interno, publicada
en el Registro Oficial Suplemento Número doscientos cuarenta y
cuatro de veinte y siete de julio de dos mil diez.- CLÁUSULA

QUINTA.- OBJETO.- 5.1 Prestación de Servicios.- Este

Contrato Modificatorio tiene por objeto la prestación de
servicios a la Secretaría por parte de la Contratista, con sus
propios recursos y a su solo riesgo, para la exploración y
explotación de hidrocarburos, incluyendo Petróleo Crudo, en el
Área del Contrato, de conformidad con los términos y
condiciones estipulados en este Contrato Modificatorio, y los
establecidos en la Ley Aplicable.- Cinco punto uno uno.- Para
el cumplimiento del objeto contractual la Contratista se
obliga para con la Secretaría a realizar las actividades de
exploración, confirmación de reservas, desarrollo, explotación
y producción aportando la tecnología, los capitales y los
equipos, bienes y maquinarias necesarios para el cumplimiento
de las obligaciones establecidas en este Contrato

Modificatorio.- 5.2 Contraprestación por los Servicios.- La

Contratista recibirá a cambio de sus servicios el pago de una
Tarifa en Dólares para Campos en Producción, por Barril de
Petróleo Crudo neto extraído en el Área del Contrato y

entregado en el Centro de Fiscalización y Entrega, pagadera en

décima quinta de este Contrato Modificatorio!.”

%, DR. REMIGI
contraprestación que corresponda a la Contratista por Ñs

Notaria Décimo Septima
Quito,D.M.

1446

servicios que preste conforme a este Contrato Modificatorio se
limitará al derecho a recibir el Pago a la Contratista,
previsto en este Contrato Modificatorio, conforme a las

tarifas acordadas.- 5.3 Servicios Adicionales.- Si como

producto de las Actividades de Exploración Adicional O
Actividades de Recuperación Mejorada realizados en el Área del
Contrato se demostrare la existencia de Yacimientos de
Hidrocarburos GComercialmente Explotables o Incremento de
Reservas Comercialmente Explotables, la Contratista y la
Secretaría deberán acordar la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada para el
desarrollo de dichos Yacimientos y acordar el respectivo Plan
de Desarrollo, sin que esto signifique disminuir o suspender
sus obligaciones contenidas en el Plan de Actividades. Si las
Partes no llegaran a ponerse de acuerdo en la Tarifa para
Campos Nuevos o por Producción  Incremental fruto de
Recuperación Mejorada para desarrollar y explotar estos
Yacimientos oO reservas, la Contratista podrá someter la
diferencia al dictamen vinculante de un Consultor, de
conformidad con la cláusula treinta y tres punto tres.- 5.4
Las Partes convienen que, en el caso de descubrirse Gas
Natural Libre, sustancias asociadas al Petróleo Crudo, O
Yacimientos de Petróleo Crudo de gravedad inferior a quince
grados API en el Área del Contrato, se procederá conforme a lo
dispuesto en la Ley de Hidrocarburos y a lo estipulado en este
Contrato Modificatorio.- CLÁUSULA SEXTA.- PLAZO DE VIGENCIA.-
El Plazo de Vigencia de este Contrato Modificatorio es desde
la fecha de inscripción de este Contrato Modificatorio en el

Registro de Hidrocarburos hasta el treinta y uno de diciembre

(CHXAAMAXAAXMAXNAANAXAXAXMXAXKKAXXMXAXXKXXKKXAXXAXXMXXAXXAXXMAHXXXXX)
¡6

Notaria (Y)

) (447

Y

Dr. Remigio Poveda Vargas

de dos mil veinte y cinco.- CLÁUSULA SÉPTIMA.- ÁREA DEL
CONTRATO.- El Área del Contrato ha sido delimitada para
determinar la superficie en donde la Contratista ejecutará las
actividades Y prestaciones objeto de este Contrato
Modificatorio y sus especificaciones y delimitaciones se
establecen en el Anexo A.- CLÁUSULA OCTAVA.- DERECHOS Y
OBLIGACIONES DE LAS  PARTES.- 8.1 Derechos sobre los
Hidrocarburos.- Son de propiedad inalienable, imprescriptible
e ¡¡inembargable del Estado Ecuatoriano los yacimientos de
hidrocarburos y substancias que los acompañan, en cualquier
estado físico en que se encuentren situados en el territorio
nacional. Por lo tanto, es también propietario de los
hidrocarburos extraídos con ocasión de los servicios prestados
por la Contratista.- 8.1.1 La celebración de este Contrato
Modificatorio no concede a la Contratista, a más de los
derechos establecidos en este Contrato Modificatorio, otros
derechos de naturaleza alguna sobre el suelo, el subsuelo o
sobre cualquier recurso natural o no, allí existente, ni sobre
las áreas que se expropiaren en favor de la Secretaría para la
ejecución de este Contrato Modificatorio, ni sobre sus
servidumbres, ni sobre las obras que allí se realizaren.-
8.1.2 La delimitación del Área del Contrato tiene por objeto
únicamente determinar la superficie en la cual la Contratista
está obligada a prestar los servicios objeto de este Contrato

Modificatorio.- 8.1.3 La Contratista tendrá el ¿Mezec Ol.

exclusivo de ejecutar los servicios objeto de este ontrá
Ñ Y

Modificatorio, dentro del Área del Contrato. En ningún 4!

s Lai DR, REMIGIO PVE
el ejercicio de tales derechos por parte de la contral18t4

implicará una cesión de la titularidad de los derechos” gu

Notaria Décimo Septima
Quito,D.M.

1644

corresponden al Estado sobre los recursos naturales ubicados
en el Área del Contrato por parte de la Secretaría.- 8.1.4 La
Contratista, en virtud de este Contrato Modificatorio, no
tiene derecho a explotar recursos naturales distintos del
Petróleo Crudo existentes en el Área del Contrato, aunque esos
recursos hubieren sido descubiertos por ella; excepto en los
casos en que celebrare los contratos adicionales previstos en
este Contrato Modificatorio de acuerdo con la Ley Aplicable y
a lo estipulado en este Contrato Modificatorio.- 8.1.5 La
Contratista podrá ejercer los derechos establecidos en este
Contrato Modificatorio únicamente en relación con las
actividades referidas a los servicios contratados y no podrá
ejercerlos con ningún otro fin, ni tampoco traspasarlos O
disponer de ellos de otra forma, sin el consentimiento previo
de la Secretaría.- 8.1.6 La Contratista, cualquiera de sus
integrantes o sus Compañías Relacionadas podrán intervenir en
nuevas licitaciones o participar en otros contratos para la
exploración y explotación de hidrocarburos en el Ecuador, de
conformidad con la Ley Aplicable.- 8.1.7 La Contratista podrá
usar, sin costo para ésta, el Petróleo Crudo u otros
hidrocarburos provenientes del Área del Contrato, que sean
necesarios para las operaciones, incluyendo pero no limitando,
la generación de energía eléctrica; y, én el caso del Gas
Natural, previa autorización del Ministerio, la misma que una
vez otorgada sólo podrá ser revocada de forma motivada y
siguiendo el debido proceso. La referida utilización de
hidrocarburos no implicará transferencia de dominio alguna a
favor de la Contratista. La Contratista tenderá a la

optimización del uso del Gas Natural del Área del Contrat

(CAAALKAMNAXAMIAAAXAXMXMXXXXNIXXAXNAXXXXKXXXAN XX XAXMAXMAXXXMXX
y)

Notaria (Y)

B, 1449
V tad:

Dr. Remigio Poveda Vargas

para la generación de energía eléctrica requerida para el

Proyecto.- 8.2 Obligaciones de la Contratista.- Son

obligaciones de la Contratista además de otras obligaciones
estipuladas en este Contrato Modificatorio y en la Ley
Aplicable, las siguientes: 8.2.1 Cumplir con el objeto de este
Contrato Modificatorio.- 8.2.2 Ejecutar las actividades
descritas en los Planes y sus reformas, acordados por las
Partes con sus propios recursos técnicos, económicos y
administrativos pudiendo subcontratar los bienes y servicios
que requiera de conformidad con la cláusula vigésima tercera;
para tal efecto invertirá los capitales requeridos, utilizando
los equipos, maquinarias y tecnología que fueren necesarios.-
8.2.3 Construir las obras civiles y facilidades petroleras de
acuerdo con los Planes acordados por las Partes y Sus
reformas; y adquirir e instalar, a su costo, los equipos que
servirán para efectuar la medición y las determinaciones
volumétricas, ajustes por temperatura, contenido de agua y
sedimentos y otras mediciones que fuesen necesarias a fin de
determinar el volumen de la Producción Fiscalizada.- 8.2.4
Construir o ampliar a su costo, todos los ductos y facilidades
de transporte y almacenamiento, desde los campos del Área del
Contrato en explotación o que se incorporen en el futuro,
hasta el o los Centros de Fiscalización y Entrega de acuerdo
con los Planes acordados por las Partes y sus reformas.- 8.2.5
Entregar la Producción Fiscalizada en el
Fiscalización y Entrega, cesando en ese
responsabilidad de prestación de servicios por la Contra
según este Contrato Modificatorio.- 8.2.6 Ejecutar +Hllaspoven, y

operaciones objeto de este Contrato Modificatorio de acút

Notaria Décimo Septima
Quito,D.M.

1450

con los Estándares de la Industria Petrolera Internacional.-
8.2.7 Realizar las actividades técnicas y administrativas
necesarias para las operaciones de evaluación, desarrollo y
producción de los Yacimientos de Hidrocarburos Comercialmente
Explotables.- 8.2.8 Cumplir con los Planes y Programas y
Presupuestos Anuales y sus reformas. En todos los Planes,
Programas y Presupuestos Anuales las actividades son de
ejecución obligatoria pero los montos de las Inversiones serán
estimados.- 8.2.9 Cumplir a “su costo el programa de
capacitación técnica de conformidad con la Ley Aplicable y, de
acuerdo a lo establecido en el Anexo Il. El personal técnico y
administrativo extranjero de la Contratista proporcionará

entrenamiento y Capacitación al personal nacional y promoverá

la transferencia tecnológica.- 8.2.10 Emplear en la ejecución

de los servicios un mínimo de ecuatorianos de: noventa y cinco
por ciento (95%) en el personal de obreros, noventa y cinco
por ciento (95%) en el personal de empleados administrativos y
setenta y cinco por ciento (75%) en el personal técnico, a
menos que no hubiere técnicos nacionales disponibles, de
acuerdo a lo previsto en la Ley Aplicable.- 8.2.11 Mantener
informado permanentemente a la Secretaría sobre el desarrollo
de los servicios efectuados durante la vigencia de este
Contrato Modificatorio.- 8.2.12 Presentar'a la ARCH informes
diarios de perforación y demás reportes requeridos conforme al
Reglamento de Operaciones Hidrocarburíferas así como con la
presentación de un informe completo al término de cada
operación que bajo los Estándares de la Industria Petrolera
Internacional se considere importante o significativa.- 8.2.13

Inscribir este Contrato Modificatorio en el Registro de

(XXMMAXMAMAXAAMAIAXXAAXXXXXXIXDIXIXAXXxXAXXX XXX XXX XMXXEX)
Notaria (Y)

V 1451

Dr. Remigio Poveda Vargas

Hidrocarburos, dentro de los treinta (30) primeros días
contados desde la fecha de su suscripción.- 8.2.14 Entregar a
la Secretaría y a la Autoridad Ambiental, según su
competencia, copia de la información técnica, ambiental y de
investigación relacionada con las actividades de la
Contratista referentes a la ejecución de este Contrato
Modificatorio, de conformidad con las disposiciones legales y
reglamentarias vigentes incluyendo datos geológicos,
geofísicos, petrofísicos, de ingeniería, registros e informes
de completación de pozos y cualesquier otros datos que la
Contratista hubiese originado y recopilado durante la vigencia
de este Contrato Modificatorio. - 8.2.15 Presentar anualmente
a la Secretaría y a la Autoridad Ambiental el Programa y
Presupuesto Ambiental Anual, que formarán parte integrante de
los Programas y Presupuestos Anuales.- 8.2.16 Entregar a la
Secretaría y al Ministerio del Ambiente una copia de los
Estudios Ambientales que se realicen y los documentos que los
sustentan.- 8.2.17 Presentar en el primer mes de cada año a la
Secretaría y a la Agencia de Regulación y Control
Hidrocarburífero un informe detallado sobre las Inversiones,
Costos y Gastos de la Contratista, y las actividades
ejecutadas en el Área del Contrato.- 8.2.18 Presentar hasta el
30 de abril de cada año a la Secretaría y a la Agencia de
Regulación y Control Hidrocarburífero copia de los estados

financieros debidamente auditados.- 8.2.19 Obtener de. .-

Autoridad Ambiental competente y de conformidad cón' la-
Aplicable la licencia ambiental respectiva para la ejec
de las actividades programadas en el Área del Contrato, 1a“que

en copia deberá ser entregada a la Secretaría.- 8.2%

Notaria Décimo Septima
Quito,D.M.

1452

Proporcionar a funcionarios autorizados del Ministerio,
personal de las Fuerzas Armadas relacionados con asuntos de
seguridad y otros funcionarios públicos autorizados por la
Secretaría (o) la Agencia de Regulación y Control
Hidrocarburífero, la información necesaria para el
cumplimiento de sus deberes y obligaciones que guardaren
relación con este Contrato Modificatorio; y,  proveerles
temporal y Ocasionalmente, cuando las circunstancias lo
requieran y en un número razonable, en las instalaciones de
Campo, las facilidades de transporte, alojamiento y
alimentación en igualdad de condiciones que las suministradas
al personal de la Contratista de similar jerarquía, sin asumir
ninguna responsabilidad por los daños y perjuicios que puedan
sufrir tales funcionarios y sus bienes y equipos al realizar
su  trabajo.- 8.2.21 Mantener registros contables de
conformidad con el Reglamento de Contabilidad, en ¡idioma
castellano, de todas sus actividades técnicas, administrativas
y ambientales de manera que se puedan constatar en forma
exacta y fidedigna, las Inversiones, ingresos, Costos y Gastos
de la Contratista. Los documentos que por su naturaleza
técnica se presenten en otros idiomas, incluirán las
respectivas traducciones, si estas fuesen requeridas por la
Secretaría u otras entidades de control.- '8.2.22 Proveer a la
Secretaría y a la ARCH, dentro del ámbito de sus competencias,
trimestralmente o, cuando fuere requerido, toda la
información, datos o interpretaciones relacionadas con las
actividades llevadas a cabo por la Contratista en la ejecución
de este Contrato Modificatorio, incluyendo las de carácter

científico y técnico obtenidas en razón de sus trabajos, tales

(AX MAA AAA AAA AA AAA AA AAA AAA AAA AAA AAA AA AAA AA MMMM EX
(4

a

6060000000000 0000PIOCIOIOIIIOACIIAACACACAADIAAAAIAO

Y

Dr. Remigio Poveda Vargas

como: perfiles eléctricos, sónicos, radioactivos y otros;
cintas y líneas sísmicas; muestras de pozos; núcleos testigos
de formación, mapas, secciones, informes topográficos,
geológicos, geofísicos, geoquímicos y de perforación;
interpretaciones geológicas y geofísicas; informes de
evaluación de los Yacimientos encontrados en el Área del
Contrato y, en general, cualquier otra información similar
relevante. Esta información será entregada en línea, en
formato digital y/o analógico documental, según lo requiera la
Secretaría y la ARCH.- 8.2.23 Respetar los derechos relativos
a la propiedad industrial de terceros, manteniendo a la
Secretaría a salvo de reclamaciones o pago de indemnizaciones
resultantes del incumplimiento de tal obligación.- 8.2.24
Supervisar y vigilar, en forma permanente, la ejecución de los
servicios que se compromete a realizar; y celebrar con los
Subcontratistas, de acuerdo a la Ley Aplicable, los contratos
que fueren necesarios para el cumplimiento de sus obligaciones
asumiendo el compromiso de responder por la ejecución de sus
operaciones.- 8.2.25 Contratar y Mantener vigentes las
garantías y los seguros previstos en la Ley Aplicable y en
este Contrato Modificatorio.- 8.2.26 Recibir estudiantes oO
egresados de educación técnica superior relacionada con la
industria de hidrocarburos, sin asumir responsabilidad por sus

riesgos, para que realicen prácticas y estudios en los campos

de trabajo del Área del Contrato y/o en las oficinas-decla

Contratista en el Ecuador, corriendo por cuenta de
Contratista los gastos de transporte, alojamiefta,
alimentación y atención médica menor y de emergencia.

transporte, alojamiento, alimentación y atención médica menor

Notaria Décimo Septima
Quito,D.M.

14548

y de emergencia antes indicados serán provistos en igualdad de
condiciones que las suministradas al personal de la
Contratista en el Ecuador. El tiempo de tales prácticas y
estudios y el número de las personas que los realicen serán
fijados de tal manera que no interfieran con la eficiente
ejecución de los servicios y que represente un tiempo total en
meses de pasantías equivalente al 4% del número total de
empleados por año. La Contratista no tendrá relación laboral
alguna con quienes realicen tales prácticas y estudios.
Copias de los reportes sobre tales prácticas y estudios, en
caso de ser presentados, serán entregados a la Contratista.-
8.2.27 Presentar mensualmente a la Secretaría y a la Agencia

de Regulación y Control Hidrocarburífero, un informe de

actividades, Inversiones, Costos y Gastos de la Contratista

ejecutados durante el período respectivo.- 8.2.28 Incluir en
sus presupuestos, las provisiones necesarias para el cierre,
terminación o abandono parcial o total de operaciones y para
la remediación ambiental de las áreas afectadas por las
actividades hidrocarburíferas.- 8.2.29 Presentar al Comité de
Supervisión los Programas y Presupuestos Anuales, elaborados
hasta el treinta de septiembre anterior al Año Fiscal en que
el referido programa deba ser ejecutado y posteriormente, con
la recomendación del Comité de Supervisión de acuerdo a lo
indicado en la cláusula trece punto tres, tramitar su
aprobación por parte de la Secretaría, de conformidad con lo
establecido en la Ley Aplicable.- 8.2.30 Presentar al Comité
de Supervisión el Plan Quinquenal y posteriormente con la
recomendación del Comité de Supervisión de acuerdo a lo

indicado en la cláusula 13.3, tramitar su aprobación por part

(AMA MAAAAAAAAAAAAAAAAAAAAAAXAAAAAAAAAAAAAMA MMM M ME Y )
2

Notaria (Y

14535
D L4ody

V

Dr. Remigio Poveda Vargas

de la Secretaría, de conformidad con lo establecido en la Ley |
Aplicable.- 8.2.31 Cumplir con las disposiciones legales y
reglamentarias concordantes, así como con los Estándares de la
Industria Petrolera Internacional, en lo relativo a la
seguridad e higiene ocupacional para el personal a cargo de la
Contratista.- 8.2.32 Aplicar [o] incorporar tecnologías
aceptadas en la industria petrolera internacional que sean
compatibles con la Región Amazónica Ecuatoriana.- 8.2.33
Cumplir con las disposiciones de la Ley Aplicable y los
compromisos adquiridos existentes a la fecha de suscripción de
este Contrato Modificatorio en cuanto a las relaciones de la
Contratista y las comunidades vecinas, limitando su
intervención a la ejecución de los programas comunitarios y
las medidas de compensación e indemnización previstas en la

Ley Aplicable.- 8.2.34 Colaborar con los organismos estatales

encargados del desarrollo sustentable de la zona donde opera 1
la Contratista, en cumplimiento de sus programas comunitarios
y la Ley Aplicable.- 8.2.35 Entregar a la Secretaría, a la
terminación de este Contrato Modificatorio por cualquier
causa, sin costo y en buen estado conforme los programas de 1
mantenimiento, salvo el desgaste normal, los pozos, bienes,
instalaciones, equipos y obras de infraestructura existentes a
esa fecha en el Área del Contrato, en el'entendido de que a
partir de su entrega, la Secretaría asumirá en forma exclusiva

toda responsabilidad sobre dichos pozos,

instalaciones, equipos y obras de infraestructura”.
Proponer para la aprobación de la Secretaría, con.
recomendación del Comité de Supervisión, la Tasa Máxima"

Producción, sobre la base de estudios técnicos convencional

Notaria Décimo Septima
Quito,D.M.
1456

o estudios de simulación de Yacimientos en concordancia con lo
estipulado en la Ley Aplicable. Las discrepancias entre la
Tasa Máxima de Producción propuesta y la Tasa Máxima de
Producción aprobada por la Secretaría podrán ser sometidas por
la Contratista a un Consultor de conformidad con la cláusula
treinta y tres punto tres. El dictamen del Consultor será

vinculante.- 8.3 Obligaciones de la Secretaría.- Son

obligaciones de la Secretaría, además de otras obligaciones
estipuladas en este Contrato Modificatorio y en la Ley
Aplicable las siguientes: 8.3.1 Pagar a la Contratista por sus
servicios de exploración y explotación, la tarifa que
corresponda, conforme se determina en la cláusula décima
quinta de este Contrato Modificatorio. Cuando se trate de los
servicios descritos en el Plan de Actividades, la Secretaría
estará obligada a pagar a la Contratista la Tarifa para Campos
en Producción. Cuando se trate de los servicios descritos en
un Plan de Desarrollo, la Secretaría estará obligada a pagar a
la Contratista la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada que se acuerde.-
8.3.2 Solicitar la declaratoria de utilidad pública de los
bienes necesarios para la ejecución de las actividades, o la
constitución de servidumbres de cualquier naturaleza, previa
solicitud de la Contratista, de conformidad con la Ley
Aplicable.- 8.3.3 Atender oportunamente las solicitudes,
propuestas "O requerimientos que le correspondan. La
Secretaría deberá pronunciarse sobre las solicitudes,
propuestas o requerimientos, dentro de los términos o plazos
establecidos para cada caso en este Contrato Modificatorio y

cuando no se los hubiere especificado, dentro del término de

0000000000

.

pa
o
8
=
O

B
W 1
Dr. Remigio Poveda Vargas

quince (15) días contados desde que la Secretaría reciba la
respectiva solicitud, propuesta 0 requerimiento de la
Contratista. En el caso de Situaciones de Emergencia, la
Secretaría deberá pronunciarse dentro del término de dos días
siguientes a la notificación de la Contratista. si la
Secretaría no se pronunciare dentro de los respectivos
términos o plazos, se entenderá que la Secretaría ha aprobado
la correspondiente solicitud, propuesta o  requerimiento.-
8.3.4 Proporcionar la información y documentación que sea
necesaria para la obtención de visas para el personal de
nacionalidad extranjera de la Contratista, que tengan que
cumplir actividades en el país relacionadas con la ejecución
de este Contrato Modificatorio, en el entendido de que la
Contratista realizará los trámites administrativos
correspondientes.- 8.3.5 Conceder a la Contratista la opción
preferente de compra de Petróleo Crudo del Área del Contrato,
en los términos señalados en los artículos 16 inciso cuarto y
71 de la Ley de Hidrocarburos, así como en este Contrato
Modificatorio.- 8.3.6 Proporcionar a la Contratista, sin
costo, nueva información y datos técnicos y tecnológicos que
fuesen obtenidos por la Secretaría a partir de la Fecha de
Vigencia, si fuere el caso, que puedan ser usados en apoyo

directo de las operaciones de exploración 'y explotación en el

Área del Contrato.- 8.3.7 Comunicar a la Contratista sob:

cualquier reclamo o procedimiento judicial que pueda” atedt Lo

los derechos de la Contratista según  este/-
Modificatorio, a fin de que la Contratista pueda adoptar
medidas que estime convenientes para la defensa de

intereses.- 8.3.8 Permitir a la Contratista la utilizaci

Notaria Décimo Septima
Quito,D.M.

(658

sin costo para ésta, del Petróleo Crudo y del Gas Asociado,
proveniente del Área del Contrato, necesario para sus
operaciones y en los volúmenes promedio que a la Fecha
Efectiva viene requiriendo, conforme a las normas y
procedimientos que al respecto le sean notificadas por la
Secretaría y a lo estipulado al respecto en este Contrato
Modificatorio. La referida utilización de hidrocarburos no
implicará transferencia alguna a favor de la Contratista.
Cualquier incremento en la utilización de hidrocarburos para
las operaciones por parte de la Contratista deberá ser
aprobada previamente por la Secretaría. La Contratista
tenderá a la optimización del Gas Natural del Área del
Contrato para la generación de energía eléctrica requerida
para el Proyecto.- 8.3.9 Proveer a la Contratista y coordinar
con ella las condiciones razonables de seguridad para la
realización de las operaciones de este Contrato Modificatorio
y, en caso de que sea necesario, por intermedio de la Fuerza
Pública.- 8.3.10 Obtener de las entidades del sector público
la cooperación y ayuda que requiera la Contratista para la
pronta atención de los distintos trámites que debe realizar
ante ellas, así como procurar la obtención de cualquier
licencia o permiso necesario para el cumplimiento de este
Contrato Modificatorio, en especial los relativos a los
predios superficiales, de acuerdo a lo dispuesto por el
artículo noventa y uno de la Ley de Hidrocarburos.- 8.3.11
Recibir la Producción Fiscalizada del Área del Contrato, y
responsabilizarse de la misma, una vez que haya sido entregada
por la Contratista en el Centro de Fiscalización y Entrega.-

8.3.12 Suscribir de ser pertinente, a pedido de la

LALALA LAAXAALAALAAKIAXKXXXXKXXXXXXXXXXXXXXXXMMMNMXMYX)

Notaria (Y)

d,
W 1459
Dr. Remigio Poveda Vargas
Contratista, los contratos adicionales y  modificatorios
previstos en la Ley de Hidrocarburos y en este Contrato
Modificatorio, con sujeción a lo estipulado en la cláusula
trigésimo segunda de este Contrato Modificatorio.- 8.3.13
Solicitar al Ministerio Sectorial, a pedido de la Contratista,
la autorización en favor de la Contratista para la extracción
y transformación del Petróleo Crudo pesado en el sitio (in
situ), mediante una planificación económica integral, si en el
Área del Contrato se hubiere encontrado como producto de
actividades previstas en el Plan de Desarrollo Petróleo Crudo
pesado de quince grados API o menos.- 8.3.14 Facilitar a la
Contratista, de acuerdo con la Ley Aplicable y las
estipulaciones de este Contrato Modificatorio, el uso de las
vías, medios de comunicación y transporte existentes o por
construirse, así como la utilización de materiales naturales
de construcción y combustibles requeridos por las operaciones,
así como para la obtención de cualquier licencia o permiso
necesarios para el cumplimiento de este Contrato
Modificatorio.- 8.3.15 El desarrollo sostenible de las
comunidades será asumido por el Estado a través de la
Secretaría de Pueblos y sus demás entidades e instituciones
dentro del ámbito de sus competencias.- CLÁUSULA NOVENA.-
FUERZA MAYOR o CASO FORTUITO Y SITUACIONES 'DE EMERGENCIA.- 9.1
En General.- 9.1.1 Ninguna de las Partes será responsable por

el incumplimiento, suspensión o retraso en la ejecución-de
prE
74

estará obligada a indemmizar a la otra Parte) por
perjuicios que pudieren causarse, cuando el inc

suspensión o retraso sea consecuencia directa y necesária

Notaria Décimo Septima
Quito,D.M.

1460

un evento de Fuerza Mayor oO Caso Fortuito o Situación de
Emergencia debidamente comprobado.- 9.1.2 La Parte que alegare

la Fuerza Mayor o Caso Fortuito, deberá notificar con los

0000000000

justificativos necesarios, a la otra Parte en un plazo máximo
de diez (10) días desde la ocurrencia del evento, en
concordancia con el numeral 4 del artículo 74 de la Ley de
Hidrocarburos. Esta notificación contendrá los detalles sobre
la causa y naturaleza del evento, la duración prevista y el
efecto que pueda tener sobre el cumplimiento de las
obligaciones correspondientes a la Parte según este Contrato
Modificatorio.- 9.1.3 La Parte afectada continuará ejecutando
sin dilación ni modificación todas las demás obligaciones que

no hayan sido afectadas por el evento de Fuerza Mayor o Caso

Fortuito o Situación de Emergencia.- 9.1.4 Si fuese negada la

Fuerza Mayor o Caso Fortuito por parte de la Secretaría, que
la podrá hacer solamente debidamente motivada, la Contratista
tendrá el derecho de impugnar esta negativa que tendrá que
también ser debidamente motivada, utilizando los recursos
previstos en este Contrato Modificatorio y la Ley Aplicable.-
9.1.5 La prueba de la Fuerza Mayor o Caso Fortuito corresponde
a quien la alega, y de la diligencia y cuidado, a quien ha
debido emplearlos.- 9.1.6 La Contratista está obligada a
notificar a la Secretaría la ocurrencia” de un evento que
constituye una Situación de Emergencia dentro de los tres (3)
días siguientes a la fecha en que tuvo conocimiento del mismo,
debiendo acompañar justificativos o prueba suficiente de la
ocurrencia del evento. El incumplimiento de esta obligación
causará que el evento no se considere como una Situación de

Emergencia a efectos de este Contrato Modificatorio.- 9.1.

S

MIAALAAALALNAAXAXNAKXMKXXAXIAXXXMAXXXXXYXXXXXX)
2)
YD

Notaria (Y

Y

Dr. Remigio Poveda Vargas

Si fuese negada la Situación de Emergencia por parte de la
Secretaría, que la podrá hacer solamente debidamente motivada,
la Contratista tendrá el derecho de impugnar esta negativa que
tendrá que también ser debidamente motivada, utilizando los
recursos previstos en este Contrato Modificatorio y la Ley
Aplicable.- 9.2 Medidas Mitigatorias.- La Parte afectada por
el evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia está obligada a tomar todas las medidas que se
encuentren a su alcance para mitigar y subsanar sus
consecuencias.- 9.2.1 Si el evento requiere acción inmediata
de parte de la Contratista, ésta deberá tomar todas las
acciones y realizará todos los egresos que resulten necesarios
o adecuados conforme a los Estándares de la Industria
Petrolera Internacional para proteger los intereses de la
Contratista y los de la Secretaría, así como los de sus
respectivos trabajadores, aunque tales egresos no hayan sido
incluidos en el Programa y Presupuesto Anual vigente en el Año
Fiscal correspondiente. Las acciones tomadas deberán ser
notificadas a la Secretaría dentro del término de diez días
siguientes a la toma de la acción.- 9.2.2 Si dentro de un
período razonable después de haber sido confirmado el evento
de Fuerza Mayor o Caso Fortuito o Situación de Emergencia que
ocasiona la suspensión o demora en la' ejecución de las

obligaciones según este Contrato Modificatorio, la Paxte

afectada no ha procedido a adoptar las medidas que razona!

Notaria Décimo Septima
Quito,D.M.

LáBL

siguientes a haber enviado la correspondiente notificación a
la Parte afectada, adoptar e iniciar la ejecución de cualquier
medida razonable que juzgue necesaria o conveniente para
eliminar o mitigar la ocurrencia del evento de Fuerza Mayor O
Caso Fortuito o Situación de Emergencia en cuestión o sus
efectos directos o indirectos. La Parte afectada será
responsable de todos los costos ocasionados que tengan el
debido sustento por las medidas que tome la otra Parte según
esta cláusula. A partir de ese momento, la Parte no afectada
podrá exigirle a la Parte afectada que reanude total o
parcialmente la ejecución de los servicios así como el
cumplimiento de cualquier obligación cuyo cumplimiento se
hubiese visto afectado por el evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia.- 9.3 Terminación del
Evento.- Cuando la Parte afectada por el evento de Fuerza
Mayor O Caso Fortuito o Situación de Emergencia esté en
capacidad de reiniciar el cumplimiento de sus obligaciones
según este Contrato Modificatorio, dicha Parte lo notificará
con prontitud a la otra Parte a más tardar dentro de los dos
(2) días laborales siguientes a la fecha en que haya cesado el
evento de Fuerza Mayor O Caso Fortuito o Situación de
Emergencia. Si la Parte afectada fuere la Contratista, una
vez recibida esta notificación, la Secretaría levantará la
declaratoria de Fuerza Mayor o Caso Fortuito o Situación de

Emergencia.- 9.4 Terminación en Caso de Duración Extendida.-

Si los efectos de un evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia afectaren a más del cincuenta por
ciento (50%) de la producción total de Petróleo Crudo del Área

del Contrato y se prolongaren durante un período superior a

000000000000000000000OOIOIOIIOAAABBEAAAEAAAEAAAIAAAAA

24

Notaria (Y

1) 1483

Y

Dr. Remigio Poveda Vargas

seis (6) meses, a la opción de cualquiera de las Partes, se
podrá seguir el procedimiento para terminación de este
Contrato Modificatorio de mutuo acuerdo.- 9.5 Pago de Tarifa.-
Aún en el caso de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia, de existir producción fiscalizada proveniente del
Área del Contrato, la Contratista tendrá derecho a recibir la
tarifa pertinente conforme a este Contrato Modificatorio.- 9.6

Compensación de Plazos.- La ocurrencia de un evento de Fuerza

Mayor o Caso Fortuito o Situación de Emergencia podrá dar
lugar a revisión de los cronogramas de trabajo propuestos por
la Contratista, sin perjuicio de reiniciar el cumplimiento de
sus obligaciones tan pronto como sea posible, luego de que el
impedimento haya cesado. A la Contratista se le reconocerá el
tiempo que dure la suspensión de las operaciones debido a
evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia, siempre y cuando éste ocasione la paralización de
más del cincuenta por ciento de las actividades de producción;
y, “en consecuencia, la fecha de terminación del Plazo de
Vigencia de este Contrato Modificatorio será pospuesta por un
lapso igual al que dure dicha paralización.- 9.7 Los egresos
necesarios para adoptar acciones inmediatas que precautelen
los intereses del Estado o de las Partes, no contemplados en
los Planes, Programas y Presupuestos Anuales y no cubiertos

por las pólizas de seguro previstas en este Contrato

Modificatorio, generados por circunstancias de Fuerza Mayo
y CIMAS

Caso Fortuito debidamente notificadas y aprobágas Poy
YE

Secretaría, serán cubiertos por la Secretaría <a través!
ES iia
A

reembolsos.- CLÁUSULA DÉCIMA.- GARANTÍAS Y  SEGUROS:0m pd

Garantías.- La Contratista rendirá a favor de la "Sécretakía,

Notaria Décimo Septima
Quito,D.M.

1464

las garantías previstas en la Ley Aplicable, así como en este
Contrato Modificatorio, las que se aprobarán y registrarán de
acuerdo con las normas y los procedimientos pertinentes.-

10.1.1 Garantía de Actividades e Inversiones Comprometidas: La

Contratista garantiza la ejecución de las actividades

comprometidas e Inversiones estimadas en los Planes, Programas
y Presupuestos Anuales, conforme lo previsto en la cláusula
quince punto siete.- 10.1.2 Garantía Solidaria: Previo a la
inscripción de este Contrato Modificatorio en el Registro de
Hidrocarburos, Cada una de las compañías que integran la
Contratista se obligan a sustituir la garantía solidaria de
sus respectivas Casas Matrices, por una que se refiera a este
Contrato Modificatorio, cuyas copias certificadas formarán
parte ¡integrante de este Contrato como Anexo  F. En
consecuencia, las garantías de las Casas Matrices presentadas
con anterioridad quedarán sin efecto.- 10.1.3 Causas de
Ejecución: Sin perjuicio de los demás derechos y obligaciones
previstas en la Ley Aplicable y en este Contrato
Modificatorio, la Secretaría tendrá el derecho de hacer
efectivas las Garantías Solidarias para cubrir cualquier
incumplimiento de las obligaciones de la Contratista en virtud
de este Contrato Modificatorio, quedando expresamente pactado
que no existe prelación alguna para la ejecución de las
Garantías y que cualquiera de ellas puede ejecutarse
indistintamente. Además de cubrir los incumplimientos, la
Secretaría podrá hacer efectivas las Garantías Solidarias para
cobrar (i) daños y perjuicios declarados en laudo arbitral o
sentencia ejecutoriada, (ii) restitución de sumas pagadas por

la Secretaría en exceso, así como cualquier otra obligación de
Notaria (Y)

1)
V 1485
Dr. Remigio Poveda Vargas
pago o cantidad debida por la Contratista a la Secretaría por
cualquier concepto en relación a este Contrato Modificatorio e
(111) indemnizaciones debidas por la Contratista a la
Secretaría de conformidad con este Contrato Modificatorio,
declaradas en laudo arbitral o sentencia ejecutoriada. Sin
perjuicio de lo dicho anteriormente, para todos estos casos la
Secretaría notificará a la Contratista sobre el incumplimiento
respectivo, sobre los daños y perjuicios o de sumas pagadas en
exceso u otras obligaciones de pago o de indemnizaciones
debidas, a favor de la Secretaría, otorgándole el plazo de
treinta días para justificar tal evento o adoptar las medidas
necesarias para superarlo. - 10.2 Pólizas de Seguro.- La
Contratista será exclusivamente responsable de contratar todas
las pólizas de seguro requeridas por la Ley Aplicable, así
como las indicadas en la cláusula diez punto dos punto dos,
para cumplir con este Contrato Modificatorio, ya sea que
dichas pólizas estén disponibles en el mercado nacional o
internacional o se obtengan a través de reaseguros. Estas
pólizas de seguros se sujetarán a la legislación ecuatoriana y
se hbasarán en los Estándares de la Industria Petrolera
Internacional. Los seguros para cubrir bienes localizados en
el Ecuador se les contratará con una compañía de seguros
debidamente autorizada por la Superintendencia de Bancos y

Seguros.- 10.2.1 En el caso de que la Contratista o

Subcontratistas, no hubieren contratado las pólizas de-ses
o que la Contratista haya incumplido con el pago d
que correspondan a tales pólizas oO fuera insuficiente
cobertura, los daños y las pérdidas que puedan e

de «su exclusiva responsabilidad y la Contratista'

Notaria Décimo Septima
Quito,D.M.

>

[>]

cubrirlos de inmediato, sin que pueda alegar el derecho para
reclamar a la Secretaría ningún tipo de reembolso.- (a) La
Contratista designará a la Secretaría como beneficiario o
asegurado adicional y endosará a su favor las pólizas de
seguro que se establecen en la Ley Aplicable y en este
Contrato  Modificatorio.- (b) La Contratista mantendrá
asegurados los bienes y demás activos fijos requeridos para la
prestación de los servicios a que se refiere este Contrato
Modificatorio hasta que sean entregados a la Secretaría.- (c)
En caso de siniestro, las indemnizaciones pagadas por las
compañías aseguradoras serán recibidas por la Contratista y
servirán como base para reemplazar o reparar inmediatamente
los bienes o instalaciones dañadas, destruidas o sustraídas.
si cualquier compañía aseguradora dejare de pagar cualquier
reclamación por pérdida o daño de bienes asegurados como
resultado de daños causados por la imprudencia, negligencia, o
culpa del personal de la Contratista, los costos de reparación
o de reposición serán por cuenta de la Contratista.- (d) La
Contratista exigirá a sus aseguradores incluir una cláusula
expresa en todas las pólizas, en virtud de la cual éstos
renuncien a su derecho de subrogación contra la Secretaría.
Asimismo, la Contratista exigirá a sus aseguradores incluir
una cláusula de que las pólizas no serán' modificadas, en la
medida que restrinjan, disminuyan o limiten las coberturas
existentes, o canceladas sin notificación a la Secretaría con
treinta (30) días de anticipación.- (e) Si la Contratista no
mantiene en vigencia las pólizas de seguro que está obligada a
contratar conforme a este Contrato  Modificatorio, la

Secretaría podrá, pero no estará obligada a ello, contrat

0000000000000000000000IOGIOOIOIIIAABEAIAAAAAAAAAAAA

46000000

B
W 14657

Dr. Remigio Poveda Vargas

las pólizas de seguro y deducir los costos de los mismos de
cualquier monto debido a la Contratista conforme a este
Contrato Modificatorio; esto sin perjuicio de las demás
disposiciones sobre daños y perjuicios y consecuencias del
incumplimiento de las obligaciones de la Contratista según
este Contrato Modificatorio.- (f) La Contratista deberá
proporcionar prueba a la Secretaría de que las compañías de
seguros otorgantes de las pólizas de seguro, se encuentran
suficientemente respaldadas por los reaseguros que sean
necesarios.- (9) La Contratista entregará a la Secretaría
copias certificadas de las pólizas de seguro contratadas.- (h)
Las indemnizaciones y restitución de bienes derivados de los
siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán
ser cubiertas de inmediato por ella.- 10.2.2 La Contratista a
partir de la Fecha Efectiva mantendrá vigentes pólizas de
seguro que cubran al menos los siguientes riesgos: a) Todo
Riesgo Petrolero, incluyendo y no limitado a la perforación,
completación y de reacondicionamiento de pozos. Esta póliza
debe incluir las siguientes coberturas: - Incendio y líneas
aliadas. - Rotura de maquinaria. - Sabotaje y terrorismo. - b)
Responsabilidad Civil General, misma que debe incluir las
siguientes coberturas: - Patronal. - Contaminación y polución

súbita y accidental. La Contratista deberá contratar esta

cobertura por riesgos de contaminación y afectación,

Internacional, los que cubrirán los

suscripción del informe final de la auditoría del Área

Notaria Décimo Septima
Quito,D.M.
ES

7

lo]
000000

Contrato. - Responsabilidad Civil de Vehículos propios y no
propios. c) Equipo y Maquinaria, para cubrir todos los
equipos a ser utilizados en las operaciones de la
Contratista.- d) Transporte Importaciones, que cubrirá la
mercadería o equipos ¡importados por la Contratista.- €)
Transporte Interno, que cubrirá la movilización dentro del
país, de las mercaderías de la Contratista.- f) Incendio y
Robo.- 9) Accidentes Personales, que cubrirá al personal de la

contratista, y deberá incluir la cobertura amplia de vuelos.-

h) Todo Riesgo Construcción/Montaje, la contratista deberá
presentar, a la Secretaría, estos seguros al inicio de las
obras de construcción o montaje que tenga que realizar durante
la ejecución del Contrato, salvo que optare por una cobertura
permanente.- 10.2.3 Las Partes podrán convenir en el futuro
asegurar otros riesgos que sean necesarios para la ejecución
de este Contrato Modificatorio.- 10.2.4 La Contratista podrá
mantener adicionalmente a su criterio otras pólizas de seguros
que considere convenientes para sus actividades.- 10.2.5 La
Contratista deberá exigir a todos sus Subcontratistas O
proveedores de bienes y servicios que contraten las pólizas de
seguro que la Contratista considere necesarias.- CLÁUSULA
DÉCIMA PRIMERA.- PLAN DE ACTIVIDADES.- 11.1 Las actividades
previstas para los campos en producción de Paraíso, Biguno y
Huachito son las de operación y mantenimiento regular de PBH.-
11.2 La Contratista realizará “sus operaciones bajo su
responsabilidad en forma diligente y oportuna, de conformidad
con los Estándares de la Industria Petrolera Internacional,
sólidos principios de ingeniería y en estricto cumplimiento de

los términos de este Contrato Modificatorio.- 11.3 La

00000000000000000000000000000000000IIAAA

27

Notaria (Y)

» taRg

V

Dr. Remigio Poveda Vargas

Secretaría tendrá derecho a recomendar a la Contratista, sin
ser obligatorio para la Contratista aceptar dicha
recomendación, respecto del método para obtener los resultados
deseados, pero queda entendido que la Contratista tendrá
exclusivo y completo control y dirección sobre sus
actividades, así como completo control y dirección sobre las
Inversiones, Costos y Gastos de su operación. Las decisiones
técnico-operativas sobre actividades aprobadas dentro del Plan
Quinquenal y los Programas y Presupuestos Anuales serán
tomadas por la Contratista de manera exclusiva, sin perjuicio
de que pueda realizar consultas que estime pertinentes a la
Secretaría.- CLÁUSULA DÉCIMA SEGUNDA.- PLAN DE actividades
adicionales y plan de desarrollo.- 12.1 La Contratista se
compromete y obliga a dar cumplimiento al Plan de Actividades
Adicionales previsto en el Anexo C. En este Plan las
actividades son de ejecución obligatoria, pero los montos de
las Inversiones serán estimativos.- Las actividades e
Inversiones del Plan de Actividades Adicionales se realizarán
de forma secuencial y dependiente de los resultados obtenidos,
con excepción del programa mínimo de actividades adicionales
que será de cumplimiento obligatorio conforme a lo establecido
en el Anexo C.- 12.2 Previo el inicio de cualquier actividad
en el área Intracampos, que se detalla 'en el Anexo A, se
deberá contar con la asignación del área prevista en los

artículos siete, ocho y nueve del Reglamento a. la- Lg

Y.
Reformatoria a la Ley de Hidrocarburos y Ley/ de Régi

Tributario Interno.- 12.3 Si como producto de las Activió

Notaria Décimo Septima
Quito,D.M.

1670

Explotables, la Contratista y la Secretaría deberán acordar la
Tarifa para Campos Nuevos para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin
que esto signifique disminuir o suspender sus obligaciones
contenidas en el Plan de Actividades. La Tarifa para Campos
Nuevos privilegiará las producciones provenientes
(Producciones Incrementales Adicionales) de dichas actividades
e “Inversiones adicionales, e incluirá las Inversiones de
Exploración Adicional, así como un estimado de las
Inversiones, Costos y Gastos para el desarrollo de dichos
Yacimientos, y una utilidad razonable para la Contratista que
tome en cuenta el riesgo incurrido, estimando el 25%

(veinticinco por ciento) de rentabilidad para las Inversiones

realizadas.- 12.4 Si la Contratista cCreyere necesario la
realización de pruebas de producción previo a la presentación
de un Plan de Desarrollo pondrá en consideración de la
Secretaría tal hecho, adjuntado todos los justificativos
técnicos que sean del caso. Las pruebas de producción no
podrán exceder de ciento ochenta días. Dentro de los 30 días
posteriores al inicio de las pruebas de producción la
Secretaría realizará las recomendaciones que creyere
necesarias para la evaluación correspondiente.- 12.4.1 Los
servicios relacionados con el Petróleo Ciudo proveniente de
las pruebas de producción serán pagados a la Contratista
conforme lo establecido en la cláusula décima quinta,

aplicando la Tarifa para Campos en Producción.- 12.4.2 Dentro

de noventa días posteriores a la culminación de la pruebas de
producción la Contratista presentará a consideración de la

+» Secretaría el respectivo Plan de Desarrollo y

*

AAA XAAIAIALLALADOD A A KXKXAKNXA1IXXAXAXXMAXXDMXHXHXXXXMXXX.
.

B
V 1471
Dr. Remigio Poveda Vargas

correspondiente solicitud para que el Petróleo Crudo
proveniente de los nuevos descubrimientos sea declarado como
Comercialmente Explotable.- 12.5 El Plan de Desarrollo será un
plan complementario al Plan de Actividades, sin que esto
signifique disminuir oO suspender las obligaciones de la
Contratista contenidas en los Planes.- 12.5.1 El Plan de
Desarrollo deberá contemplar lo siguiente: el área para la
Fase de Explotación, el plazo estimado para el desarrollo de
los Yacimientos, a partir de la declaratoria de comercialidad,
que no podrá exceder de 5 años, estimaciones de reservas
recuperables, estimaciones de las Inversiones, Costos y Gastos
de la Contratista necesarios para producir Petróleo Crudo en
cantidades que permitan asegurar la comercialidad,
relacionados con dicho Plan de Desarrollo.- 12.5.2 El Plan de
Desarrollo deberá establecer parámetros de producción,
espaciamiento de pozos, y cualquier otro factor que afectaría
necesariamente la factibilidad económica del desarrollo
propuesto. La evaluación económica del Plan de Desarrollo
considerará las Inversiones de Exploración Adicional, así como
un estimado de las Inversiones, Costos y Gastos para el
desarrollo de dichos Yacimientos e incluirá una propuesta de
la Tarifa para Campos Nuevos, conforme la metodología de
cálculo que consta en el Anexo L.- 12.6 La'Secretaría conocerá
y aprobará el Plan de Desarrollo dentro del plazo de noventa
(90) días a partir de la fecha de presentación por parte ds la
Contratista.- 12.6.1 La Secretaría podrá proponer ¡Leto b”

dicho Plan, en los siguientes casos: a) Cuando

Desarrollo propuesto considere tasas de producción que, PU

causar una pérdida excesiva de presión en el Ya

Notaria Décimo Septima
Quito,D.M.

reducir la recuperación última de reservas del mismo o cuando
no se haya observado el espaciamiento óptimo de pozos, todo
ello de acuerdo con las prácticas internacionales de
ingeniería petrolera generalmente aceptadas; b) Cuando pueda
aplicarse un plan específico y alternativo de desarrollo, que
siendo técnicamente tan eficiente como el propuesto, resulte
menos costoso e igual o más remunerativo, para las Partes; O,
c) Cuando tales reformas propuestas por la Secretaría
incrementen las reservas recuperables del Yacimiento.- 12.6.2
Dentro del plazo de treinta (30) días posteriores a la
presentación por parte de la Secretaría de reformas al Plan de
Desarrollo propuesto por la Contratista, las Partes realizarán
sus máximos esfuerzos para llegar a un acuerdo.- 12.6.3 De no
llegarse a un acuerdo en relación con la aprobación del Plan
de Desarrollo o las reformas propuestas por la Secretaría a
este Plan o sobre la Tarifa para Campos Nuevos para
desarrollar y explotar estos Yacimientos oO reservas, la
Contratista, podrá solicitar la intervención de un Consultor,
de conformidad con la cláusula treinta y tres punto tres. El
dictamen del Consultor será vinculante.- 12.7 El Plan de
Desarrollo, una vez aprobado por la Secretaría podrá ser
reformado kfundamentadamente solamente por acuerdo de las
Partes, incluyendo la reprogramación de las actividades.- 12.8
La Contratista reconoce que la fijación contractual de la
Tarifa para Campos Nuevos y consecuentemente el Pago a la
Contratista, se sustentará en el compromiso de la Contratista
de ejecutar la totalidad de las actividades previstas en el
Plan de Desarrollo, por lo que la no ejecución de una o más de

- tales actividades implicará, una reliquidación del Pago a 1

CUAAA AA AAA AAA AAA AAA AA AA AAA XIX AYNA AAA AA TAN A AA T Y
eS

Notaria (Y)

B,
W 1473
Dr. Remigio Poveda Vargas

Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme la cláusula décima quinta, sin perjuicio de las
garantías y demás acciones por incumplimiento contractual por
parte de la Contratista contempladas en la Ley y en este
Contrato Modificatorio.- 12.9 De ser el caso, las actividades
establecidas en el cronograma del Plan de Desarrollo podrán
ser reprogramadas con el debido sustento técnico y aceptación
de la Secretaría, hasta el siguiente año al originalmente
establecido en el Plan de Desarrollo. En caso de discrepancia
entre las Partes, la Contratista podrá solicitar la
intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula treinta y tres y
tres.- 12.10 Las actividades establecidas en el Plan de
Desarrollo podrán, previa justificación técnica aceptada por
la Secretaría, ser sustituidas por otras dentro del mismo año.
La Secretaría podrá negar justificadamente la solicitud de
reprogramación o sustitución efectuada por la Contratista. En
caso de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con
los procedimientos establecidos en la cláusula treinta y tres
punto tres.- 12.11 La Contratista podrá presentar para la
aprobación de la Secretaría uno o más Planes de Actividades
Adicionales con actividades e Inversiones adicionales a las
previstas en el Anexo C, a fin de impulsar el descubrimiento
de nuevas reservas o la implementación de nuevas técni,

la recuperación mejorada de las reservas existentes.

DÉCIMA TERCERA.- PROGRAMAS Y PRESUPUESTOS ANUALES.-13.1|..

Contratista someterá a consideración del Comité”

Notaria Décimo Septima
Quito,D.M.

147 h

a

:

Supervisión, los Programas y Presupuestos Anuales, para el Año
Fiscal siguiente, hasta el treinta de septiembre anterior al
Año Fiscal en que los mencionados Programas Anuales de
Actividades y Presupuestos de Inversiones Estimadas serán
ejecutados. Los Programas y Presupuestos Anuales estarán
directamente relacionados con los Planes respectivos.- 13.2 En
el caso del primer año de vigencia de este Contrato
Modificatorio, el Programa y Presupuesto Anual por el lapso
que resta del Año Fiscal será presentado hasta dentro del
plazo de treinta (30) días después de la Fecha Efectiva.- 13.3
El Comité de Supervisión conocerá el Programa y Presupuesto

Anual presentado por la Contratista y, dentro del plazo de

treinta (30) días posteriores a su presentación emitirá su
recomendación de conformidad con la cláusula décima novena y
lo remitirá a la Secretaría para la aprobación
correspondiente.- 13.4 La Secretaría conocerá y aprobará el
Programa y Presupuesto dentro del plazo de sesenta (60) días a
partir de la fecha de presentación, caso contrario se
procederá conforme a la cláusula ocho punto tres punto tres.-
13.5 Queda entendido que para la recomendación y aprobación de
estos Programas y Presupuestos Anuales, ni el Comité de
Supervisión ni la Secretaría, respectivamente, podrán exigir a
la Contratista más de lo estipulado en los Planes acordados.-
13.6 La Contratista podrá presentar al Comité de Supervisión,
reformas al Programa y Presupuesto Anual vigente. Las
reformas propuestas por la Contratista deberán sustentarse en
razones técnicas que justifican una revisión de las
actividades incluidas en el Programa y Presupuesto Anual

vigente. Las reformas a un Programa y Presupuesto Anua

O1000OOIELILOLCEICESILILADA
Oy
8)

Notaria (Y

000000000 PPLOACIOOIOOAICIIACIIAIAACIIOACEAEBAEAIIAIAIAIEA

D, 1475

Y

Dr. Remigio Poveda Vargas

podrán presentarse, también, como consecuencia de la
reprogramación y sustitución de las actividades o de
actividades adicionales propuestas por la Contratista.- 13.7
El Comité de Supervisión recomendará las reformas mencionadas
en la cláusula trece punto seis y la Secretaría estudiará y
aprobará dichas reformas dentro del plazo de treinta (30) días
siguientes a la fecha de entrega-recepción de las mismas. si
la Contratista no está de acuerdo con la decisión de la
Secretaría, adoptada dentro del plazo indicado, el asunto
podrá ser sometido a un Consultor de conformidad con la
cláusula treinta y tres punto tres.- El dictamen del
Consultor será vinculante. si dentro de dicho plazo, la
Secretaría no se pronunciare al respecto, se procederá
conforme a la cláusula ocho punto tres punto tres.- 13.8 Las
reformas, incluyendo reprogramaciones y sustituciones que
contengan una reducción de las actividades previstas en los
Planes de Desarrollo implicarán una reliquidación del Pago a
la Contratista, conforme la cláusula décima quinta. - CLÁUSULA
DÉCIMA CUARTA.- EXPLOTACIÓN UNIFICADA DE YACIMIENTOS COMUNES.-
14.1 De conformidad con lo que disponen los artículos ochenta
y cinco de la Ley de Hidrocarburos y cincuenta y uno del
Reglamento de Operaciones Hidrocarburíferas, la explotación de
yacimientos comunes a dos o más áreas de contrato hará
obligatorio para las contratistas, en las áreas de contrato
afectadas, a las Empresas Públicas de Hidrocarburos en sus

áreas asignadas o a la Secretaría de Hidrocarburos, si

hubiese asignado a ningún operador para el área afect
celebrar convenios operacionales de explotación unificada cop
el objeto de lograr mayor eficiencia y economía en la

Notaria Décimo Septima
Quito,D.M.

A 5 5 5 5 1 5
26
operación. Tales convenios deberán ser aprobados por la
Secretaría y el Ministerio.- 14.2 Serán considerados comunes

y, por lo tanto sujetos al régimen de explotación unificada,
los Yacimientos calificados sobre bases técnicas como tales,
por el Ministerio, a “solicitud de la Secretaría, la
Contratista o las operadoras involucradas.- 14.3 Cualquier
Yacimiento localizado en dos o más áreas de contrato que,
según los resultados de pozos completados, haya sido
calificado como común por parte del Ministerio, deberá ser
desarrollado y puesto en producción en forma unificada.- 14.4
Para tal efecto, las partes a quienes corresponderá de acuerdo
con este Contrato Modificatorio y la Ley Aplicable, la
explotación unificada del Yacimiento común, negociarán con la
Secretaría un convenio operacional de explotación unificada,
sujeto al mismo régimen contractual de este Contrato
Modificatorio, en el que habrán de establecerse la tarifa y
demás condiciones para el desarrollo de dicho Yacimiento.-
14.5 La Contratista tendrá opción preferente de actuar como
compañía operadora inicial del Yacimiento común, en los
siguientes casos: a) Si hubiere efectuado el descubrimiento
del Yacimiento; b) Si en el Área del Contrato hubiere una
parte significativa de reservas recuperables del Yacimiento
común; y, Cc) Si el plan de desarrollo para 'el Yacimiento común
demuestra que se puede desarrollar y poner en producción dicho
Yacimiento lo antes posible con la mayor eficiencia y
economía, en los términos que dispone el artículo 85 de la Ley
de Hidrocarburos.- 14.6 En el plazo de noventa (90) días
contados a partir de la fecha en que la Contratista hubiere

realizado la declaración de Comercialidad del Yacimiento o de

(XXIMIAXIXAXAAXMXAXMAXNXAIXKIXI KK 1XXXXXXN XXIX XXXMMXIXXIXNXXX1)

Notaria (Y)

Y

Dr. Remigio Poveda Vargas

1477

la fecha en que éste hubiere sido declarado común por el
Ministerio Sectorial, cualquiera que ocurra más tarde, las
operadoras involucradas, entre sí deberán ponerse de acuerdo
respecto de los términos y condiciones en los que deberán
proceder a realizar la explotación unificada del Yacimiento
común, para lo cual procederán a redactar y celebrar el
respectivo convenio operacional de explotación unificada,
dentro del plazo de treinta días posteriores a la fecha en que
llegaron al referido acuerdo.- 14.7. Si finalizado el citado
plazo de noventa (90) días las partes involucradas no se ponen
de acuerdo, cualquiera de ellas podrá solicitar que la
Secretaría determine cuál será la operadora del Yacimiento,
sobre la base de las reservas recuperables, de acuerdo a
prácticas petroleras internacionales generalmente aceptadas y
acordarán el Plan de Desarrollo y la tarifa correspondiente.-
14.8 Este convenio de operación unificada contendrá, entre
otros aspectos, los siguientes: a) Espaciamiento de pozos,
tasas de producción, frecuencia de control de presiones y
niveles de producción, y reservas recuperables estimadas; b)
Participación económica de las partes involucradas para el
desarrollo y puesta en producción del Yacimiento; Cc) Revisión
periódica del comportamiento del Yacimiento, de las reservas
recuperables y demás condiciones de operación del Yacimiento
común; d) Procedimientos de ajustes de las Inversiones, y
Costos y Gastos, en consideración a la revisión periódica
establecida en el literal c) que antecede; e) Procéda
para la opción de cambio de la compañía opefáñoy

Yacimiento común, siempre que tal cambio

Notaria Décimo Septima
Quito,D.M.

1478

eficiencia y economía, de acuerdo con el artículo 85 de la Ley
de Hidrocarburos; f) Las obligaciones que serán de
responsabilidad de la compañía operadora del Yacimiento común;

g) La constitución y funciones del comité de unificación que

supervise las operaciones relacionadas con el Yacimiento
común, que estará compuesto por representantes de las partes
involucradas; y, h) Aquellos otros aspectos generalmente
aceptados en prácticas de operaciones petroleras
internacionales que sean aplicables. 14.9 Durante el tiempo en
que la Contratista no sea compañía operadora del Yacimiento
común, respecto a este Yacimiento se observará: a) Que, al
amparo de este Contrato Modificatorio, sus derechos no serán

menoscabados; Y, b) Que no será responsable de las

obligaciones que según el convenio operacional de explotación

unificada son de responsabilidad de quien, en ese entonces,
sea el operador del Yacimiento común.- CLÁUSULA DÉCIMA
QUINTA.- PAGO A LA CONTRATISTA.- 15.1 Margen de Soberanía.- El
Estado se reserva el veinte y cinco por ciento del Ingreso
Bruto del Contrato como Margen de Soberanía, antes de
cualquier distribución.- 15.2 Ingreso Disponible.- Del valor
remanente después de descontar del Ingreso Bruto del Contrato
el Margen de Soberanía, se cubrirán los Costos de Transporte
del Estado y Costos de Comercialización'en que incurra el
Estado. Una vez realizadas estas deducciones y cubiertos los
Tributos establecidos en la Codificación de la Ley del Fondo
para el Ecodesarrollo Regional Amazónico y la Ley de Creación
de Rentas Sustitutivas para las Provincias de Napo, Esmeraldas
y Sucumbíos, de ser aplicables, es decir, con el Ingreso

Disponible, la Secretaría pagará la Tarifa para Campos e:

000000000000000000000000000000000000000OIOAAEAAAAAA
149 ¡
B, - l

VW |
|

Dr. Remigio Poveda Vargas |

Producción y, de ser aplicable, la Tarifa para Campos Nuevos o

32 por Producción Incremental fruto de Recuperación Mejorada. La

Secretaría comunicará a la Contratista el Ingreso Disponible

para cada mes, y, de ser el caso, un detalle de los valores

A

que se acumularían de conformidad con la cláusula quince punto
seis.- 15.2.1 En el evento que se incremente la carga
tributaria contemplada en la Ley del Fondo para el

Ecodesarrollo Regional Amazónico o en la Ley de Creación de

Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbíos, o que se creen gravámenes de cualquier naturaleza
que tengan como efecto el incremento del Costo de Transporte
del Estado o el Costo de Comercialización, y que como
resultado de dichos incrementos, el Ingreso Disponible no

fuere “suficiente para cubrir el respectivo Pago a la

Contratista, los valores correspondientes a dichos incrementos
Notaria (Y . .

se cubrirán luego de efectuar el Pago a la Contratista.
Cualquier valor adicional que sea requerido para cubrir dichos
impuestos o gravámenes provendrá del Presupuesto General del
Estado. - 15.2.2 De conformidad con lo previsto en la Ley de
Régimen Tributario Interno los valores correspondientes al
Impuesto al Valor Agregado IVA que deba pagar la Secretaría
por la facturación que realice la Contratista durante la
ejecución de este Contrato Modificatorio, serán reintegrados a

la Secretaría por el Servicio de Rentas Internas, sin que

produzca afectación al Ingreso Disponible.- 15.3 Tarifa

Campos en Producción.- Las Partes acuerdan que la Contrát, Sta.
tendrá derecho al pago de una tarifa para

producción de (US$20,77) veinte Dólares con sete:

WN, DE REMIGIO POVEDA V.
centavos por cada Barril neto, unidad de hidrocarduro,

Notaria Décimo Septima
Quito,D.M.

producido y entregado al Estado en el Centro de Fiscalización
y Entrega. Esta Tarifa para Campos en Producción toma en
cuenta un estimado de la amortización de las Inversiones, los
costos y gastos, y una utilidad razonable que toma en
consideración el riesgo incurrido. - 15.4 Tarifa para Campos

Nuevos o por Producción Incremental fruto de Recuperación

Mejorada.- Para la ejecución de un Plan de Desarrollo, como
resultado de un Plan de Actividades Adicionales, se fijará por
acuerdo de las Partes una Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada por cada
Barril neto, unidad de hidrocarburo, proveniente de
Producciones Incrementales Adicionales y entregado al Estado
en el Centro de Fiscalización y Entrega, de conformidad con la
cláusula décima segunda. En caso de discrepancia entre las
Partes, la Contratista podrá solicitar la intervención de un
Consultor de conformidad con la cláusula treinta y tres punto

tres.- 155 Pago a la Contratista.- Los valores

correspondientes a la Tarifa para Campos en Producción y, de
ser aplicable, la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada calculados de
conformidad con la cláusula quince punto cinco punto uno y
quince punto cinco punto dos serán los únicos pagos que
efectuará la Secretaría a la Contratista cómo contraprestación
por la prestación por los servicios objeto de este Contrato

Modificatorio.- 15.5.1 El Pago a la Contratista para Campos en

O
e
:
.
e
e

Notaria (Y

B 1481

Y

Dr. Remigio Poveda Vargas
PC: = Pago a la Contratista en el período t.
TAR = $ US 20,77 (Veinte Dólares con setenta y
siete centavos) / Barril (Tarifa para Campos

en Producción).

O: = Producción de los campos en el período t, medido en
Barriles.

FA; = Factor de ajuste por inflación de los costos
operativos.

FA: = FA(-1 X [APPI, x X + ACPI; x Y+Z].

A PPI; = Variación del indicador de costos PPI: / PPle-s,

(Código PCU213112213112 “support activities for oil and gas
operations”).

Xx = 0.175. Factor de costos operativos variables
sobre la Tarifa para Campos en Producción. (No se incluye
depreciación ni amortización)

A CPI; = Variación del indicador de costos CPI; / CPI+.-;,
(Consumer Price Index).

Y = 0.325. Factor de costos operativos fijos sobre
la Tarifa para Campos en Producción. (No “se incluye
depreciación ni amortización)

VA = 1l-X-Y,

Los factores X y Y de la fórmula precedente, son estimaciones
promedio de los costos con relación a la' tarifa, durante la
vigencia de este Contrato, debiéndose mantener inalterables

durante la vigencia del mismo.- 15.5.2 Pago a la Contratista

para Campos Nuevos o por Producción Incremental fs

pao
Recuperación Mejorada se regirá por la siguiente fófmula:
= [TAR.CN x QIe] x FAc, ]

PC: = Pago a la Contratista en el período t. 0

Notaria Décimo Septima
Quito,D.M.

1482

TAR.CN = $ US xx Dólares / Barril (Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada).

Ol: = Producción de los nuevos campos 0
incremental de Recuperación mejorada en el período t, medido

en barriles.

FA: = Factor de ajuste por ¡inflación de los costos
operativos.

FA; ss FA: X [APPI¿ x X + ACPI; xY+Z].

A PPI; = Variación del indicador de costos PPI: / PPI:-

(Código PCU213112213112 “support activities for oil and gas

operations”).

Xx = 0.175. Factor de costos operativos

variables sobre la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. (No se incluye
depreciación ni amortización)

A CPI; = Variación del indicador de costos CPI; / CPles,
Consumer Price Index).

Y = 0.325. Factor de costos operativos fijos
sobre la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. (No se incluye
depreciación ni amortización)

z . 1 -X-Y

Los factores X y Y de la fórmula precedente, son estimaciones
promedio de los costos con relación a la tarifa, durante la

vigencia de este Contrato, debiéndose mantener inalterables

durante la vigencia del mismo.- 15.6 Acumulación.- En caso que

el Ingreso Disponible no sea suficiente para cubrir el pago de

AADADADBADAA DAA DAA AAA AAA OOOO AAA AA AA AAA AAMAA MM XMYY]
Notaria (Y)

000000000000000000000000000000000000000000IIIIAAA

B 1483

Y

Dr. Remigio Poveda Vargas

la Tarifa para Campos en Producción y Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada, pertinente, el saldo faltante mensual se acumulará
durante el mes o Año Fiscal pertinente. La diferencia entre
los montos pagados por concepto de las tarifas y el Ingreso
Disponible del mismo mes o Año Fiscal se trasladará al
siguiente mes o Año Fiscal, sin intereses y en caso de que no
hubiese podido ser cubierto durante el respectivo (o)
subsiguiente mes o Año Fiscal se acumulará sucesivamente
durante el Plazo de Vigencia de este Contrato Modificatorio.
Cualquier diferencia trasladada, originada por insuficiencia
del Ingreso Disponible, que no haya sido pagada por la
Secretaría a la terminación de este Contrato Modificatorio, se
extinguirá y no será pagada a la Contratista, quedando la
Secretaría automáticamente liberada de esta obligación de pago

en ese momento.- 15.7 Garantía de Actividades e Inversiones.-

La Contratista garantiza la realización de las actividades
comprometidas en el respectivo Plan de Actividades, y las que
compromete en el Plan de Actividades Adicionales y el eventual
Plan de Desarrollo.- 15.7.1 Las Partes reconocen que la Tarifa
para Campos en Producción y la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada
acordadas, se ha fijado y se fijará, de ser el caso, tomando
en consideración las actividades e Inversiones estimadas

conforme el Anexo B y conforme los respectivos Planes, y

por consiguiente expresamente reconocen que la yfalta
realización de las actividades comprometidas

reliquidación del Pago a la Contratista de- los» wal

Notaria Décimo Septima
Quito,D.M.

1484

las actividades no ejecutadas, conforme lo previsto en los
Planes y Programas y Presupuestos Anuales, sus reformas, y los
respectivos informes y reportes de ejecución de los mismos.-
15.7.2 La falta de ejecución total o parcial de las
actividades comprometidas en los Planes y Programas Anuales y
sus reformas, por dos años consecutivos o tres años acumulados
durante el Periodo de Vigencia, salvo que éstas hubieren sido
técnicamente justificadas ante la Secretaría, constituirá un
incumplimiento contractual por parte de la Contratista, por lo
que la Secretaría podrá iniciar el procedimiento de
terminación de este Contrato Modificatorio según lo previsto
en la cláusula 31.1.3. La justificación por la falta de
ejecución de las actividades comprometidas no será aceptada
por parte de la Secretaría si las mismas hubieren podido ser
sustituidas oO  reprogramadas conforme la cláusula décima
segunda.- 15.7.3 En caso de discrepancia entre las Partes
sobre la justificación técnica para la falta de ejecución
total oO parcial de las actividades comprometidas, la
Contratista podrá solicitar la intervención de un Consultor de
conformidad con los procedimientos establecidos en la cláusula
treinta y tres punto tres.- 15.7.4 No obstante de que la
justificación referida hubiese sido aceptada por parte de la
Secretaría ante la falta de ejecución total o parcial de
actividades, aplicará la reliquidación prevista en la cláusula
quince punto siete punto uno.- 15.7.5 En el evento de que se
hubiere requerido la intervención de un Consultor conforme las
cláusulas doce punto nueve, doce punto diez y quince punto
siete punto tres, la Secretaría no procederá con 1

reliquidación prevista en la cláusula quince punto siete punto

*

000000000000000000000000000000000OOAIOAAAAAAAADAAA

Notaria (Y)

SN 1485
Dr. Remigio Poveda Vargas
uno antes de que se cuente con el dictamen del Consultor,
siempre y cuando dicho dictamen pueda implicar una diferencia
sobre los valores a reliquidar.- 15.8 Forma de pago.- La
Contratista emitirá mensualmente y por los servicios prestados
en el mes inmediato anterior una factura en Dólares
equivalente al Pago a la Contratista, conforme la fórmula
precedente.- 15.8.1 La factura deberá agregar al valor del
Pago a la Contratista correspondiente el porcentaje del
impuesto al valor agregado IVA que será pagado por la
Secretaría en Dólares o en Petróleo Crudo según la forma de
pago del valor principal. La factura deberá estar conforme a
la Ley Aplicable.- 15.8.2 La factura deberá ser emitida a
nombre de la Secretaría, la cual podrá objetar el pago en un
plazo de quince (15) días desde que se presente la factura.
La factura podrá ser objetada de forma motivada únicamente
cuando se detecten errores de cálculo.- 15.8.3 La Contratista
anulará la factura objetada y presentará una nueva a la
Secretaría.- 15.8.4 La objeción hecha por la Secretaría a una
factura no impedirá a la Contratista continuar presentando
facturas y cobrar los valores pertinentes por los servicios
prestados.- 15.8.5 Si la Secretaría no hubiese objetado la
factura dentro de los quince (15) días posteriores a la fecha
de su presentación, se entenderá que ésta ha sido aprobada por
lo que la Secretaría deberá pagarla en su totalidad

descontando las correspondientes retenciones en la fuente de

impuestos establecidas en la Ley Aplicable, en un prázó f;

Notaria Décimo Septima
Quito,D.M.

14 Ro

expresa oO tácita de cualquier factura emitida por la
Contratista, la Secretaría no hubiera realizado el pago
pertinente, la Contratista podrá utilizar el crédito pendiente
de pago por la Secretaría para cancelar sus obligaciones con
la Secretaría. No habrá lugar al referido crédito por saldos
acumulados de conformidad con la cláusula quince punto seis.-
15.9 Pago en especie.- Si conviene a los intereses del Estado,
y únicamente después de cubrir las necesidades de consumo
interno del país, el Pago a la Contratista podrá ser realizado
en Petróleo Crudo o Dólares y Petróleo Crudo en forma mixta.-
15.9.1 A falta de disponibilidad de Petróleo Crudo, el Pago a
la Contratista se hará de forma mixta, es decir con Petróleo
Crudo, en Cuanto fuere disponible, y en Dólares la
diferencia. En caso de que no existiere ningún volumen de
Petróleo Crudo disponible para el Pago a la Contratista, por
las razones previstas en la cláusula 15.9, el pago se hará en
Dólares.- 15.9.2 El precio de hidrocarburos para el caso de
pago en especie, es decir que en lugar de Dólares, la
Contratista reciba Petróleo Crudo, o en forma mixta, es decir,
una combinación de Dólares y Petróleo Crudo, se fijará de
acuerdo con el último precio promedio mensual de ventas
externas de hidrocarburos de calidad equivalente, realizadas
por EP PETROECUADOR (mes anterior).- 15.9.3 Para determinar el
volumen de petróleo crudo que por cada mes corresponda al

pago en especie, se aplicará la siguiente fórmula:-----------

VL pc = TCn-1 / PM
Donde:
VL pc = Volumen de barriles de Petróleo Crudo Oriente o Napo

a levantar en el mes.

.

0000000000000000000OOCIOOIOIOIIIIIAAAIDAAAAIAIAAAIAAA

90000COOLOLLOLILILIIIIALIIAAAICIAADAIA

Y
A

1487
Y

Dr. Remigio Poveda Vargas

TC n-1 = Saldo en Dólares por Pago a la Contratista al
último día del mes inmediato anterior al levante.-------=-=-=-=

PM = Último precio promedio mensual de ventas externas
de hidrocarburos de calidad equivalente, realizadas por EP
PETROECUADOR (mes anterior), de crudo Oriente o Napo. - 15.9.4
El Estado entregará el Petróleo Crudo asignado a la
Contratista en el terminal de exportación, FOB puerto
ecuatoriano.- 15.9.5 La propiedad y el riesgo del Petróleo
Crudo pasarán de la Secretaría a la Contratista cuando, en el
terminal principal de exportación, dicho Petróleo Crudo cruce
la conexión entre la manguera de la tubería del puerto de
embarque y el múltiple de entrada ("manifold") del buque
transportador, momento en el cual se opera la tradición de
dominio del Petróleo Crudo a favor de la Contratista. Esta
tradición es solo una consecuencia del pago en especie
acordada.- 15.9.6 El volumen y la calidad del Petróleo Crudo a
ser entregado por la Secretaría a la Contratista serán
determinadas por mutuo acuerdo de las Partes. A falta de
acuerdo será un inspector independiente nominado por la
Contratista y aceptado por la Secretaría quien, en un plazo no
mayor a cinco (5) días, fije el volumen y calidad. La calidad
será determinada en tierra y la cantidad a ser entregada a la
Contratista será determinada a través del sistema calibrado de

medición existente en el terminal. Sin embargo, cualquier

pérdida de Petróleo Crudo ocurrida entre el sist
medición y el múltiple de entrada ("manifola")/
transportador será de exclusiva responsabilidad y (cuent
Secretaría.- 15.9.7 En el caso de que el precio dela Ret:

Crudo con el cual la Secretaría efectúe los pagos en” especip

Notaria Décimo Septima
Quito,D.M.

483

la Contratista sea diferente al Precio de Referencia de EP
PETROECUADOR vigente en la fecha en la cual la Secretaría está
obligada a efectuar tales pagos, se efectuará el
correspondiente reajuste de la cantidad de Petróleo Crudo
efectivamente entregada a la Contratista, de tal manera que la
Contratista reciba una cantidad de Petróleo Crudo equivalente
al Pago a la Contratista. Se exceptúan de esta norma aquellos
casos en que la Secretaría hubiere puesto a disposición de la
Contratista el Petróleo Crudo en las cantidades y plazos
debidos, y la Contratista no hubiere efectuado los levantes
correspondientes, de conformidad con el Procedimiento de
Levantes (Anexo K).- 15.9.8 En caso de que EP PETROECUADOR no

haya realizado ventas externas en un determinado mes, el

precio referencial PM de la fórmula precedente se establecerá

en base de una canasta internacional de crudos acordada por

las Partes. Los precios de los componentes de la canasta
serán obtenidos de publicaciones internacionales
especializadas de reconocido prestigio, tales como PLATTS oO
similares a los dos (2) días de publicación inmediatamente
anteriores a la fecha de entrega en puerto de Petróleo Crudo y
a los dos (2) días inmediatamente posteriores a la fecha de la
entrega en puerto del Petróleo Crudo. En caso de que la
entrega se produjera un día domingo o un lunes en que no
existan publicaciones, las publicaciones a tomar en cuenta
serán las de los dos (2) días de publicación inmediatamente
anteriores y de tres (3) días inmediatamente posteriores a la
fecha de la entrega del Petróleo Crudo. En caso de que la
entrega de Petróleo Crudo se produjera un sábado o un día en

que no hubiera publicaciones (excepto domingo o lunes), la

000000000000000000000000000000LEIICEAIAIAAAAAAAAAA
3)

A

Notaria (Y)

Y

Dr. Remigio Poveda Vargas

L4Rg

publicaciones a tomar en cuenta serán la de los tres (3) días
de publicación inmediatamente anterior y la de los dos (2)
días de publicación inmediatamente posterior a la fecha de la
entrega de Petróleo Crudo.- 15.9.9 Dada la naturaleza de los
pagos en especie efectuados al amparo de este Contrato
Modificatorio, la Contratista podrá disponer libremente del
Petróleo Crudo que le sea asignado como pago en especie y
podrá retener en el exterior las divisas producidas de su
venta correspondiente, sin obligación de vender o entregar
estas divisas al Banco Central del Ecuador.- 15.10

Procedimiento de Levantes.- Para el caso de pagos en especie,

las Partes observarán el Procedimiento de Levantes que consta
en el Anexo K.- 15.10.1 Los pagos en especie serán hechos
mediante embarques de Petróleo Crudo que deberán ser
programados de manera que se asegure su regularidad y la
optimización del uso de la capacidad de carga de los
tanqueros, tomando en cuenta la capacidad de almacenamiento en
tierra, la disponibilidad de tanqueros y las características
de los puertos de embarque y destino. Las Partes procurarán
coordinar los embarques de acuerdo, en lo posible, al programa
de pagos de la Secretaría a la Contratista según este Contrato
Modificatorio.- 15.10.2 La Secretaría notificará a la
Contratista, con por lo menos noventa (90) días de

anticipación, la fecha de disponibilidad del Petróleo Crudo

para el pago en especie, de acuerdo al Procedimiento
8 pa

Levantes (Anexo K).- 15.11 Revisión de la forma de. pago:

cualquier momento las Partes podrán revisar y modi ficar la
forma de pago, por acuerdo mutuo, para lo cual la, Pa t: as

interesada notificará a la otra. Si se llegare a un acuerdo

Notaria Décimo Septima
Quito,D.M.

1490

sobre este particular, se dejará constancia de ello en
documento suscrito por las Partes, estableciendo
específicamente la fecha desde la cual se aplicará la
modificación señalada. La revisión de la forma de pago no
constituirá reforma Oo modificación de este Contrato
Modificatorio.- 15.11.1 La revisión de la forma de pago en
Dólares, en Petróleo Crudo o en forma mixta, podrá realizarse,
además, por motivos de Fuerza Mayor o Caso Fortuito que hayan
modificado la disponibilidad de Dólares, o de Petróleo Crudo,
o de ambos, respectivamente, y que imposibiliten a la
Secretaría realizar los pagos en la forma convenida
originalmente.- 15.11.2 En el caso de revisión de la forma de
pago por Fuerza Mayor oO Caso Fortuito, la Secretaría
notificará previamente a la Contratista su decisión de
modificar la forma de pago, justificando los eventos de Fuerza
Mayor o Caso Fortuito que han hecho variar la disponibilidad
de Petróleo Crudo, o de Dólares, y la forma en que se
realizarán los pagos mientras subsista la Fuerza Mayor o Caso
Fortuito, debiendo las Partes acordar los detalles sobre este
particular. Cuando la Fuerza Mayor o Caso Fortuito hayan sido
superados se volverá a la forma original de pagos.- 15.11.3 En
el caso de que cualquiera de los pagos adeudados ala
Contratista no se los puedan realizar en' la forma convenida
por las Partes, por la falta de Dólares o por insuficiencia de
Petróleo Crudo, dicha falta o insuficiencia se pagará a la
Contratista en la otra forma de pago; por ejemplo, en Petróleo
Crudo si la forma de pago anteriormente convenida es en
Dólares; o, en Dólares si la forma de pago anteriormente

convenida es en Petróleo Crudo. Sin embargo, si la

00600000000000000000000OIOIOOIIOAEAIEAEAAAAAAAAIAAOIA

Notaria (Y)

O006P0000CIOOLLILAEILIIIIDIIEIAEIEIACIEAIIAIACICAABIAAAIABIAAA

D
V 1491
Dr. Remigio Poveda Vargas

Contratista no recibe dichos pagos en la otra forma de pago,
en los plazos y términos convenidos, y la Secretaría entre
tanto dispone de Petróleo Crudo o Dólares, provenientes de la
producción del Área del Contrato, según sea el caso, la
Secretaría, previa notificación de la Contratista, efectuará
tales pagos en la forma de pago originalmente convenida.-
15.12 Intereses.- Siempre y cuando se hubiese generado Ingreso
Disponible para el Pago a la Contratista y que en el plazo de
sesenta (60) días desde la aprobación expresa o tácita de
cualquier factura emitida por la Contratista la Secretaría no
hubiera realizado el pago pertinente, la Secretaría deberá
pagar intereses a la Contratista por el monto no pagado,
calculados a la Tasa Prime y contados a partir del día
siguiente del plazo de sesenta (60) días referido y hasta que
el pago sea recibido por la Contratista. Para el caso de pago
en especie los intereses se calcularán desde la fecha en que
deba hacerse la entrega del Petróleo Crudo conforme el
Procedimiento de Levantes y hasta la fecha que el Petróleo
Crudo esté disponible para la Contratista.- CLÁUSULA DÉCIMA
SEXTA.- TRIBUTOS, GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES.- 16.1 Impuesto a la Renta.- La Contratista
pagará el impuesto a la renta del 25%, de conformidad con lo
dispuesto en el artículo 90 de la Ley de' Régimen Tributario
Interno, reformado mediante la Ley Reformatoria a la Ley de
Hidrocarburos y a la Ley de Régimen Tributario Interno
publicada en el Suplemento del Registro 003)

doscientos cuarenta y cuatro de veinte y siete de

(EN

Notaria Décimo Septima
Quito,D.M.

¡
|
|
Í

1492

normas generales de la Ley de Régimen Tributario Interno.-

16.1.2 La Contratista tendrá derecho a amortizar las

Inversiones y las Inversiones no amortizadas anteriores a la

Fecha Efectiva, según lo establece el Reglamento de
Contabilidad.- 16.2 Participación Laboral.- De conformidad con
el artículo noventa y cuatro de la Ley de Hidrocarburos, la
Contratista reconocerá en beneficio de los trabajadores que
por la Ley Aplicable les corresponda el tres por ciento de las
utilidades líquidas y el doce por ciento restante será

entregado al Estado.- 16.3 Contribución por utilización de

aguas y materiales naturales de construcción.- La Contratista

pagará, de conformidad con el artículo cincuenta y dos de la
Ley de Hidrocarburos, por concepto de utilización de aguas y

materiales naturales de construcción que se encuentren en el

Área del Contrato, pertenecientes al Estado, la cantidad de

sesenta mil Dólares anuales durante el Período de Explotación.
Tales contribuciones se pagarán anticipadamente en el mes de
enero de cada Año Fiscal, mediante depósito en el Banco
Central del Ecuador, para ser acreditadas en la cuenta del

Ministerio Sectorial.- 16.4 Contribución para la investigación

tecnológica.- La Contratista pagará, conforme se establece en
el artículo cincuenta y cuatro de la Ley de Hidrocarburos, la
contribución equivalente al uno por cientó del monto de pago
por los servicios previa deducción de la participación laboral
y del impuesto a la renta, destinada a promover la
investigación, el desarrollo y los servicios científicos y
tecnológicos por parte del Ministerio Sectorial.- 16.5

Contribución para la Superintendencia de Compañías.- Las

compañías que integran la Contratista pagarán la contribución

.

AAA AA AAA AAA AAA AAA AAA XMXXXIXIXXXAAYIAX YX III YN FAY"
ARA AA AA AAA ISA CAI 1131115144444H44444)

V

Dr. Remigio Poveda Vargas

1493

anual prevista en el artículo cuatrocientos cincuenta y cinco
de la Ley de Compañías, conforme a las normas que dicte el
Superintendente de Compañías.- 16.6 Pago proporcional.- En el
caso de que el primero o último pago de las contribuciones
determinadas en esta Cláusula no correspondieren a un Año
Fiscal completo, éstas se pagarán en proporción al número de
meses que correspondan a dicho Año Fiscal, que formen parte
del Período de Explotación. Cuando el Período de Explotación
no comience el primero de enero, los primeros pagos serán
efectuados dentro del plazo de treinta días de la Fecha de

Vigencia.- 16.7 Impuesto a los Activos  Totales.- La

Contratista pagará, en cuanto corresponda, el impuesto
destinado a los Municipios de conformidad con lo previsto en
la Ley Aplicable.- 16.8 Exenciones.- Según los artículos
cuarenta y nueve y cincuenta y cuatro de la Ley de
Hidrocarburos la Contratista está exenta del pago de primas de
entrada, derechos superficiarios, regalías y aportes en obras

de compensación.- 16.9 Ley dos mil seis - cuarenta y dos.- La

Contratista no está sujeta al pago de la participación
establecida en la Ley dos mil seis - cuarenta y dos publicada
en el Registro Oficial Número doscientos cincuenta y siete -
Suplemento del veinte y cinco de abril de dos mil seis.- 16.10

Ley de Equidad Tributaria.- La Contratistá no está sujeta al

pago del tributo previsto en el artículo ciento sesenta. y
SD h
cuatro de la Ley Reformatoria para la Equidad Tributári

El tributo previsto en la Ley ciento veinte y dos publicaqa en

Notaria Décimo Septima
Quito,D.M.

1494

el Registro Oficial Número seiscientos setenta y seis de tres

de mayo de mil novecientos noventa y uno y Sus reformas, no se

aplica a este Contrato Modificatorio.- 16.12 Otras
Contribuciones.- La Contratista pagará todos los
impuestos, tasas, aportes y contribuciones que le
corresponda pagar de conformidad con la Ley Aplicable.
16.13 Gastos Notariales.- La Contratista pagará todos los

gastos notariales y de diez copias certificadas de este
Contrato Modificatorio, las cuales se compromete a entregar a
la Secretaría.- 16.14 Impuesto al Valor Agregado IVA.- La
Contratista facturará sus servicios a la Secretaría agregando
el monto que corresponda por IVA. Por el IVA pagado en sus
compras locales e importaciones de bienes y servicios, la
Contratista tendrá derecho a crédito tributario; en
consecuencia, el valor del IVA no se ha considerado para la
definición del valor de las Inversiones, Costos y Gastos
comprendidos en este Contrato, así como para establecer las
tarifas.- 16.15 Agente de Retención.- La Contratista actuará
como agente de retención del impuesto a la renta sobre los
pagos que ésta hiciere a sus Subcontratistas y a sus
trabajadores, así como de cualquier otro impuesto de
conformidad con la Ley Aplicable.- CLÁUSULA DÉCIMA SÉPTIMA.-
CONTABILIDAD, INSPECCIONES, CONTROLES Y AUDITORÍA.- 17.1
Contabilidad.- La Contratista llevará la contabilidad de sus
Inversiones, Costos y Gastos, y otros conceptos relacionados
con este Contrato Modificatorio, sujetándose a la Ley
Aplicable, al Reglamento de Contabilidad y a los principios de
contabilidad «generalmente aceptados en el Ecuador. La

contabilidad de la Contratista será en idioma castellano.-

JAAALAA LALA AAA LAA ADAC AXXAXAXAIAXXSNXXIXX XXXI NIN Y)
00000000000000000000OOLICICCILCILLLLLLOLLIAAAAAIIA

W 1495

Dr. Remigio Poveda Vargas

17.2 Inspecciones.- Durante la vigencia de este Contrato
Modificatorio, la Secretaría tendrá derecho a inspeccionar las
actividades de la Contratista, con el fin de asegurar el fiel
cumplimiento de las obligaciones asumidas para la ejecución
del objeto contractual. Para el efecto la Secretaría tendrá
acceso a los lugares de trabajo, a la información, documentos,
registros técnicos y contables, que mantenga la Contratista.-

17.3 Control, Fiscalización y Auditorías.- Las operaciones que

realice la Contratista serán objeto de control técnico,
fiscalización y auditorías por parte de la Agencia de
Regulación y Control Hidrocarburífero. El control,
fiscalización y auditorías se ejercerá directamente o mediante
la contratación de empresas auditoras debidamente calificadas
y aprobadas por el Ministerio.- 17.4 Auditoría y

Fiscalizaciones Tributarias.- Corresponde al Servicio de

Rentas Internas realizar las auditorías y fiscalizaciones
relacionadas con el pago del impuesto a la renta y otros
Tributos de su competencia.- CLÁUSULA DÉCIMA OCTAVA.- FACTORES
DE CORRECCIÓN.- 18.1 En caso de que se presentare cualquiera
de los eventos que “se describen a continuación, con
posterioridad a la fecha de suscripción de este Contrato
Modificatorio, a pedido motivado de cualquiera de las Partes
se incluirá un factor de corrección que absorba el incremento
o disminución de la carga económica si como efecto directy

ES

dicho evento se hubiese producido un desequilibrio/ ego: o
y

de

para la Parte solicitante:18.1.1  Modificació; o de

za 5

Ñ >
porcentajes de los Tributos aplicables, creaciónl de ¿nuevos

Tributos, eliminación de Tributos; 18.1.2 Modificaciofes

base imponible para el cálculo del impuesto a la renta, como

Notaria Décimo Septima
Quito,D.M.

consecuencia de cambios legales o reglamentarios.- 18.1.3
Modificación al crédito tributario previsto en el artículo
sesenta y seis de la Ley de Régimen Tributario Interno.-
18.1.4 Modificación del porcentaje de participación laboral
sobre las utilidades líquidas; 18.1.5 Modificación a la
legislación de hidrocarburos; 18.1.6 Modificación a la
legislación ambiental; 18.1.7 Imposición, eliminación O
modificación de gravámenes, regalías, primas de entrada,
derechos superficiarios, pagos de compensación y/o cualquier
otro tipo de gravamen, contribuciones o participaciones no
tributarias; y, 18.1.8 Reducción de la tasa máxima de
producción. Este factor de corrección tendrá como único
propósito compensar el desequilibrio económico presentado.-
18.2 El régimen monetario aplicable a este Contrato
Modificatorio está sujeto a lo que dispone la Ley de Régimen
Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento Número novecientos treinta de siete de mayo de mil
novecientos noventa y dos, reformada por la Ley para la
Transformación Económica del Ecuador, publicada en el Registro
Oficial Suplemento Número treinta y cuatro de fecha trece de
marzo de dos mil, conforme a la cual la Contratista tiene
pleno derecho a: 18.2.1 Recibir el Pago a la Contratista en
Dólares y a disponer de los Dólares recibidos de la Secretaría
en concepto de pago de la Tarifa para Campos en Producción y
de ser aplicable la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada.- 18.2.2 Mantener,
controlar y operar cuentas bancarias en Dólares, tanto en el
Ecuador como en el exterior, y a mantener en el exterior los

fondos depositados en dichas cuentas sin restricción alguna.-

o
:
:
o
:

00000080000000000000000OIOIIIAIAAAAAAAA

4)

Notaria (Y)

D 1497

Y

Dr. Remigio Poveda Vargas

18.2.3 Disponer libremente, distribuir, remesar o retener en
el exterior, sin restricción alguna, sus utilidades netas
anuales después de todas las deducciones legales y tributarias
establecidas en la Ley Aplicable.- 18.3 Si se modificare el
régimen monetario u otra ley de manera que se modifique alguno
de los derechos de la Contratista referidos en la cláusula
18.2, la Contratista tendrá derecho a: 18.3.1 Si se modificare
el régimen cambiario: A seguir recibiendo el Pago a la
Contratista en Dólares. 18.3.2 Si se modificare alguno de los
otros derechos referidos en la cláusula 18.2: A que se incluya
un factor de corrección que absorba el impacto económico que
tal modificación tuviese.- 18.4 De igual forma, si se
presentare una modificación del régimen cambiario u otra ley
que resulte en un desequilibrio económico a favor de la
Secretaría, se incluirá un factor de corrección que absorba el
impacto económico que tal modificación tuviese.- 18.5 En el
evento que se incremente el Margen de Soberanía las Partes, de
mutuo acuerdo, deberán identificar las posibles afectaciones
al equilibrio económico de este Contrato Modificatorio, así
como las modificaciones contractuales y/o los factores de
corrección que deberán ser aplicados.- 18.6 En caso de
discrepancia entre las Partes con respecto al cálculo y/o el
valor del respectivo factor de corrección, la Contratista
podrá solicitar la intervención de un Consultor de conformidad

con la cláusula treinta y tres punto tres.- CLÁUSU:
administración de este

propios derechos y obligaciones.- 19.2 Comité de Supervisiún.-

Notaria Décimo Septima
Quito,D.M.

1498

Este Contrato Modificatorio contará con un Comité de
Supervisión, el que se regulará de conformidad con esta
cláusula y las normas contenidas en el Anexo G.- 19.3
Atribuciones del Comité de Supervisión.- Son atribuciones del
Comité de Supervisión, además de las definidas en el Anexo G,
las siguientes: 19.3.1 Coordinar las relaciones provenientes
de la ejecución de este Contrato Modificatorio entre las
Partes, a fin de lograr mayor eficiencia y agilidad en la
ejecución de este Contrato y en los trámites administrativos.-
19.3.2 Sin perjuicio de las otras aprobaciones requeridas de
conformidad con la Ley Aplicable y este Contrato
Modificatorio, analizar y recomendar la aprobación de los
Planes, Programas y Presupuestos Anuales y solicitudes de
perforación y reacondicionamiento de pozos y cualquier otra
actividad contemplada en el Reglamento de Operaciones
Hidrocarburíferas.- 19.3.3 Sin perjuicio de las otras
aprobaciones requeridas de conformidad con la Ley Aplicable y
este Contrato  Modificatorio, conocer y recomendar la
aprobación las modificaciones, cambios y/o alternativas
presentadas por la Contratista respecto de los Planes,
Programas y Presupuestos Anuales.- 19.3.4 Sin perjuicio de las
otras aprobaciones requeridas de conformidad con la Ley
Aplicable y este Contrato Modificatorio, conocer y recomendar
las Tasas Máximas de Producción de cada yacimiento ubicado en
el Área del Contrato.- 19.3.5 Vigilar que la Contratista
cumpla para los subcontratos con la preferencia a la industria
nacional, en los términos de este Contrato Modificatorio.-
19.3.6 Vigilar el cumplimiento del Plan de Capacitación y

recomendar las áreas de capacitación.- CLÁUSULA VIGÉSIMA.- DEL

*

:

A

Notaria (Y)

D,
W 1409
Dr. Remigio Poveda Vargas
AMBIENTE.- 20.1 La Contratista será responsable, dentro del
Área del Contrato, del cumplimiento de las obligaciones,
compromisos y condiciones ambientales previstas en la Ley
Aplicable y los Estándares de la Industria Petrolera
Internacional, y deberá responder, de conformidad con la Ley
Aplicable y este Contrato Modificatorio por los Daños tanto
Sociales como Daños Ambientales que pueda causar por la
prestación de los servicios objeto de este Contrato
Modificatorio.- 20.2 La Contratista conducirá las operaciones
ceñida a los lineamientos del desarrollo sostenible, de la
conservación y protección del ambiente, de acuerdo a la Ley
Aplicable, particularmente a la Ley de Gestión Ambiental,
Texto Unificado de Legislación Secundaria del Ministerio del
Ambiente y Reglamento Sustitutivo del Reglamento Ambiental
para las Operaciones Hidrocarburíferas. La Contratista tomará
las precauciones necesarias para minimizar el impacto al
ambiente y a la sociedad.- 20.3 La Contratista utilizará las
técnicas disponibles y económicamente aplicables y los
Estándares de la Industria Petrolera Internacional, aplicando
los principios de prevención, precaución y con observancia de
la Ley Aplicable sobre la prevención y control de la
contaminación ambiental, preservación de la diversidad
biológica, de los recursos naturales y la' preservación de la
seguridad y salud de la población y de su personal.- 20.4 En

los casos tanto de Daños Sociales como Daños Ambiéntale

surjan, se originen, o sean causados por la Contratis

sus subcontratistas en la ejecución de
Modificatorio, la Contratista deberá efectuar de inmediato |L

trabajos para controlar los efectos contaminantes, así como

Notaria Décimo Septima
Quito,D.M.

¿1000

para la reparación y restauración de las áreas afectadas, sin
perjuicio de su responsabilidad frente a terceros de
conformidad con la Ley Aplicable y este Contrato
Modificatorio.- 20.5 La Contratista deberá mantener informado
al Comité de Supervisión y a la Autoridad Ambiental del
desarrollo de todas las actividades efectuadas durante la
vigencia de este Contrato Modificatorio, para lo que deberá
presentar informes anuales y otros que se le requieran, de
acuerdo con lo establecido en la Ley Aplicable en materia
ambiental, que rige las operaciones hidrocarburíferas en el
Ecuador y las estipulaciones de este Contrato Modificatorio.-
20.6 Es responsabilidad de la Contratista asegurarse que su
personal y sus Subcontratistas conozcan y cumplan con la Ley
Aplicable en materia ambiental.- 20.7 Para asegurar los
compromisos y obligaciones de la Contratista en relación a la
protección ambiental, la Contratista contratará los
respectivos seguros y garantías establecidos en este Contrato
Modificatorio, a satisfacción de la Secretaría y para
conocimiento de la Autoridad Ambiental y con sujeción a las
disposiciones legales y reglamentarias aplicables.- 20.8 Los
estudios ambientales contratados por la Contratista, con
firmas especializadas, calificadas por el Ministerio del
Ambiente e inscritas en el correspondiente Registro de
Consultores Ambientales Hidrocarburíferos, serán ejecutados de
acuerdo con la Ley Aplicable en materia ambiental que rige
para las operaciones hidrocarburíferas en el Ecuador.- 20.9 La
Contratista cumplirá estrictamente lo establecido en los
planes de manejo ambiental, priorizando su gestión hacia la

prevención, mitigación, minimización y compensación de los

0000000000000000000000000000000IOIOIDIAAAIAAAAAAAA
Notaria (Y

,0i

Y

Dr. Remigio Poveda Vargas

impactos ambientales, culturales, económicos y sociales en sus
áreas de operación. El plan de relaciones comunitarias y los
proyectos comunitarios deben enmarcarse en los
correspondientes planes de desarrollo local conforme a la
normativa aplicable.- 20.10 Los planes de manejo ambiental
aprobados servirán de base para las Auditorías Socio -
Ambientales, que serán dispuestas por el Ministerio del
Ambiente, de conformidad con la normativa ambiental aplicable
para el sector hidrocarburífero, a fin de precautelar que las
operaciones de la Contratista se realicen sin afectar a las
poblaciones del área de influencia y al ambiente.- 20.11
Auditorías Socio - Ambientales.- La Contratista realizará una
Auditoría Socio - Ambiental del Área del Contrato, durante el
primer año contado a partir de la Fecha Efectiva, la que
deberá ser conocida y aceptada por el Ministerio del Ambiente,
en su calidad de Autoridad Ambiental y que será de
cumplimiento obligatorio para la Contratista. Esta Auditoría
Socio - Ambiental, entre otros aspectos, establecerá la
situación ambiental en que se encuentre el Área del Contrato,
identificará, evaluará técnicamente y establecerá la
existencia o no de pasivos ambientales. En su ejecución habrá
la supervisión concurrente de la Secretaría. Los resultados
de dicha Auditoría Socio - Ambiental serán comunicados a la

Secretaría.- 20.12 De conformidad con el

Sustitutivo del Reglamento Ambiental de

GIO POVEDA Y.
10

- Ambientales, previa aprobación de los correspondientes

DR
- Ambiental mencionada en la cláusula 20.11, Auditorías SO)

Notaria Décimo Septima
Quito,D.M.

Lan

Términos de Referencia por el Ministerio del Ambiente y

presentará el correspondiente informe de auditoría a dicho

Ministerio para su aceptación. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio - Ambiental serán comunicados a la

Secretaría.- 20.13 En caso de que este Contrato Modificatorio
termine por cualquier causa antes del plazo estipulado en la
cláusula sexta, y antes de la finalización de este Contrato
Modificatorio, de ser el caso, la Contratista, bajo la
supervisión de la Secretaría, contratará una Auditoría Socio -
Ambiental del Área del Contrato, a fin de que proceda a
aplicar los correspondientes planes de manejo para la
reparación, rehabilitación o abandono del Área del Contrato,
cuyo costo será asumido por la Contratista. El informe de
esta Auditoría Socio - Ambiental será presentado al Ministerio
del Ambiente para su aceptación. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio -— Ambiental serán comunicados a la
Secretaría.- 20.14 En el caso de cambio de Operadora, la
Contratista está obligada previamente a realizar una Auditoría
Socio - Ambiental, la que servirá también para establecer
eventuales responsabilidades y/o pasivos ambientales.- 20.15
Dos años antes de la finalización 'de este Contrato
Modificatorio, la Contratista deberá contratar una Auditoría
Socio - Ambiental integral del Área del Contrato, que deberá
estar concluida seis (6) meses antes de la terminación de este
Contrato Modificatorio, y servirá para que la Contratista, a
su costo ejecute todas las acciones correctivas que sean

pertinentes, elabore y ejecute los programas para la

00000000000

c9....

Notaria (Y)

B
V 1503
Dr. Remigio Poveda Vargas

reparación , rehabilitación del Área del Contrato, de
conformidad con lo establecido en la Ley Aplicable y en este
Contrato Modificatorio. El informe de esta Auditoría Socio -
Ambiental será presentado al Ministerio del Ambiente para su
aceptación. Los resultados de dicha Auditoría Socio -
Ambiental serán comunicados a la Secretaría.- 20.16 Las
empresas consultoras que realicen las Auditorías Socio -
Ambientales serán distintas a aquellas que hayan realizado los
Estudios Ambientales del Área del Contrato 0 trabajos
asociados directamente al estudio de impacto ambiental del
Área del Contrato.- 20.16.1 Los costos de las Auditorías Socio
- Ambientales contempladas en los numerales anteriores serán
asumidos por la Contratista.- 20.17 La Contratista realizará
el monitoreo ambiental interno de sus operaciones, conforme lo
dispuesto en la Ley Aplicable en materia ambiental que rige
para las operaciones hidrocarburíferas en el Ecuador.- 20.18

Remediación Ambiental.- De existir pasivos ambientales, la

Contratista se responsabilizará de elaborar el Programa de
Remediación Ambiental en el que se determinará el alcance y
contenido de los trabajos y acciones de reparación que fueren
necesarios así como el costo de estos trabajos, que serán por
cuenta de la Contratista, lo cual se remitirá al Ministerio
del Ambiente para su aprobación. El incumplimiento de esta
obligación, será sancionado de conformidad con lo dispuesto en

la Ley Aplicable. - 20.19 La Contratista deberá cumpli

con
los compromisos adquiridos, existentes a la

suscripción de este Contrato Modificatorio, en cua:

Notaria Décimo Septima
Quito,D.M.

vuisé

30d

competentes asumirá la implementación de los programas de
desarrollo sostenible de responsabilidad del Estado
ecuatoriano.- CLÁUSULA VIGÉSIMA PRIMERA.- DE LOS BIENES.- 21.1
La Contratista se obliga para con la Secretaría a adquirir y
preservar los materiales, equipos y demás bienes, adicionales
a los que ya están ubicados en el Área del Contrato que sean
requeridos para la prestación de servicios objeto de este
Contrato Modificatorio, acorde con los Planes y los Programas

y Presupuestos Anuales aprobados, y de conformidad con la Ley

Aplicable.- 21.1.1 En caso de disponibilidad de los mismos en
el mercado nacional, se dará preferencia a la producción
nacional y se observará lo que al respecto se establezca en la

Ley Aplicable. Siempre y cuando la industria nacional ofrezca

bienes de producción nacional en condiciones de calidad,

oportunidad y disponibilidad comparables con las ofrecidas por
compañías extranjeras, se dará preferencia a la misma, aún
cuando los precios sean superiores hasta en un 15%. Para los
fines de este Contrato Modificatorio, la Secretaría, en
coordinación con las entidades competentes, establecerá los
criterios de producción nacional.- 21.2 Las importaciones de
los bienes necesarios para la ejecución de este Contrato
Modificatorio se realizarán de acuerdo con la Ley Aplicable.-
21.3 La Contratista no podrá enajenar, ' gravar O retirar,
durante la vigencia de este Contrato Modificatorio, los
equipos, herramientas, maquinarias, instalaciones y demás
muebles e inmuebles destinados exclusivamente para ser usados
en la prestación de servicios objeto de este Contrato
Modificatorio, sin autorización expresa y por escrito de la

Secretaría. Quedan exceptuados de esta prohibición d

ABAD AAA AAA AA AAA AAA AA KOXKXXXXXIMNXXXXNXXXXXXXXYNYNEYNY)
—=
DU

.

0000000000000000000000Y0CCCOILLCLLIAIAO

D 12505

Y

Dr. Remigio Poveda Vargas

enajenar y gravar aquellos bienes que la Secretaría
expresamente y por escrito haya autorizado a la Contratista a
importarlos bajo el régimen arancelario de importación
temporal conforme a la Ley Aplicable.- 21.4 Al término de este
Contrato Modificatorio, por vencimiento del Plazo de Vigencia
o por cualquier otra causa, la Contratista deberá entregar a
la Secretaría, sin costo y en buen estado, salvo el desgaste
normal, los pozos que estuvieren en producción; y, en buenas
condiciones, salvo el desgaste normal, todos los equipos,
herramientas, maquinarias, instalaciones y demás muebles e
inmuebles que hubieren sido destinados para los fines de este
Contrato Modificatorio, ubicados en el Área del Contrato.-
21.5 Ciento ochenta (180) días antes de la terminación de este
Contrato Modificatorio, o antes de ser el caso, se conformará
una comisión integrada por funcionarios de la Secretaría y por
representantes de la Contratista, para la entrega-recepción
única de los bienes a los que se refiere la cláusula 21.1 de
este Contrato Modificatorio, de acuerdo con la Ley Aplicable,
así como para verificar el cumplimiento de las obligaciones
contractuales, comisión que deberá suscribir el Acta de
Entrega Recepción Única en la fecha de finalización de este
Contrato Modificatorio. si de la inspección resultaren
observaciones por parte de la Secretaría'que demuestren la

existencia de deficiencias imputables a la Contratista, se

hará constar esas deficiencias en el Acta y se prorrogará-la
a Y

los activos o equipos utilizados por la Contratistá'|para:

Notaria Décimo Septima
Quito,D.M.

1906

prestar sus servicios hayan sido arrendados, es decir, que los
mismos sean objeto de un arrendamiento financiero o “Leasing”
se procederá de la siguiente manera: 21.6.1A La Contratista
hará su mejor esfuerzo para incluir en estos contratos la
opción de ceder a la Secretaría los derechos de tales
contratos. Para ello, la Contratista deberá comunicar a la
Secretaría, con la antelación apropiada, los términos para
llevar a cabo la cesión de derechos, y se debe conceder a la
Secretaría el derecho a ejercer tal opción en forma
unilateral, en el caso de haberse logrado estipular la
indicada opción.- 21.6.2 Cuando se trate de equipos
indispensables para mantener operativa el Área del Contrato,

en los contratos de arrendamiento mercantil o leasing se

estipulará que la Secretaría podrá ejercer en nombre de la

Contratista, la opción de compra a la finalización del
respectivo contrato o a la terminación de este Contrato
Modificatorio. En ambos supuestos la Contratista será la
única responsable de pagar al arrendador cualquier suma que le
pudiese corresponder con ocasión del ejercicio de la opción de
compra.- 21.7 En aquellos contratos para el uso de equipos de
perforación, la Contratista deberá hacer su mejor esfuerzo
para negociar una opción de renovar o extender el periodo de
contratación, así como el derecho de ceder dicha opción a la
Secretaría bajo los mismos términos y condiciones que le
aplican a la Contratista.- 21.8 Durante la vigencia de este
Contrato Modificatorio, la Contratista mantendrá todos los
materiales, los activos fijos y las instalaciones, utilizadas
en la prestación de los servicios, en buen estado de

funcionamiento de acuerdo con los Estándares de la Industri

00600000000000000000000000000OOCIOCIIAAEAEIIAIDAAAAAAA
Notaria (Y)

V 107

Dr. Remigio Poveda Vargas

Petrolera Internacional y las recomendaciones de los
fabricantes de los equipos.- 21.9 Los bienes ingresados al
Ecuador por la Contratista, bajo el régimen de admisión
temporal, no estarán sujetos a la entrega a la Secretaría y
podrán ser reexportados, previa notificación al Comité de
Supervisión y el cumplimiento de lo que dispone la Ley
Aplicable.- 21.10 De conformidad con la Ley Aplicable, la
autoridad competente, previo informe favorable de la
Secretaría, concederá las liberaciones de los impuestos
aduaneros correspondientes a la importación de los bienes
necesarios para la ejecución de este Contrato Modificatorio,
de conformidad con el artículo ochenta y siete de la Ley de
Hidrocarburos.- 21.11 Los bienes de los subcontratistas de
obras y servicios específicos, de conformidad con la
disposición contenida en el último inciso del artículo veinte
y nueve de la Ley de Hidrocarburos, no estarán sujetos a las
disposiciones constantes en ese artículo.- CLÁUSULA VIGÉSIMA
SEGUNDA.- PERSONAL DE LA CONTRATISTA.- 22.1 La Contratista
contratará al personal nacional y extranjero que considere
necesario para el cumplimiento del objeto de este Contrato
Modificatorio, de acuerdo con los Estándares de la Industria
Petrolera Internacional y con sujeción a lo prescrito en la
Ley de Hidrocarburos y en la Ley Aplicable.- 22.2 La

Contratista y sus Subcontratistas, como personas naturales o

jurídicas autónomas contratarán a su personal por s zcTús pra”
Y

cuenta y riesgo, siendo las únicas responsabl:

cumplimiento de las obligaciones laborales, por tant

Secretaría no será responsable ni a título de solidari

22.3 La Contratista tendrá a su cargo la direcpión,

Notaria Décimo Septima
Quito,D.M.

adn *

supervisión, control y responsabilidad única y exclusiva de su
personal. Ni la Contratista ni alguna persona contratada o
utilizada por ella como consecuencia de este Contrato
Modificatorio será considerada como agente, trabajador O
dependiente de la Secretaría. En tal virtud, la Contratista
será quien única y exclusivamente responderá por las
obligaciones que le impone la Ley Aplicable, especialmente
aquellas disposiciones legales o contractuales de carácter
laboral relacionadas con los servicios y/o con el personal que
se utilice en cumplimiento de este Contrato Modificatorio.-
22.4 La Contratista será la única responsable y salvaguardará
e indemnizará a la Secretaría por cualquier reclamo que

pudiere surgir por tales motivos contra la Secretaría. En

especial, la Contratista indemnizará, protegerá, defenderá y

mantendrá indemne a la Secretaría, al Ministerio, al Ecuador y

a entes relacionados, así como a sus respectivos funcionarios,
empleados, agentes y demás representantes, frente a cualquier
reclamo laboral que pueda ser ¡intentado por cualquier
empleado, trabajador, representante o Subcontratistas de la
Contratista, y frente a cualquier lesión, fallecimiento, daño
o pérdida de cualquier clase o carácter que surja, relacionado
directa o indirectamente con la ejecución de los servicios o
que sea causado por violación de la Contrátista de cualquiera
de las obligaciones que asume según este Contrato
Modificatorio.- CLÁUSULA VIGÉSIMA TERCERA.-  SUBCONTRATOS.-
23.1 Subcontratación.- La Contratista puede subcontratar, bajo
su responsabilidad y riesgo, las obras (o) servicios
específicos, necesarios para cumplir con el objeto de este

Contrato Modificatorio. Tales obras y servicios será

AAA AAA AA LALA AO O AO OO AAA AAA AA XXMMXMXXIXXMNMNMYWY)
.

Notaria (Y)

B 159

V

Dr. Remigio Poveda Vargas

ejecutados a nombre de la Contratista, la cual mantendrá su
responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las
cuales no puede exonerarse en razón de las subcontrataciones.
La Secretaría no asumirá responsabilidad alguna por este
concepto, ni aún a título de solidaridad.- 23.2

Responsabilidad por  Pagos.- Con respecto a Cualquier

subcontrato celebrado, queda entendido que (i) la Contratista
será la única responsable por el pago a todos sus
Subcontratistas; (11) la Contratista será exclusivamente
responsable ante la Secretaría por todos los actos, errores,
omisiones y pasivos de sus Subcontratistas de cualquier grado.
La Contratista deberá incluir una cláusula en este sentido en
cada subcontrato. Ningún Subcontratista se considerará un
tercero beneficiario de este Contrato Modificatorio o de los
derechos originados en el mismo. La Contratista será la única
responsable por el pago de cada Subcontratista por los
servicios, equipos, materiales o suministros en relación con
el Proyecto. La Contratista será responsable por las
actividades realizadas en «su totalidad o en parte por
cualquier o todos sus Subcontratistas y nada en este Contrato
Modificatorio exime a la Contratista de cualquier o todas las

obligaciones, independientemente de que la Contratista haya

Subcontratistas de entre empresas idóneas, dando preferen:

la industria ecuatoriana, con el objeto de estimular la Y

compañías nacionales, siempre y cuando ofrezcan condiciones (del-""

calidad, oportunidad y disponibilidad comparables con las

Notaria Décimo Septima
Quito, D.M.

Lo 10

ofrecidas por compañías extranjeras. Se dará preferencia a
las empresas ecuatorianas de conformidad con la Ley Aplicable,
aún cuando los precios sean superiores a los de empresas
extranjeras hasta en un 15%. Para los fines de este Contrato
Modificatorio, la Secretaría, en coordinación con las
entidades competentes, establecerá los criterios de empresa

nacional.- 23.4 Selección y Negociación de Contratos.- La

selección de los Subcontratistas, la negociación de los
términos y condiciones de los subcontratos, su adjudicación y
suscripción serán de exclusiva decisión y responsabilidad de
la Contratista.- 23.5 Los subcontratos que celebre la
Contratista con cualquier Subcontratista no deberán incluir
términos y condiciones incompatibles con lo pactado en este
Contrato Modificatorio. Sl CLÁUSULA VIGÉSIMA CUARTA.-

CONFIDENCIALIDAD. - 24.1 Información  Confidencial.- Para

efectos de este Contrato  Modificatorio, el término
“Información Confidencial” significa (1) la Información
Protegida definida en la cláusula 25.1 y (ii) cualquier otra
clase de información relativa a las operaciones y servicios
contratados, o sobre asuntos o materias relacionados con este
Contrato Modificatorio, que haya sido identificada por la
Parte que lo reveló como confidencial. Información
Confidencial será considerada y tratadá como información
confidencial por la parte que recibe tal información (en
adelante la "Parte Receptora"), y no podrá revelarla a ningún
tercero, a menos que la parte que haya divulgado tal
información, datos o materiales (la "Parte Reveladora") haya
otorgado al respecto su consentimiento previo por escrito.-

24.2 Revelación Interna por Parte Receptora.- Cada Part

0000000000000000000OIOCIOCIOOIIIIAIAAAAAAAAAAIEAAAA
00000000000000000000009000OOOOILIILIAOAIAOAAAAAAAAA

B
W, 1511

Dr. Remigio Poveda Vargas

Receptora podrá revelar la Información Confidencial a
cualquiera de sus funcionarios, directores, empleados, O sus
Compañías Relacionadas, agentes, Subcontratistas y asesores,
quienes: (i) tengan la necesidad de conocerla en relación con
la ejecución de sus obligaciones según este Contrato
Modificatorio o el ejercicio de sus derechos según este
Contrato Modificatorio; (ii) hayan sido advertidos y acuerden
cumplir con las respectivas restricciones sobre tal
Información Confidencial según se indica en este Contrato
Modificatorio, de la misma manera como si fuera una Parte
Receptora. La Contratista tomará todas las medidas necesarias
para asegurar que sus trabajadores, agentes, representantes,
mandatarios y Subcontratistas cumplan con la obligación de
confidencialidad y será responsable por cualquier
incumplimiento con los requisitos de esta cláusula cometido

por ellos.- 24.3 Revelación por Parte Receptora a Terceros.-

No obstante lo antes expresado, la Parte Receptora podrá
revelar la Información Confidencial a un tercero, sin requerir
la autorización previa y por escrito de la Parte Reveladora
siempre que tal información: 24.3.1 Ya sea del conocimiento de
la Parte Receptora para la fecha en que le fue revelada,
siempre que ese conocimiento no hubiese derivado de un

incumplimiento de esta cláusula de confidencialidad; 24.3.2 Ya

sea del dominio público para la fecha en que le fue revelada,

directores, empleados, agentes, Subcontratistas y ases
24.3.3 Sea desarrollada ¡independientemente por la.

Receptora, sin uso de parte alguna de la Informac

Notaria Décimo Septima
Quito,D.M.

Confidencial; 24.3.4 Sea adquirida independientemente por un

tercero, quien, hasta donde conozca la Parte Receptora, no se

encuentre bajo obligación legal alguna que prohíba tal
revelación; o 24.3.5 Sujeto a las condiciones de la cláusula
siguiente, cuya divulgación sea requerida conforme a cualquier
Ley Aplicable u orden de cualquier autoridad competente, 0
como parte de un proceso arbitral.- 24.3.6 La Contratista no

tendrá que pedir autorización previa a la Secretaría para

revelar información a los auditores de reservas previa
suscripción de los correspondientes acuerdos de

confidencialidad.- 24.4 Revelación Obligatoria.- En caso de

que cualquier Parte Receptora sea requerida por mandato de la
Ley Aplicable u orden emanada de alguna autoridad competente o
como parte de un proceso arbitral, para revelar la Información
Confidencial suministrada por cualquier Parte Reveladora, la
Parte Receptora deberá inmediatamente notificar por escrito a
la Parte Reveladora, de manera que ésta pueda tomar las
medidas judiciales apropiadas y/o relevar a la Parte Receptora
del cumplimiento de los requerimientos de confidencialidad.
En el caso de que tal medida judicial de protección u otra
acción similar no pueda obtenerse, la Parte Receptora
suministrará solamente aquella porción de dicha Información
Confidencial que legalmente esté obligada a revelar.- 24.5

Revelación por la Secretaría según Ley Aplicable.- Estas

disposiciones no se aplicarán a la información que la
Secretaría deba proporcionar de acuerdo con la Ley Aplicable.-

24.6 Sobrevivencia de la Confidencialidad.- Los efectos de

esta cláusula continuarán vigentes dentro de cinco (5) años

posteriores de la terminación de este Contrato Modificatorio.=
Notaria (Y)

B, 1513

Y

Dr. Remigio Poveda Vargas

CLÁUSULA VIGÉSIMA QUINTA.- PROPIEDAD DE LA INFORMACIÓN.- 25.1

Información Protegida.- Toda la información adquirida O

desarrollada durante la ejecución de actividades relacionadas
con los servicios objeto de este Contrato Modificatorio, así
como todos los borradores y la versión final de cualesquiera
dibujos, diseños, planos de ingeniería y otros planos
informes técnicos o científicos, modelos, datos, resultados de
perforación, núcleos, registros, reportes, archivos, estudios
u otra información, materiales y documentos elaborados u
obtenidos durante el transcurso de operaciones relacionadas
con este Contrato Modificatorio, serán propiedad de la
Secretaría (“Información Protegida”). Se exceptúa de esta
Información Protegida, aquella que la Contratista o sus
Compañías Relacionadas o sus Subcontratistas hayan obtenido
protección intelectual registrada. La Contratista mantendrá
tal información protegida y tales materiales y documentos en
buen orden y, previo requerimiento, suministrará prontamente a
la Secretaría copia de toda la información en su posesión.-

25.2 Titularidad y Derechos de Propiedad Intelectual e

Industrial.- La Contratista garantiza a la Secretaría que es
titular o  licenciataria autorizada de los derechos de
Propiedad Intelectual e industrial sobre cualquier trabajo,
documento e información que sea utilizado por ella para la
prestación de sus servicios según este Contrato Modificatorio.

El derecho de autor respecto a todos los planos,

especificaciones, cálculos, anexos, informes,
(generado o no por computadora) y otros trabajos ¡preparad 3
por la Contratista, o en su nombre, en relación don 18

ejecución de este Contrato Modificatorio pertenecen aÑ

Notaria Décimo Septima
Quito,D.M.

'
'

1914

Contratista. No obstante, a la terminación de este Contrato
Modificatorio, la Contratista otorgará a la Secretaría una
licencia irrevocable, libre de regalías, para usar y
reproducir el material antes mencionado, para su uso
exclusivo, excepto en los casos en que la Contratista sea
únicamente  licenciataria autorizada.- 25.3 Derechos de

Utilizar Información Exclusiva de la  Contratista.- La

Secretaría en todo momento, incluyendo después de la
terminación de este Contrato Modificatorio, tiene el derecho
de conservar y utilizar copias de detalles de dibujo, diseños,

especificaciones, bases de datos, y cualquier otra información

de la Contratista que atañe al Proyecto. A la terminación de
este Contrato Modificatorio la Contratista otorgará a la
Secretaría una licencia irrevocable, libre de regalías, para
usar y reproducir el material antes mencionado para su uso
exclusivo. La licencia concedida a la Secretaría se limitará
al desarrollo, uso, operación, reparación, mantenimiento,
modificación, expansión (pero no duplicación) y, si es
necesario, reconstrucción de la instalación y la Secretaría no
utilizará ninguna Información Exclusiva de la Contratista para
otros fines a menos que se encuentre autorizada por la

Contratista por escrito.- 25.4 Propiedad Intelectual

Desarrollada.- Cualesquiera invenciones, méjoras, tecnologías,
y/o descubrimientos, patentables o no, protegidos o no por el
derecho de autor, creados, concebidos, desarrollados por la
Contratista en el desempeño de sus actividades para la
prestación de servicios objeto de este Contrato Modificatorio
(“Propiedad Intelectual Desarrollada”), pasarán a ser

propiedad conjunta de la Secretaría y la Contratista. s

.

LALALA AAA AAA ALA AXDAKKXXAKAXXAMXXAYAXXXMXXXXXXYNNNYNYY)
Notaria (Y)

2 1313
Y

Dr. Remigio Poveda Vargas

exceptúa aquella Propiedad Intelectual registrada por la
Contratista o sus Compañías Relacionadas. En consecuencia,
cada Parte tendrá la mitad de la participación indivisible en
dicha Propiedad Intelectual Desarrollada y estará autorizada
para utilizar tal Propiedad Intelectual Desarrollada para sus
propios fines comerciales sin tener que solicitar autorización
para ello a la otra Parte, en el entendido, además que cada
una de las Partes reconoce y acuerda que no deberá utilizar,
revelar, vender u ofrecer en venta, O para el beneficio de
cualquier tercero, la Propiedad Intelectual Desarrollada.-
CLÁUSULA VIGÉSIMA SEXTA.- DECLARACIONES DE LA CONTRATISTA.-
26.1 Autorización.- La Contratista declara y garantiza que
está debidamente autorizada para Celebrar este Contrato

Modificatorio.- 26.2 Conocimiento de la Legislación

Ecuatoriana.- La Contratista declara, expresamente, que a la
Fecha de Vigencia de este Contrato Modificatorio tiene pleno
conocimiento de la legislación ecuatoriana aplicable a los
contratos de prestación de servicios para la exploración y

explotación de hidrocarburos.- 26.3 Calificación y Conformidad

con Requerimientos y Prácticas.- La Contratista garantiza y se

obliga a mantenerse permanentemente calificada y en capacidad
de ejecutar los servicios objeto de este Contrato
Modificatorio, de forma de cumplir con sus obligaciones de
acuerdo con los términos y condiciones de este Contrato
Modificatorio. La Contratista garantiza y se com Óñote

prestar todos los servicios

Industria Petrolera Internacional.- 26.4 Conocimiento de.e$te...*

Contrato.- La Contratista declara y garantiza que ha examinpdo

Notaria Décimo Septima
Quito,D.M.

1010

a cabalidad este Contrato Modificatorio, incluyendo todos los
anexos del mismo, y que conoce bien “sus términos y

disposiciones y que por tanto, renuncia a reclamos alegando

desconocimiento o falta de comprensión de los mismos.- 26.5 |
Experiencia _ y Calificaciones.- La Contratista declara y

garantiza que, por sí misma y a través de sus Subcontratistas,
posee toda la experiencia y Calificaciones adecuadas y
necesarias para ejecutar sus obligaciones según este Contrato
Modificatorio, de conformidad con los términos y condiciones

estipulados en el mismo.- 26.6 Declaración sobre Propiedad

Intelectual.- La Contratista declara y garantiza que es
propietaria, o cuenta con el derecho de uso, de todas las
patentes, marcas comerciales, marcas de servicio,

denominaciones comerciales, derechos de autor, licencias,

franquicias, permisos y derechos de propiedad intelectual
necesarios para cumplir con sus obligaciones contractuales, y
que no vulneran derechos de terceros respecto de los mismos .-

26.7 Declaración de Solvencia.- La Contratista declara y

garantiza que está financieramente solvente, en capacidad de
pagar sus deudas según su plazo de vencimiento y que posee
suficiente capital de trabajo para cumplir las obligaciones
previstas en este Contrato Modificatorio.- 26.8 Declaración

Sobre Certificaciones Comerciales y  Profesionales.- La

Contratista declara y asegura que todas las personas que
llevarán a cabo los trabajos contemplados por este Contrato
Modificatorio cuentan y contarán con todas las certificaciones
comerciales y profesionales requeridas por la Ley Aplicable
para la prestación de sus respectivos servicios según este

Contrato Modificatorio.- 26.9 Cumplimiento de Ley.- Las Part

n

AAA A AXXAXALAALA AX AAXXAXXXAXAXIXXAXXXXXIXXXXAXINMNXXNYYEY)
VA

.

V 1517

Dr. Remigio Poveda Vargas

expresamente declaran que la celebración y ejecución de este
Contrato Modificatorio no resultará en una violación O
incumplimiento de sus estatutos o de lo dispuesto en cualquier
ley, reglamento o sentencia a la que estuviesen sujetas,
incluyendo la Ley Aplicable.- CLÁUSULA VIGÉSIMA SÉPTIMA.-
Responsabilidad DE LA CONTRATISTA.- 27.1 Riesgos de Daño o
Pérdida.- 27.1.1 La Contratista será responsable de la
conservación del Área del Contrato durante la ejecución de los
servicios, así como de la seguridad de su personal y del de
sus Subcontratistas, y de los materiales, equipos y bienes
propiedad de la Contratista y de sus Subcontratistas ubicados
en el Área del Contrato o para la ejecución de los servicios.-
27.1.2 La Contratista resguardará y mantendrá a salvo a la
Secretaría de cualquier daño o pérdida que ésta pudiere sufrir
y se viere obligada a pagar en virtud de sentencia
ejecutoriada de autoridad competente, y que se derive del
incumplimiento por parte de la Contratista de cualquier
obligación contenida en este Contrato Modificatorio, como
consecuencia de actos u omisiones dolosos O. culposos
imputables al personal de la Contratista o de cualesquiera

Subcontratistas.- 27.2 Obligación de  Resguardar a -- la

Secretaría.- La Contratista se obliga a resguardar y mantener
a la Secretaría a salvo de y a responder' económicamente por
cualquier perjuicio, acción, procedimiento judicial,

indemnización, costos y gastos, de cualquier naturaleza

especie, que pudiera sufrir o ser obligada a pagar, en vifthd
de “sentencia ejecutoriada de autoridad competente,
consecuencia de actos dolosos o culposos imputables

Contratista o a su personal o al de sus Subcontratistas,

Notaria Décimo Septima
Quito,D.M.

1018

incluyendo los siguientes: 27.2.1 Cualesquiera pérdidas oO
daños a los materiales, equipos y bienes; 27.2.2 Cualesquiera
lesiones personales, enfermedad o muerte; 2 El
incumplimiento por la Contratista o de sus Subcontratistas de
la Ley Aplicable o cualesquier permisos requeridos; 27.2.4 El
incumplimiento por la Contratista de cualquier obligación que
hubiese asumido respecto de terceros, incluyendo cualquier
Subcontratista, con ocasión a la ejecución de este Contrato
Modificatorio; 27.2.5 Cualquier reclamación, procedimiento,
demanda o acción, por uso o divulgación no autorizados de
secretos comerciales, derechos de propiedad, derechos de
autor, derechos sujetos a privilegio, marcas comerciales oO

cualquier otro derecho de propiedad intelectual, que fuere

atribuible bien sea directa o indirectamente a: (i) el diseño,
construcción, uso, operación o propiedad de cualesquier
materiales, equipos y bienes de la Contratista o
Subcontratistas; o (ii) la ejecución de este Contrato
Modificatorio por la Contratista o Subcontratistas, incluyendo
el uso de cualquier herramienta, implemento o construcción por
la Contratista o cualquiera de sus Subcontratistas; 27.2.6
Cualquier contaminación o daños al medio ambiente causados por
la Contratista o Subcontratistas, incluyendo la descarga de
desechos tóxicos y sustancias susceptibles de degradar el
ambiente; 27.2.7 Cualquier gravamen de la Contratista; 27.2.8
Cualquier ¡invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contratista de alguno de los
requerimientos establecidos en la póliza respectiva; 27.2.9 El

reclamo por una autoridad competente de cualquier Tributo,

incluyendo todos los Tributos (i) cuya obligación de pago

.

MARA AAA LALA AAAAAXXAXXXIMAXMXXAXXXXNAXXAXXAXX XX MMMM NMNNXYX]
A

4060000000 CEILOIOIOIIAOCEICICAIAIAIIEAEIIOCICICCAEIIIICIAACIAA

Y

Dr. Remigio Poveda Vargas

5419

recaiga en la Contratista según este Contrato Modificatorio, o
(1i) que estén relacionados con ingresos recibidos de las
actividades ejecutadas o por el cual se deba pagar a la
Contratista o a sus Subcontratistas o a cualquiera de sus
respectivos asesores, agentes, empleados oO representantes.-
21.3 Deber de Informar .- La Contratista comunicará
oportunamente a la Secretaría sobre cualquier procedimiento
judicial relacionado con este Contrato Modificatorio en el que
la Contratista intervenga o deba intervenir, o en el que la
Secretaría deba intervenir, a fin de que la Secretaría pueda
adoptar las medidas que estime convenientes para la defensa de
sus intereses. A su vez, la Secretaría participará a la
Procuraduría General del Estado sobre tales particulares para
los efectos pertinentes.- 27.4 Costas Procesales.- Los costos
indemnizables conforme a esta cláusula incluirán cualesquier
gastos de litigio y abogados en que incurriere la Secretaría
con ocasión de los reclamos, demandas y acciones previamente
indicadas.- 27.5 Defensa.- Sin menoscabo del derecho de
liberación de responsabilidad aquí previsto, la Contratista
tendrá la obligación de asumir la defensa de cualquier
reclamo, demanda o acción en virtud de los cuales se les
solicite indemización, y la Secretaría no podrá transar tales

reclamos, requerimientos o acciones sin' el consentimiento

previo de la Contratista por escrito.- 27.6 Supervivencia de

de prescripción previsto en la

VIGÉSIMA OCTAVA.- NOTIFICACIONES Y COMUNICACIONES. +=, 2821

las comunicaciones y notificaciones que las Part Sa

Notaria Décimo Septima
Quito,D.M.

cursarse entre sí, con relación a este Contrato Modificatorio,

incluyendo las que contengan solicitudes, dictámenes,

E
%000CO0OOCLOS

opiniones, aceptaciones, renuncias, consentimientos,
instrucciones, autorizaciones, informes, estudios, balances,
inventarios y más documentos, o que éstas presenten a alguna
autoridad competente, por igual razón, serán por escrito en
castellano y deberán ser enviadas mediante entrega personal,
correo especial (courier), por fax y por correo electrónico.-

28.2 Las Partes señalan como direcciones para efectos de las

comunicaciones indicadas en esta cláusula las siguientes: La
Secretaría de Hidrocarburos Juan León Mera y Orellana Edificio
Ministerio de Obras Públicas.- Teléf.: 2977000, ext. 3601,
3602, fax: 2977000, ext. 3654, Correo electrónico:

rcazartmr

gob.ec, CONTRATISTA ENAP SIPETROL S.A.-
Apoderado General Av. República de El Salvador N34-229 y Moscú
Edificio San Salvador, Piso 10 Quito, Ecuador, Teléf.: 3968-
400, Fax: 3968-400, Correo electrónico: etapiafsipec.com.ec,
28.3 Para todos los efectos de este Contrato Modificatorio se
entenderá que una comunicación fue recibida por la otra Parte,
cuando sea recibida por entrega personal o cuando exista una
constancia de recepción de la Parte notificada.- 28.4 Las
Partes pueden designar nuevas direcciones, notificándose de
este particular oportunamente, conforme al procedimiento
previsto en esta cláusula.- 28.5 Los documentos que la
Contratista presente en virtud de este Contrato Modificatorio
a la Secretaría, se sujetarán a lo dispuesto en la Ley
Aplicable.- CLÁUSULA VIGÉSIMA NOVENA.- EFECTO MODIFICATORIO.-
29.1 Efecto Modificatorio.- 29.1.1 Este Contrato modifica al

Contrato Original, los Contratos Modificatorios Anteriores y,

60é600000BECEAOIIADACICIACIDAIAA
53

Notaria (Y)

W 1521

Dr. Remigio Poveda Vargas

cualquier modificación que se hubiese convenido con
anterioridad a la suscripción de este Contrato Modificatorio.-
29.1.2 Queda entendido que con la celebración de este Contrato
Modificatorio, la Contratista renuncia en forma irrevocable a
cualquier reclamo o demanda oO indemnización que pudiese
plantear contra el Ecuador, la Secretaría, EP PETROECUADOR y/o
sus antecesoras, bajo cualquier legislación, con ocasión o
como consecuencia del Contrato Original y la celebración y
entrada en vigencia de este Contrato Modificatorio. Se
exceptúa de esta renuncia el derecho a la defensa y reacción
de la Contratista contra todos aquellos actos del Ecuador, la
Secretaría, EP PETROECUADOR y/o sus antecesoras, que se
produzcan con posterioridad a la Fecha Efectiva y que sean
derivados del Contrato Original lo) de los Contratos
Modificatorios Anteriores. Amparada en el derecho de defensa,
la Contratista podrá ejercer todas las acciones
administrativas, judiciales y/o arbitrales, incluyendo los
reclamos oO demandas o indemnizaciones como Consecuencia
directa de dichos actos posteriores a la Fecha Efectiva que
sean derivados del Contrato Original o de los Contratos
Modificatorios Anteriores. Se exceptúan también las acciones
judiciales y administrativas iniciadas antes de la Fecha
Efectiva de este Contrato.- Adicionalmenté se exceptúa de lo
dispuesto en el párrafo precedente los reclamos que la
Contratista pueda iniciar en contra de EP PETROECUADOR PS

Ao >
sucesoras por lo estipulado en la cláusula doce punt doo

contrato suscrito el siete de octubre de dos mil 0042

de controversia, se observará lo previsto en las leráfisude

SM
treinta y tres.- 29.1.3 La Contratista reconoce qhe-.rel”

Notaria Décimo Septima
Quito,D.M.

YA

a

Ecuador, la Secretaría, EP PETROECUADOR y/o sus antecesoras,
salvo los valores que como consecuencia de los procesos
judiciales y administrativos se vuelvan exigibles a favor de
la Contratista, nada le adeudan, ni nada tiene la Contratista
ni sus Compañías Relacionadas que reclamarles a aquellos por
ningún concepto, directa o indirectamente relacionado con el
Contrato Original y cualquiera de sus Contratos Modificatorios
Anteriores, ya sea por pérdida de oportunidad, daño emergente
o lucro cesante.- Adicionalmente la Contratista se reserva el
derecho de exigir a PETROPRODUCCIÓN y/o EP PETROECUADOR y/o
sus sucesoras el reembolso por la remediación realizada por la
Contratista de las condiciones preexistentes a la firma del
contrato del siete de octubre de dos mil dos según se
establece en dicho contrato en la cláusula cinco punto uno
punto veinte y uno punto dos y otras pertinentes a la
remediación de condiciones preexistentes. En caso de
controversia, se observará lo previsto en la cláusula treinta
y tres.- 29.1.4 En consecuencia, la Contratista libera de
cualquier reclamo, demanda o causa derivada de cualquier
posible perjuicio o daño que pudiese derivar directa oO
indirectamente de la entrada en vigencia de este Contrato
Modificatorio o de cualesquiera condiciones en él contenidas
al Ecuador, la Secretaría, EP PETROECUADOR y/o sus
antecesoras, sin perjuicio de lo establecido en las cláusulas
veinte y nueve punto uno punto dos y veinte y nueve punto uno
punto tres.- CLÁUSULA TRIGÉSIMA.- TRANSFERENCIA O CESIÓN DE

ESTE GCONTRATO.- 30.1 Transferencia o Cesión solo con

Autorización Previa.- La Contratista no podrá transferir oO

ceder los derechos y obligaciones derivados de este Contrat

a

006 00000006000000000EIOAIIIICEIAAICAILOACCACACIIOECAECAA

Notaria (Y)

B,
V 123

Dr. Remigio Poveda Vargas

Modificatorio, total o parcialmente a favor de cualquier
Persona, sin previa autorización del Ministerio. Cualquier
Transferencia o Cesión realizada en contravención a esta
cláusula será considerada nula y dicho acto constituirá una
causal de caducidad, de conformidad con lo previsto en la Ley
Aplicable y en este Contrato Modificatorio.- 30.2 Queda
expresamente entendido y convenido que en caso de
Transferencia o Cesión regirán las condiciones y requisitos
establecidos en el Reglamento para la Transferencia o Cesión
de Derechos y Obligaciones de los Contratos de Hidrocarburos,

expedida en el Decreto Ejecutivo Número mil trescientos

sesenta y tres publicado en el RE Número

doscientos noventa y tres de veinte y siete de marzo del dos
mil uno, que reglamenta al artículo setenta y nueve de la Ley
de Hidrocarburos.- 30.3 Responsabilidad.- En caso de que la
Transferencia o Cesión fuere parcial, la cedente seguirá
siendo responsable ante la Secretaría de las obligaciones,
garantías y compromisos transferidos luego de cualquier
Transferencia o Cesión parcial permitida según esta cláusula.-
30.4 Solvencia y Capacidad.- En ningún caso la Transferencia
total o parcial, de los derechos y obligaciones derivadas de
este Contrato Modificatorio, podrá originar el deterioro de la
solvencia financiera y capacidad operativa, administrativa,

financiera y técnica de la Contratista, ni podrá afectar

negativamente los Planes contemplados

quien transfiere o del cedente subsistirán respecto E
obligaciones de carácter laboral y tributario que hubijeren

Notaria Décimo Septima
Quito,D.M.

a
...0..

contraído antes de la Transferencia o Cesión, con sujeción a
la Ley Aplicable. También será responsabilidad del cedente el
Impuesto a la Renta a que hubiere lugar como consecuencia de
la utilidad obtenida en dicha Transferencia o Cesión.- 30.6
Cambio de Control.- En la medida de lo posible, la Contratista
y su Casa Matriz se asegurarán de no ser objeto de un Cambio
de Control, durante la vigencia del Contrato Modificatorio,

sin el consentimiento previo de la Secretaría. Cualquier

cambio de control registrado deberá ser notificado a la
Secretaría dentro del plazo máximo de 60 días de producido.
Lo previsto en este punto será aplicable a la Contratista y a
su Casa Matriz con independencia de la forma en que esté
organizada, ya sea a través de la constitución de personas
morales, de consorcios, contratos O asociaciones sin
personalidad jurídica propia.- CLÁUSULA TRIGÉSIMA PRIMERA.-
TERMINACIÓN Y CADUCIDAD DE ESTE CONTRATO.- 31.1 Terminación.-
Este Contrato Modificatorio terminará a más de las causales
previstas en la Ley de Hidrocarburos y en este Contrato
Modificatorio, por las siguientes Causas: 31.1.1 Por
vencimiento del Plazo de Vigencia o por cumplimiento del
objeto de este Contrato Modificatorio.- 31.1.2 Por acuerdo
entre las Partes.- 31.1.3 Por declaratoria de caducidad
emitida por el Ministerio conforme a la Ley de Hidrocarburos.-
31.1.4 Por declaratoria judicial de quiebra de la
Contratista.- 31.1.5 Por Evento de  Insolvencia de la
Contratista o de su Casa Matriz, declarada por autoridad
competente, a opción de la Secretaría.- 31.1.6 Por extinción
de la personalidad jurídica de la Contratista o de su Casa

Matriz.- 31.1.7 Por cesión de bienes de la Contratista o de s
B
V L£023
Dr. Remigio Poveda Vargas
Casa Matriz en beneficio de sus acreedores por haber sido
privada del control de sus propios asuntos debido a una orden
s3 de autoridad competente.- 31.1.8 Por sentencia ejecutoriada o
por laudo arbitral que declare la terminación de este Contrato
Modificatorio.- 31.1.9 Por opción de cualquiera de las Partes,
cuando la otra Parte hubiese incumplido sus principales
obligaciones contractuales estipuladas en este Contrato
Modificatorio, incluyendo el derecho de terminación de este
Contrato Modificatorio por parte de la Secretaría por el
incumplimiento por parte de la Contratista de las actividades
contempladas en el Plan de Actividades y Plan de Desarrollo.-
31.1.10 En caso de que cualquiera de las Partes deseare
terminar este Contrato Modificatorio por incumplimiento de
alguna de las obligaciones estipuladas en este Contrato

Modificatorio que no constituyan causa de caducidad, la Parte

que se creyere perjudicada recurrirá al procedimiento de
solución de controversias previsto en la cláusula trigésima
tercera de este Contrato Modificatorio.- 31.2.- Procedimiento
de Caducidad.- Previo a la declaratoria de caducidad de este
Contrato Modificatorio, se seguirá el siguiente procedimiento:
(a) La Secretaría o la ARCH notificará a la Contratista con el
o los incumplimientos a la Ley Aplicable, a los Reglamentos o
a este Contrato Modificatorio, concediéndole un plazo de
treinta días calendario, contados desde la fecha de

notificación, para que conteste, remedie, corrija, rectifigue

o desvanezca los cargos. Sin embargo, si habiendo t
tales acciones este plazo resultare insuficiente para que fla
Contratista pueda remediar, corregir o rectificar tal falt.

incumplimiento y ésta así lo demuestra, la Secretaría oO

Notaria Décimo Septima
Quito,D.M.

ARCH podrá concederle un plazo adicional que, según cada caso,
sea el necesario para cumplir con lo dispuesto en esta
cláusula. (b) Una vez concluido el plazo, con la contestación
o sin ella, en los casos que corresponda, la Secretaría o la
ARCH solicitará en forma motivada la caducidad de este
Contrato Modificatorio al Ministro, quien lo tramitará y
resolverá de conformidad con la Ley Aplicable.- (c) El
Ministro abrirá un expediente de caducidad, y notificará a la
Contratista con los incumplimientos, concediéndole el plazo de
sesenta (60) días calendario, para que conteste, remedie,
corrija o rectifique los incumplimientos, que originó el
reclamo.- (d) Agotado el procedimiento referido en el literal

anterior, el Ministro emitirá la resolución que corresponda,

que deberá estar debidamente motivada en informes legales,

técnicos y económicos. La declaratoria de caducidad deberá

estar debidamente motivada utilizando criterios de valoración
objetivos, como: gravedad de la infracción, negligencia, daño
producido, perjuicio al Estado, y otros que se consideren
pertinentes.- 31.2.1 Para el caso de la causal prevista en el
numeral catorce del artículo setenta y cuatro de la Ley de
Hidrocarburos, el incumplimiento se generará cuando como
resultado de un Estudio Ambiental realizado de conformidad con
la Ley Aplicable, se detectaren daños 'al medio ambiente
(pasivos ambientales) imputables a la Contratista, y ésta no
iniciare o interrumpiere injustificadamente, en cualquier
momento, la remediación dispuesta por el Ministerio del
Ambiente y/o el Estudio Ambiental respectivo. En el Estudio
Ambiental constarán especificados los Daños Ambientales, así

como el programa y plazo para la remediación respectiva, que

*

0000000000000 OODIOIAAEAIAAEAAEBAAAAAAAAAEAAAAABAIAA
Notaria (Y

00000000000 OOOOCIOIIIIIIAIIIIIAIAAEAAAIAAAAAAAAAAA

B
V 1527
Dr. Remigio Poveda Vargas
se ejecutará por cuenta de la Contratista. En todo lo demás,
se observará el procedimiento establecido en la cláusula

treinta y uno punto dos.- 31.3 Efectos de la Declaratoria de

Caducidad.- La caducidad de este Contrato Modificatorio,
implica la inmediata terminación de este Contrato y la
restitución al Estado del Área del Contrato y la entrega de
todos los equipos, herramientas, maquinarias, información
técnica actualizada y otros elementos, instalaciones
industriales o de transporte y comercialización y demás
muebles e inmuebles, adquiridos con destino a su uso en las
actividades objeto de este Contrato Modificatorio, sin costo
alguno para la Secretaría y el Estado ecuatoriano, y conlleva
además la ejecución automática de las garantías otorgadas
conforme a este Contrato Modificatorio.- 31.4 Sanciones para

otros Incumplimientos e Infracciones.- El incumplimiento de

las obligaciones estipuladas en este Contrato Modificatorio o
la infracción de la Ley de Hidrocarburos o sus Reglamentos que
no produzcan efectos de caducidad, se sancionará de acuerdo
con lo establecido en la referida Ley, sus reglamentos y este
Contrato Modificatorio, según sea el caso.- CLÁUSULA TRIGÉSIMA
SEGUNDA.- CONTRATOS ADICIONALES Y  MODIFICATORIOS.- 32.1.

Yacimientos de Gas Natural Libre y Yacimientos de Condensado

de Gas.- En el caso de que la Contratista durante la ejecución
de este Contrato Modificatorio, descubriere Yacimientos de Gas
Natural Libre comercialmente explotables localizados en-.€
Área del Contrato, podrá suscribir contratos adicional£s P
su explotación, de conformidad con lo previsto en el ar
treinta y dos de la Ley de Hidrocarburos. Igualmente, si/ se

descubrieren Yacimientos de Condensado de Gas cuya

Notaria Décimo Septima
Quito,D.M.

12.8

producción de líquidos resulte antieconómica las Partes podrán
celebrar un contrato adicional para la explotación de los

mismos.- 32.2 Reinyección y Quema de Gas Natural Asociado.-

Sin perjuicio de lo estipulado en la cláusula anterior, la
Contratista podrá reinyectar a los Yacimientos o utilizar para
sus operaciones el Gas Natural Asociado y el gas natural
proveniente de Yacimientos de GCondensado de Gas en las
cantidades que sean necesarias para las Operaciones de
explotación y transporte de Petróleo Crudo. Para tales
efectos, así como para quemar o arrojar a la atmósfera el gas
natural, la Contratista deberá contar con la aprobación de la
Secretaría o el Ministerio, según se establece en la Ley de
Hidrocarburos, la cual podrá ser negada justificadamente. La
utilización de estos gases no tendrá costo alguno para la

Contratista.- 32.3 Gas Natural Asociado.- El Gas Natural

Asociado que se obtenga en la explotación de Yacimientos, que
no sea explotado y utilizado por la Contratista según se
establece en la cláusula 32.2 será utilizado por la Secretaría
para su industrialización y comercialización, previo acuerdo
de las Partes.- 32.3.1 En los casos en que el Gas Natural
Asociado no pueda ser utilizado por la Contratista, o no sea
conveniente la industrialización y/o comercialización por
parte de la Secretaría, la Secretaría podrá autorizar su
quema, previa justificación técnica y  económica.- 32.4
Autorizaciones.- Para la celebración de los contratos
adicionales referidos en las cláusulas treinta y dos punto uno
y treinta y dos punto dos se requerirá del acuerdo de las
Partes, en el entendido de que ellas no podrán negarse a

llegar a un acuerdo sin justa causa. Además, para que esto:

(IBA A AAA AAA MAAXXAXMIXXXXXXXXIXIXIXINNNX YN YFN VNF Y>
otaria (Y)

0000000000000000000OCOLLCIOIILILCILLIAAAA

Y

Dr. Remigio Poveda Vargas

129

contratos sean válidos se requerirán los informes necesarios
de conformidad con la Ley Aplicable.- 32.5 De la Recuperación

de Hidrocarburos Líquidos  Condensados del Gas Natural

Asociado.- Cuando mediante la instalación de una planta
procesadora de campo fuere factible la recuperación de los
Hidrocarburos Líquidos Condensados del Gas Natural Asociado
producido por la Contratista, obtenidos después de los
separadores convencionales de campo, la Secretaría dispondrá
de dichos Hidrocarburos Líquidos Condensados del Gas Natural
Asociado  recobrados, para lo Cual realizará todas las
inversiones necesarias y pagará todos los gastos a partir de
los separadores convencionales de campo. La Secretaría podrá
solicitar a la Contratista la instalación y operación de
equipos que permitan la recuperación de Hidrocarburos Líquidos
Condensados del Gas Natural Asociado después de los
separadores convencionales de campo, debiendo la Secretaría
realizar los respectivos reembolsos o pagos que se convengan.-

32.6 Contratos Modificatorios.- Habrá lugar a la negociación y

suscripción de contratos modificatorios a este Contrato
Modificatorio previo acuerdo de las Partes, conforme lo
previsto en la Ley Aplicable.- 32.6.1 En caso de celebración
de contratos modificatorios a este Contrato Modificatorio en
los cuales se varíe por circunstancias técnicas o económicas,
el Plan de Actividades (Anexo B) con la inclusión de

inversiones significativas, se deberá modifj
PST

proporcionalmente la tarifa correspondiente.-

TRIGÉSIMA TERCERA. - SOLUCIÓN DE CONTROVERSIAS. -

Negociaciones Directas Obligatorias.- En todos los conflictos:;,

relacionados con la aplicación, interpretación, ejecución,

Notaria Décimo Septima
Quito,D.M.

1530

incumplimiento, así como los efectos de una terminación

O
:
0
0
o
0
e

anticipada o cualquier otra circunstancia relacionada con este
Contrato Modificatorio, las Partes deberán intentar un arreglo
directo entre ellas. Para ello la Parte afectada deberá
presentar una solicitud de negociaciones directas. Para este
efecto, la Parte afectada someterá el desacuerdo al
representante legal de la otra Parte. Si dentro del plazo de

treinta (30) días de haberse referido el desacuerdo, o aquel

plazo que acuerden las Partes, éste no hubiere sido resuelto,
se observará el procedimiento previsto en la cláusula treinta
y tres punto dos, treinta y tres punto tres o en la Cláusula
33.4., según fuese el caso.- 33.2 Mediación Facultativa.- A
falta de alcanzar un arreglo directo de las Partes según la
cláusula 33.1, cualquiera de las Partes podrá someter las
diferencias al proceso de mediación (i) a cualquier centro de
mediación registrado por el Consejo de la Judicatura o (ii) al
procedimiento arbitral previsto en la cláusula treinta y tres
punto cuatro.- 33.3 Consultoría.- En caso de discrepancias
técnicas o económicas previstas en las cláusulas cinco punto
tres, ocho punto dos punto treinta y seis, doce punto seis
punto tres, doce punto nueve, doce punto diez, trece punto
siete, quince punto cuatro, quince punto siete punto tres y
dieciocho punto seis de este Contrato Modificatorio, que no
hayan sido resueltas amigablemente entre las Partes según la
cláusula treinta y tres punto uno, la Contratista de manera
facultativa podrá referir las diferencias a un Consultor. El
Consultor no podrá pronunciarse sobre la aplicación de la ley
tributaria.- 33.3.1.- Para estos efectos, la Parte afectada

deberá notificar a la Secretaría su decisión de someter €
153
) 1
Dr. Remigio Poveda Vargas
desacuerdo al dictamen de un Consultor.- 33.3.2.- Para la

elección del Consultor, cada Parte presentará a la otra una
lista de tres nombres de candidatos dentro del plazo de quince
(15) días contados a partir de la presentación de la solicitud
de la Contratista. Si uno o más de los Consultores propuestos
aparecieren en ambas listas, el Consultor será seleccionado de
entre aquellos que figuren en ambas listas. Si no hubiese
candidatos coincidentes o no existiere acuerdo en caso de ser
dos o más los candidatos coincidentes, las Partes harán sus
mejores esfuerzos para designar al Consultor. Si no hubiese
acuerdo entre ellas para la designación dentro del plazo de
siete (7) días, el Consultor será designado, considerando la
materia a tratar, por sorteo de entre los que constan en el
Anexo M. El sorteo se realizará por pedido de cualquiera de

las Partes ante un notario público, debiendo notificar el

Notario a la otra parte con al menos cuarenta y ocho horas de
anticipación a la fecha del sorteo.- 33.3.3.- El Consultor
deberá ser nominado y designado sobre la base de criterios de
imparcialidad y conocimiento técnico sobre la materia objeto
de la Consultoría.- 33.3.4.- Una vez iniciado el
procedimiento, no podrán existir reuniones directas entre una
de las Partes con el Consultor sin la autorización de la otra.
Las Partes presentarán sus argumentos al Consultor dentro de

los treinta (30) días calendario a partir de la fecha de su

designación. Las Partes proporcionarán al Consultor. Yofa,,la

información, por escrito o en audiencia oral con Ya

que consideren que razonablemente requiere para 13

dictamen.- 33.3.5.- El Consultor designado elaborará”

entregará el dietamen a las Partes en el plazo de sesenta (60)

Notaria Décimo Septima
Quito,D.M.

0000000000000000000000L0COOOIOOOLIOILILLICICIACIAIAIAA

1932

días desde la fecha de su designación.- 33.3.6.- Si surgiere
una diferencia entre las Partes acerca del sentido,
interpretación o alcance del dictamen, cualquiera de ellas
podrá solicitar su corrección o aclaración mediante
comunicación dirigida al Consultor y a la otra Parte, dentro
del plazo de quince días de notificado el dictamen.- 33.3.7.-
El dictamen del Consultor tendrá efecto vinculante y será
definitivo para las Partes.- 33.3.8.- Sin embargo, dentro del
plazo de quince días de notificado el dictamen o la corrección
o aclaración, las Partes podrán solicitar la revisión de la
decisión conforme el procedimiento de arbitraje previsto en la

cláusula treinta y tres punto cuatro, únicamente en los

siguientes casos: (a) Si el Consultor se hubiere extralimitado
en el mandato otorgado; (b) Si se demuestra corrupción,
vinculación o conflicto de interés del Consultor en la materia
objeto de la controversia; y, (c) En caso que a alguna de las
Partes se le hubiese negado el derecho a la defensa, conforme
los plazos previstos en esta cláusula.- 33.3.9.- El inicio del
arbitraje suspenderá la decisión del Consultor.- 33.3.10.- Los
gastos y honorarios que demande la intervención del Consultor
serán por cuenta de la Parte solicitante, a menos que la
Secretaría decidiese que sean por cuenta de las dos Partes, en
proporciones iguales. Para estos efectos la Contratista
solicitará el pronunciamiento respectivo a la Secretaría al
momento de notificar la intención de contar con un consultor
conforme la cláusula treinta y tres punto tres punto uno.-
33.4.- Arbitraje.- En todos los conflictos relacionados con
la aplicación, interpretación, ejecución, incumplimiento, así

como los efectos de una terminación anticipada del contrato

0000000000000000000OIOOIIIIIIAIIEAAAAAAAAAIAAAEAAAAA

000000000000000000000OPLOOOIOICLILNOIIICIACAIILALAAAAAA

SY

Y

Dr. Remigio Poveda Vargas
1533
cualquier violación de la Ley Aplicable u otra circunstancia
relacionada con este Contrato Modificatorio, que no hayan sido
solucionadas por negociaciones directas según la cláusula
treinta y tres punto uno, o en virtud de la mediación según la
cláusula treinta y tres punto dos, o que no hayan sido
sometidas a dictamen de un Consultor según la cláusula treinta
y tres punto tres serán resueltas definitivamente mediante un
arbitraje ad-hoc al amparo del Reglamento de Arbitraje de la
Comisión de las Naciones Unidas para el Derecho Mercantil
Internacional, UNCITRAL del año mil novecientos setenta y
seis.- El arbitraje será administrado según su cuantía por
(1) la Corte Permanente de Arbitraje con sede en La Haya, en
casos cuya cuantía sea indeterminada o supere los diez (10)
millones de Dólares; y (ii) el Centro de Arbitraje y Mediación
de la Cámara de Comercio de Quito en los demás Casos.-
33.4.1.- El lugar del arbitraje será: (a) Santiago de Chile,
Chile, en el caso de la cláusula 33.4(i) y (b) Quito, Ecuador
en el caso de la cláusula 33.4(1i).- 33.4.2.- El idioma del
procedimiento será el castellano. Cualquiera de las Partes
podrá presentar pruebas testimoniales o documentales en un
idioma distinto al castellano, siempre que esa Parte le provea
a la otra Parte una traducción escrita al castellano de dicha
prueba testimonial o documental.- 33.4.3 El arbitraje será en
Derecho y la normativa aplicable al fondo de la controversia

será el derecho ecuatoriano.- 33.5.- Constitución del Trib nal

tercero, que actuará como Presidente del

será designado de común acuerdo por

Notaria Décimo Septima
Quito,D.M.

1534

designados. Si una Parte se abstiene de designar a un árbitro
dentro de los cuarenta y cinco (45) días calendario contados a
partir de la notificación del inicio del procedimiento, oO si
los dos árbitros no se ponen de acuerdo en cuanto a la
designación del Presidente del Tribunal Arbitral dentro de los
cuarenta y cinco (45) días contados a partir de la fecha de
designación de los primeros dos árbitros, cualquiera de las
Partes podrá solicitar su designación (a) al Secretario de la
Corte Permanente de Arbitraje con sede en La Haya en el caso
de la cláusula 33.4(i), o (b) al Director del Centro de
Arbitraje y Mediación de la Cámara de Comercio de Quito en el
caso de la cláusula treinta y tres punto cuatro (ii).- Los
árbitros para los arbitrajes administrados por la Corte
Permanente de Arbitraje con sede en La Haya no deberán tener
la misma nacionalidad de las Partes, salvo pacto en
contrario.- 33.6 Elección.- El arbitraje previsto en esta
cláusula valdrá como elección de vía para la resolución de las
desavenencias derivadas de este Contrato Modificatorio así
como también será la vía para la resolución de controversias
derivadas de cualquier Tratado sobre Promoción y Protección de
Inversiones que pudiera ser invocado por la Contratista.- 33.7

Exclusión de ciertas materias del ámbito del arbitraje y

atribución de jurisdicción a tribunales y'cortes nacionales.-

Todas las controversias que se deriven de una declaratoria de
caducidad o guarden relación con sus efectos, no podrán ser
resueltas mediante arbitraje y deberán ser resueltas por los
tribunales competentes del Ecuador.- Las controversias sobre
actos de la administración tributaria serán resueltas por los

tribunales competentes del Ecuador.- 33.8.- Costos.- El costo,

O
e
e
e
o
o
o
e

Notaria (Y)

Dr. Remigio Poveda Vargas

del procedimiento será cubierto en partes iguales, a no ser
que el Tribunal, en su laudo, decida lo contrario.- 33.9.-
Ejecución del Laudo.- El Laudo que dicte el Tribunal Arbitral
será de cumplimiento obligatorio para las Partes, sin
perjuicio de los recursos previstos por la ley del lugar del
arbitraje (lex  arbitri).- CLÁUSULA  TRIGÉSIMA  CUARTA.-
COMPROMISOS y declaraciones ADICIONALES.- 34.1.- Transferencia
de Tecnología.- La Contratista se compromete a propiciar,
facilitar y permitir en términos razonables sus experticias
técnicas y tecnologías apropiadas para que sean usadas para la
prestación de los servicios, incluyendo aquellas tecnologías
que mejor puedan incrementar el rendimiento económico o los
resultados de los Yacimientos desarrollados y operados según
este Contrato Modificatorio. La Contratista se compromete
también a esforzarse para que el personal ecuatoriano que sea
contratado o asignado a posiciones gerenciales o técnicas
dentro de la organización de la Contratista, reciba
adiestramiento en el uso de tales tecnologías cuando la
Contratista las utilicen en el Proyecto.- 34.1.1.- La
Contratista se compromete a propiciar, facilitar y permitir la
transferencia de tecnología a la Secretaría, a las empresas
nacionales que participen en la ejecución del Proyecto.-
34.2.- Renuncia de Derechos.- El hecho de que las Partes se
abstengan de ejercer todos o cualesquiera de sus derechos

según este Contrato Modificatorio o conforme a cualesquier

Ley Aplicable, o incurra en cualquier demora en ejeréerlos»,

otra un incumplimiento de los términos y condiciones de“es e

Notaria Décimo Septima
Quito,D.M.

1136

Contrato Modificatorio, dicha omisión no constituirá una
dispensa de dicho incumplimiento.- 34.3. Partes
Independientes.- Las Partes declaran que a través de este
Contrato Modificatorio, no se constituye una asociación oO
sociedad entre ellas. Ninguna Parte tendrá la autoridad o el
derecho, o presentarse como si los tuviese, de asumir, crear,
modificar o extinguir cualquier obligación de cualquier tipo,
expresa o implícita, en nombre o por cuenta de cualquier otra
Parte. La Contratista será considerada en todo momento como
una contratista independiente de servicios y será responsable

de sus propias acciones.- 34.4.- Terceros Beneficiarios.-

Salvo en la medida en que se haya acordado expresamente lo
contrario dentro de este Contrato Modificatorio, este Contrato
Modificatorio y todas y cada una de sus estipulaciones son del
beneficio exclusivo de las Partes y sus  cesionarios
autorizados. Por tanto se entiende que este Contrato
Modificatorio tiene un carácter intuitu personae.- 34.5.-
Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro
o jurisdicción competente considera ilegal, inválida oO
inejecutable alguna de las disposiciones o partes de este
Contrato Modificatorio o su aplicación: (i) esas disposiciones
o partes podrán ser totalmente separadas del resto de las
disposiciones contractuales; (ii) este Coritrato Modificatorio
se interpretará y hará valer como si dicha disposición o parte
ilegal, inválida o inejecutable jamás hubiere formado parte
del mismo; y (iii) las demás disposiciones de este Contrato
Modificatorio continuarán en pleno vigor y efecto, y no s
verán afectadas por la disposición o parte ilegal, inváli

inejecutable o por su separación de este Con:

:

G

.

0000000OLOLOLIOLLILLIILISICIIAIAAIIIAIAA

B 1537
Dr. Remigio Poveda Vargas
Modificatorio. Asimismo, en lugar de dicha disposición o

parte ilegal, inválida o inejecutable, las Partes negociarán
de buena fe el reemplazo de la misma, con términos tan
similares a ella como sea posible, y que tengan carácter

legal, válido y ejecutable.- 34.6 Compromiso contra la

Corrupción.- La Contratista declara y asegura que no ha hecho
ni ofrecido y que se compromete a no hacer ni ofrecer pagos,
préstamos u obsequios de dinero u objetos de valor, directa o
indirectamente a (i) un funcionario de autoridad pública
competente alguna ni a empleados de la Secretaría o del
Ministerio; (ii) un movimiento o partido político o miembro
del mismo; (iii) cualquier otra persona, cuando la Parte sepa
o haya tenido motivos para saber que cualquier parte de dicho
pago, préstamo u obsequio será entregada oO pagada directa o
indirectamente a cualquier funcionario o empleado público,
candidato, partido político o miembro de éste; O (iv) a
cualquier otra Persona o ente, cuando ese pago pudiere violar
las leyes de cualquier jurisdicción pertinente. La Secretaría
podrá dar por terminado este Contrato Modificatorio en caso
que se comprobase a través del debido proceso que la
Contratista ha incumplido la legislación aplicable en materia
de prácticas de corrupción. La Contratista se obliga a tomar
todas las medidas necesarias y razonables para garantizar que
sus Subcontratistas, agentes o representantes involucrados en

la ejecución de este Contrato Modificatorio cumplan con todas

las Leyes Aplicables, incluyendo especialmente aquella$. ho

Notaria Décimo Septima
Quito,D.M.

1530

general, todo el contenido de este Contrato Modificatorio han
sido totalmente negociados, redactados y aceptados por ambas
Partes de buena fe y, en consecuencia, ninguna Parte puede
alegar en beneficio propio el desconocimiento de este Contrato
Modificatorio o la autoría de ciertos términos y condiciones
de este Contrato Modificatorio a la otra Parte. Asimismo, las
Partes específicamente declaran y garantizan haber contado con
la representación legal apropiada, en el curso de la
negociación y redacción de este Contrato Modificatorio.-
CLÁUSULA TRIGÉSIMA QUINTA.- REGISTROS, CUANTÍA Y GASTOS.-
35.1.- Gastos.- Los gastos que ocasione la celebración de este
Contrato Modificatorio y su registro serán cubiertos por la
Contratista.- 35.2.- Cuantía.- Por su naturaleza, este
Contrato Modificatorio es de cuantía ¡indeterminada.- 35.3

Registro de este Contrato.- Dentro del plazo de treinta (30)

días siguientes contados desde la fecha de suscripción de este
Contrato Modificatorio, la Contratista deberá inscribirlo en
el Registro de  Hidrocarburos.- 35.4.- Ejemplares.- La
Contratista entregará diez (10) copias certificadas de este
Contrato Modificatorio a la Secretaría, la que dentro del
término de treinta (30) días, contados a partir de la Fecha de
Vigencia, entregará a la Contraloría General del Estado,
Procuraduría General del Estado, al Ministerio de Finanzas, al
Ministerio del Ambiente, Servicio de Rentas Internas y Banco
Central del Ecuador.- Usted señor Notario, se servirá agregar
las demás cláusulas de rigor para la plena validez de este

Contrato Modificatorio.-. Los comparecientes ratifican la

minuta inserta, la misma que se halla firmada por el ABOG,

ANDRÉS DONOSO, con matrícula profesional número ocho

00000000000000000000000I0OOIIOIIIIIIDAEAAEIAAABIIIAAIA

o
e

Notaria (Y)

V 1539

Dr. Remigio Poveda Vargas z
cincuenta del Colegio de Abogados de Pichincha. Para el
otorgamiento de la presente escritura pública se observaron y
cumplieron con todos los preceptos legales del caso; y, leída
que les fue a los comparecientes, por mí, el Notario, éstos se
ratifican en todas sus partes y firman conmigo en unidad de

acto; de todo lo cual DOY FE.-

Y OZ PA IA

Al
ING. RAMIRO CAZAR AYALA

SECRETARÍA DE HIDROCARBUROS

Elaion-S

SR. EDUARDO TAP ALVAYAY

ENAP SIPETROL S.A. SIPEC

Notaria Décimo Septima
Quito,D.M. 5

oros : Ministerio de ]
Recursos Naturales
No Renovables

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECEADOR

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque Paraíso, Biguno, Huachito e Intracampos
(PBHI) de la Región Amazónica Ecuatoriana, suscrito el 23 de noviembre del
2010 entre el Estado ecuatoriano a través de la Secretaría de Hidrocarburos y
la Compañía ENAP SIPETROL S.A., el que se registra a folios 1417 al 1764.-
Quito, a Quince de diciembre de dos mil diez.

AS car)
Ing. Ramiro: f Ayala

SECRETARIO DE HIDROCARBUROS
